


Exhibit 10.1
 
 
 
 
 
LOAN AND SECURITY AGREEMENT
 
Dated as of August 10, 2018
 
between
 
Siena Lending Group LLC,
 
as Lender,
 
New Age Beverages Corporation
NABC, INC.
NABC Properties, LLC
New Age Health Sciences, Inc.
 
 
as Borrower,
 
 

 
 
TABLE OF CONTENTS
 

 
 
 
 
  Page
1    LOANS AND LETTERS OF CREDIT
 
1
1.1    Amount of Loans / Letters of Credit
 
1
1.2    Reserves re Revolving Loans / Letters of Credit
 
2
1.3    Protective Advances
 
2
1.4    Notice of Borrowing; Manner of Revolving Loan Borrowing
 
3
1.5    Other Provisions Applicable to Letters of Credit
 
3
1.6    Conditions of Making the Loans and Issuing Letters of Credit
 
4
1.7    Repayments
 
5
1.8    Prepayments / Voluntary Termination / Application of Prepayments
 
5
1.9    Obligations Unconditional
 
6
1.10    Reversal of Payments
 
7
2    INTEREST AND FEES; LOAN ACCOUNT
 
7
2.1    Interest
 
7
2.2    Fees
 
8
2.3    Computation of Interest and Fees
 
8
2.4    Loan Account; Monthly Accountings
 
8
2.5    Further Obligations; Maximum Lawful Rate
 
8
3    SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES
 
9
3.1    Grant of Security Interest
 
9
3.2    Possessory Collateral
 
9
3.3    Further Assurances
 
9
3.4    UCC Financing Statements
 
10
4 CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS
 
11
4.1    Lock Boxes and Blocked Accounts
 
11
4.2    Application of Payments
 
11
4.3    Notification; Verification
 
12
4.4    Power of Attorney
 
12
4.5    Disputes
 
14
4.6    Inventory
 
14
4.7    Access to Collateral, Books and Records
 
14
4.8    Appraisals
 
15
5    REPRESENTATIONS, WARRANTIES AND COVENANTS
 
15
5.1    Existence and Authority
 
15
5.2    Names; Trade Names and Styles
 
16

 
 

 
 
5.3    Title to Collateral; Third Party Locations; Permitted Liens
 
16
5.4    Accounts and Chattel Paper
 
17
5.5    Electronic Chattel Paper
 
17
5.6    Capitalization; Investment Property
 
17
5.7    Commercial Tort Claims
 
19
5.8    Jurisdiction of Organization; Location of Collateral
 
19
5.9    Financial Statements and Reports; Solvency
 
19
5.10    Tax Returns and Payments; Pension Contributions
 
19
5.11    Compliance with Laws; Intellectual Property; Licenses
 
20
5.12    Litigation
 
22
5.13    Use of Proceeds
 
22
5.14    Insurance
 
22
5.15    Financial, Collateral and Other Reporting / Notices
 
23
5.16    Litigation Cooperation
 
25
5.17    Maintenance of Collateral, Etc
 
25
5.18    Material Contracts
 
25
5.19    No Default
 
25
5.20    No Material Adverse Change
 
26
5.21    Full Disclosure
 
26
5.22    Sensitive Payments
 
26
5.23    Reserved
 
26
5.24    Subordinated Debt
 
26
5.25    Negative Covenants
 
27
5.26    Financial Covenants
 
28
5.27    Employee and Labor Matters
 
28
6    RELEASE, LIMITATION OF LIABILITY AND INDEMNITY
 
29
6.1    Release
 
29
6.2    Limitation of Liability
 
29
6.3    Indemnity/Currency Indemnity
 
29
7    EVENTS OF DEFAULT AND REMEDIES
 
30
7.1    Events of Default
 
30
7.2    Remedies with Respect to Lending Commitments/Acceleration/Etc
 
33
7.3    Remedies with Respect to Collateral
 
33
8    LOAN GUARANTY
 
38
8.1    Guaranty
 
38
8.2    Guaranty of Payment
 
39
8.3    No Discharge or Diminishment of Loan Guaranty
 
39

 
 

 
 
8.4    Defenses Waived
 
39
8.5    Rights of Subrogation
 
40
8.6    Reinstatement; Stay of Acceleration
 
40
8.7    Information
 
40
8.8    Termination
 
40
8.9    Maximum Liability
 
41
8.10    Contribution
 
41
8.11    Liability Cumulative
 
41
9    PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF
TAXES
 
42
10    GENERAL PROVISIONS
 
43
10.1    Notices
 
43
10.2    Severability
 
45
10.3    Integration
 
46
10.4    Waivers
 
46
10.5    Amendment
 
46
10.6    Time of Essence
 
46
10.7    Expenses, Fee and Costs Reimbursement
 
46
10.8    Benefit of Agreement; Assignability; Servicer
 
47
10.9    Recordation of Assignment
 
48
10.10    Participations
 
48
10.11    Headings; Construction
 
49
10.12    USA PATRIOT Act Notification
 
49
10.13    Counterparts; Email Signatures
 
49
10.14    GOVERNING LAW
 
49
10.15    CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS
 
50
10.16    Publication
 
50
10.17 Confidentiality
 
50
10.18 Borrowing Agency Provisions
 
51

 
Disclosure Schedule
Schedule A
Description of Certain Terms
Schedule B
Definitions
Schedule C
Fees
Schedule D
Reporting
Schedule E
Financial Covenants
Exhibit A
Form of Notice of Borrowing
Exhibit B
Closing Checklist
Exhibit C
Client User Form
Exhibit D
Authorized Accounts Form
Exhibit E
Form of Account Debtor Notification
Exhibit F
Form of Compliance Certificate
Exhibit G
Form of Monthly Financial Model
 
 

 
Loan and Security Agreement
 
This Loan and Security Agreement (as it may be amended, restated or otherwise
modified from time to time, this “Agreement”) is entered into as of August 10,
2018 among (1) SIENA LENDING GROUP LLC, together with its successors and assigns
(“Lender”), (2) NEW AGE BEVERAGES CORPORATION, a Washington corporation
(“Borrower 1”), NABC, INC., a Colorado corporation (“Borrower 2”) NABC
PROPERTIES, LLC, a Colorado limited liability company (“Borrower 3”), NEW AGE
HEALTH SCIENCES, INC., a Nevada corporation (“Borrower 4 and together with
Borrower 1, Borrower 2, Borrower 3 and any other Person who from time to time
becomes a borrower hereunder, individually and collectively as the context may
require, “Borrower”). The Schedules and Exhibits to this Agreement are an
integral part of this Agreement and are incorporated herein by reference. Terms
used, but not defined elsewhere, in this Agreement are defined in Schedule B.
 
1.
LOANS AND LETTERS OF CREDIT.
 
1.1 Amount of Loans / Letters of Credit.
 
(a) Revolving Loans and Letters of Credit. Subject to the terms and conditions
contained in this Agreement, including Sections 1.3 and 1.6, Lender shall, from
time to time prior to the Maturity Date, at Borrowing Agent’s request, make
revolving loans to Borrower (“Revolving Loans”), and make, or cause or permit a
Participant (as defined in Section 10.10) to make, letters of credit ("Letters
of Credit") available to Borrower; provided, that after giving effect to each
such Revolving Loan and each such Letter of Credit,  the outstanding balance of
all Revolving Loans and the Letter of Credit Balance will not exceed the lesser
of (x) the Maximum Revolving Facility Amount and (y) the Borrowing Base, and
 none of the other Loan Limits for Revolving Loans will be exceeded. All
Revolving Loans shall be made in and repayable in Dollars.
 
1.2 Reserves re Revolving Loans / Letters of Credit. Lender may, with or without
notice to Borrowing Agent, from time to time establish and revise reserves
against the Borrowing Base and/or the Maximum Revolving Facility Amount in such
amounts and of such types as Lender deems appropriate in its Permitted
Discretion (“Reserves”). Such Reserves shall be available for Borrowing Agent to
view in Passport 6.0 simultaneously with the imposition thereof; provided, that
Lender shall endeavor to provide email notice advising Borrowing Agent of such
Reserves prior to or simultaneously with the imposition of such Reserves;
provided, further that Lender shall have no liability for failing to provide
such email notice. Without limiting the foregoing, references to Reserves shall
include the Dilution Reserve. In no event shall the establishment of a Reserve
in respect of a particular actual or contingent liability obligate Lender to
make advances to pay such liability or otherwise obligate Lender with respect
thereto.
 
1.3 Protective Advances. Any contrary provision of this Agreement or any other
Loan Document notwithstanding, Lender is hereby authorized by Borrower at any
time, regardless of (a) the existence of a Default or an Event of Default, (b)
whether any of the other applicable conditions precedent set forth in Section
1.6 hereof have not been satisfied or the commitment of Lender to make Loans
hereunder has been terminated for any reason, or (c) any other contrary
provision of this Agreement, to make (in its Permitted Discretion prior to the
occurrence and continuance of an Event of Default) Revolving Loans to, or for
the benefit of, Borrower that Lender, in its sole discretion, deems necessary or
desirable ) to preserve or protect the Collateral, or any portion thereof, (ii)
to enhance the likelihood of, or maximize the amount of, repayment of the Loans
and other Obligations, or (iii) to pay any other amount chargeable to Borrowers
pursuant to the terms of this Agreement (the “Protective Advances”). Any
contrary provision of this Agreement or any other Loan Document notwithstanding,
Lender may direct the proceeds of any Protective Advance to Borrower or to such
other Person as Lender determines in its sole discretion. All Protective
Advances shall be payable immediately upon demand.
 
 
1

 
 
1.4 Notice of Borrowing; Manner of Revolving Loan Borrowing. Borrowing Agent
shall request each Revolving Loan by an Authorized Officer submitting such
request via Passport 6.0 (or, if requested by Lender, by delivering, in writing
or via an Approved Electronic Communication, a Notice of Borrowing substantially
in the form of Exhibit A hereto) (each such request a “Notice of Borrowing”).
Subject to the terms and conditions of this Agreement, including Sections 1.1
and 1.6, Lender shall, except as provided in Section 1.3, deliver the amount of
the Revolving Loan requested in the Notice of Borrowing for credit to any
account of Borrower at a bank in the United States of America as Borrowing Agent
may specify (provided that such account must be one identified on Section 3 of
the Disclosure Schedule and approved by Lender as an account to be used for
funding of loan proceeds) by wire transfer of immediately available funds  on
the same day if the Notice of Borrowing is received by Lender on or before 11:00
a.m. Eastern Time on a Business Day, or  on the immediately following Business
Day if the Notice of Borrowing is received by Lender after 11:00 a.m. Eastern
Time on a Business Day, or is received by Lender on any day that is not a
Business Day. Lender shall charge to the Revolving Loan Lender’s usual and
customary fees for the wire transfer of each Loan.
 
1.5 Other Provisions Applicable to Letters of Credit. Lender shall, on the terms
and conditions set forth in this Agreement (including the terms and conditions
set forth in Section 1.1 and Section 1.6), make Letters of Credit available to
Borrower either by issuing them, or by causing other financial institutions to
issue them supported by Lender’s guaranty or indemnification; provided, that
after giving effect to each Letter of Credit, the Letter of Credit Balance will
not exceed the Letter of Credit Limit. Notwithstanding anything in this
Agreement, the parties agree that in connection with Lender’s option to make
Letters of Credit available to Borrower by causing other financial institutions
to issue Letters of Credit, Lender may cause or permit any Participant under
this Agreement to cause other financial institutions to issue such Letters of
Credit and thereafter all such Letters of Credit shall be treated for all
purposes under this Agreement as if such Letters of Credit were requested by
Borrowing Agent and made available by Lender, such Participant’s support of such
Letters of Credit in the form of a guaranty or indemnification shall be treated
as if such support had been made by Lender, Borrower hereby unconditionally and
irrevocably agrees to pay to Lender the amount of each payment or disbursement
made by such Participant or the applicable issuer under any such Letter of
Credit honoring any demand for payment thereunder upon demand in accordance with
the reimbursement provisions of this Section 1.5 and agrees that such
reimbursement obligations of Borrower constitute Obligations under this
Agreement, and any and all amounts paid by such Participant or the applicable
issuer in respect of any such Letter of Credit will, at the election of Lender,
be treated for all purposes as a Revolving Loan, and be payable, in the same
manner as a Revolving Loan. Borrower agrees to execute all documentation
reasonably required by Lender and/or the issuer of any Letter of Credit in
connection with any such Letter of Credit. Borrower hereby unconditionally and
irrevocably agrees to reimburse Lender and/or the applicable issuer for each
payment or disbursement made by Lender and/or the applicable issuer under any
Letter of Credit honoring any demand for payment made thereunder, in each case
on the date that such payment or disbursement is made. Borrower’s reimbursement
obligations hereunder shall be irrevocable and unconditional under all
circumstances, including any lack of validity or enforceability of any Letter of
Credit, this Agreement or any other Loan Document, the existence of any claim,
set-off, defense or other right which any Loan Party may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting), Lender,
any Participant, the applicable issuer under any Letter or Credit, or any other
Person, whether in connection with any Letter of Credit, this Agreement, any
other Loan Document, the transactions contemplated herein or any unrelated
transactions (including any underlying transaction between any Loan Party and
the beneficiary named in any Letter of Credit),  any lack of validity,
sufficiency or genuineness of any document which Lender or the applicable issuer
has determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Any and all amounts paid by Lender and any Participant in respect of a
Letter of Credit will, at the election of Lender, be treated for all purposes as
a Revolving Loan, and bear interest, and be payable, in the same manner as a
Revolving Loan.
 
 
2

 
 
1.6 Conditions of Making the Loans and Issuing Letters of Credit. Lender’s
obligation to make any Loan or issue or cause any Letter of Credit to be issued
under this Agreement is subject to the following conditions precedent (as well
as any other conditions set forth in this Agreement or any other Loan Document),
all of which must be satisfied in a manner acceptable to Lender (and as
applicable, pursuant to documentation which in each case is in form and
substance acceptable to Lender) as of each day that such Loan is made or such
Letter of Credit is issued, as applicable:
 
(a) Loans and Letters of Credit Made and/or Issued on the Closing Date: With
respect to Loans made, and/or Letters of Credit issued, on the Closing Date,
each applicable Loan Party Obligor shall have duly executed and/or delivered,
or, as applicable, shall have caused such other applicable Persons to have duly
executed and or delivered, to Lender such agreements, instruments, documents,
proxies and certificates as Lender may require, and including such other
agreements, instruments, documents and/or certificates listed on the closing
checklist attached hereto as Exhibit B;  Lender shall have completed its
business and legal due diligence pertaining to the Loan Parties, their
respective businesses and assets, with results thereof satisfactory to Lender in
its sole discretion; Lender’s obligations and commitments under this Agreement
shall have been approved by Lender’s Credit Committee; after giving effect to
such Loans and Letters of Credit, as well as to the payment of all trade
payables older than sixty (60) days past due and the consummation of all
transactions contemplated hereby to occur on the Closing Date, closing costs and
any book overdraft, Excess Availability (after the inclusion of a $1,000,000
Availability Block for failure to maintain the financial covenant on Schedule E)
shall be no less than $3,000,000; (v) New Age Beverages Corporation shall have
received debt or equity net cash proceeds in an amount not less than $9,500,000
(“Closing Proceeds”) with any such debt to be in form and substance acceptable
to Lender and pursuant to documentation in form and substance acceptable to
Lender, including, without limitation, a subordination agreement, and the
Closing Proceeds shall be sent to Lender by 11:30AM NYC time as part of the
Closing Date distribution to Borrower; provided that, if Lender has not received
the Closing Proceeds by 11:30AM NYC time on August 24, 2018, then this agreement
shall be deemed null and void and Lender shall have no obligation to lend to or
extend credit to Borrower under this Agreement and/or any other Loan Document;
and (vi) Borrower shall have paid to Lender all fees due on the date hereof, and
shall have paid or reimbursed Lender for all of Lender’s costs, charges and
expenses incurred through the Closing Date (and in connection herewith, Borrower
hereby irrevocably authorizes Lender to charge such fees, costs, charges and
expenses as Revolving Loans); and
 
(b) All Loans and/or Letters of Credit: With respect to Loans made and/or
Letters of Credit issued, on the Closing Date and/or at any time thereafter, in
addition to the conditions specified in clause (a) above as applicable, Borrower
shall have provided to Lender such information as Lender may require in order to
determine the Borrowing Base (including the items set forth in Section 5.15(a)),
as of such borrowing or issue date, after giving effect to such Loans and/or
Letters of Credit, as applicable; each applicable Obligor shall have duly
executed and/or delivered, or, as applicable, shall have caused such other
applicable Persons to have duly executed and or delivered, to Lender such
further agreements, instruments, documents, proxies and certificates as Lender
may require in connection therewith; each of the representations and warranties
set forth in this Agreement and in the other Loan Documents shall be true and
correct in all respects as of the date such Loan is made and/or such Letter of
Credit is issued (or to the extent any representations or warranties are
expressly made solely as of an earlier date, such representations and warranties
shall be true and correct as of such earlier date), both before and after giving
effect thereto; and  no Default or Event of Default shall be in existence, both
before and after giving effect thereto.
 
 
 
3

 
 
1.7 Repayments.
 
(a) Revolving Loans/Letters of Credit. If at any time for any reason whatsoever
(including without limitation as a result of currency fluctuations)  the sum of
the outstanding balance of all Revolving Loans and the Letter of Credit Balance
exceeds the lesser of (x) the Maximum Revolving Facility Amount and (y) the
Borrowing Base, or  any of the Loan Limits for Revolving Loans or Letters of
Credit are exceeded, then in each case, Borrower will immediately pay to Lender
such amounts (or, with respect to the Letter of Credit Balance, provide cash
collateral to Lender in the manner set forth in clause ((c)) below) as shall
cause Borrower to eliminate such excess (such excess, an “Overadvance”).
 
(b) [Reserved].
 
(c) Maturity Date Payments / Cash Collateral. All remaining outstanding monetary
Obligations (including, all accrued and unpaid fees described on Schedule C)
shall be payable in full on the Maturity Date. Without limiting the generality
of the foregoing, if, on the Maturity Date, there are any outstanding Letters of
Credit, then on such date Borrower shall provide to Lender cash collateral in an
amount equal to 105% of the Letter of Credit Balance to secure all of the
Obligations (including estimated attorneys’ fees and other expenses) relating to
said Letters of Credit, pursuant to a cash pledge agreement in form and
substance reasonably satisfactory to Lender.
 
(d) Currency Due. If, notwithstanding the terms of this Agreement or any other
Loan Document, Lender receives any payment from or on behalf of Borrower or any
other Person in a currency other than the Currency Due, Lender may convert the
payment (including the monetary proceeds of realization upon any Collateral and
any funds then held in a cash collateral account) into the Currency Due at
exchange rate selected by Lender in the manner contemplated by Section 6.3(b)
and Borrower shall reimburse Lender on demand for all reasonable costs they
incur with respect thereto. To the extent permitted by law, the obligation shall
be satisfied only to the extent of the amount actually received by Lender upon
such conversion.
 
1.8 Prepayments / Voluntary Termination / Application of Prepayments.
 
(a) Certain Mandatory Prepayment Events. Borrower shall be required to prepay
the outstanding principal balance of the Revolving Loans on the date of each and
every Prepayment Event (and on any date thereafter on which proceeds pertaining
thereto are received by any Loan Party), in each case without any demand or
notice from Lender or any other Person, all of which is hereby expressly waived
by Borrower, in the amount of 100% of the proceeds (net of documented reasonable
out-of-pocket costs and expenses incurred in connection with the collection of
such proceeds, in each case payable to Persons that are not Affiliates of any
Loan Party) received by any Loan Party with respect to such Prepayment Event;
provided that with respect to a Prepayment Event of the type described in clause
(ii) of the definition of Prepayment Event, so long as no Default or Event of
Default exists, to the extent that the proceeds received by such Person as a
result of such Prepayment Event do not exceed $100,000 in the aggregate during
any Fiscal Year and are actually applied within 180 days of such receipt to (x)
replace the property or assets subject to such Prepayment Event with property
and/or assets performing the same or similar functions or (y) repair, replace or
reconstruct property and or assets damaged by such Prepayment Event, such
proceeds shall not be required to prepay the Loans pursuant to this Section
1.8(a) (pending such reinvestment such proceeds shall be delivered to Lender to
hold in an escrow account; provided to the extent such proceeds are not
reinvested within such 180 day period, or any Default or Event of Default occurs
during such period, Lender shall apply such proceeds as a prepayment of the
Revolving Loans as provided in this Section 1.8(a)). Each such prepayment shall
be subject to the Early Payment/Termination Premium in the amount specified in
Schedule C.
 
 
 
4

 
 
(b) [Reserved.].
 
(c) [Reserved.].
 
(d) Voluntary Termination of Loan Facilities. Borrower may, on at least thirty
(30) days prior and irrevocable written notice received by Lender, permanently
terminate the Loan facilities by repaying all of the outstanding Obligations,
including all principal, interest and fees with respect to the Revolving Loans,
and an Early Payment/Termination Premium in the amount specified in Schedule C.
If, on the date of a voluntary termination pursuant to this Section 1.8(d),
there are any outstanding Letters of Credit, then on such date, and as a
condition precedent to such termination, Borrower shall provide to Lender cash
collateral in an amount equal to 105% of the Letter of Credit Balance to secure
all of the Obligations (including estimated attorneys’ fees and other expenses)
relating to said Letters of Credit, pursuant to a cash pledge agreement in form
and substance reasonably satisfactory to Lender. From and after such date of
termination, Lender shall have no obligation whatsoever to extend any additional
Loans or Letters of Credit and all of its lending commitments hereunder shall be
terminated.
 
(e) [Reserved.].
 
1.9 Obligations Unconditional.
 
(a) The payment and performance of all Obligations shall constitute the absolute
and unconditional obligations of each Loan Party Obligor, and shall be
independent of any defense or rights of set-off, recoupment or counterclaim
which any Loan Party Obligor or any other Person might otherwise have against
Lender or any other Person. All payments required (other than by Lender) by this
Agreement and/or the other Loan Documents shall be made in Dollars (unless
payment in a different currency is expressly provided otherwise in the
applicable Loan Document) and paid free of any deductions or withholdings for
any taxes or other amounts and without abatement, diminution or set-off. If any
Loan Party Obligor is required by applicable law to make such a deduction or
withholding from a payment under this Agreement or under any other Loan
Document, such Loan Party Obligor shall pay to Lender such additional amount as
is necessary to ensure that, after the making of such deduction or withholding,
Lender receives (free from any liability in respect of any such deduction or
withholding) a net sum equal to the sum which it would have received and so
retained had no such deduction or withholding been made or required to be made.
Each Loan Party Obligor shall pay the full amount of any deduction or
withholding, which it is required to make by law, to the relevant authority
within the payment period set by applicable law, and promptly after any such
payment, deliver to Lender an original (or certified copy) official receipt
issued by the relevant authority in respect of the amount withheld or deducted
or, if the relevant authority does not issue such official receipts, such other
evidence of payment of the amount withheld or deducted as is reasonably
acceptable to Lender.
 
(b) If, at any time and from time to time after the Closing Date (or at any time
before or after the Closing Date with respect to (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines or directives thereunder or issued in connection therewith, or (y)
all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case for purposes of this clause (y) pursuant to Basel III, regardless of
the date enacted, adopted or issued), any change in any existing law,
regulation, treaty or directive or in the interpretation or application thereof,
any new law, regulation, treaty or directive enacted or application thereof, or
compliance by Lender with any request or directive (whether or not having the
force of law) from any Governmental Authority, central bank or comparable agency
subjects Lender to any tax, levy, impost, deduction, assessment, charge or
withholding of any kind whatsoever with respect to any Loan Document, or changes
the basis of taxation of payments to Lender of any amount payable thereunder
(except for net income taxes, or franchise taxes imposed in lieu of net income
taxes, imposed generally by federal, state, local or other taxing authorities
with respect to interest or fees payable hereunder or under any other Loan
Document or changes in the rate of tax on the overall net income of Lender or
its members), or imposes on Lender any other condition or increased cost in
connection with the transactions contemplated thereby or participations therein,
and the result of any of the foregoing is to increase the cost to Lender of
making or continuing any Loan or Letter of Credit or to reduce any amount
receivable hereunder or under any other Loan Documents, then, in any such case,
Borrower shall promptly pay to Lender, when notified to do so by Lender, any
additional amounts necessary to compensate Lender, on an after-tax basis, for
such additional cost or reduced amount as determined by Lender. Each such notice
of additional amounts payable pursuant to this Section 1.9(b) submitted by
Lender to Borrowing Agent shall, absent manifest error, be final, conclusive and
binding for all purposes.
 
 
5

 
 
(c) This Section 1.9 shall remain operative even after the Termination Date and
shall survive the payment in full of all of the Obligations.
 
1.10 Reversal of Payments. To the extent that any payment or payments made to or
received by Lender pursuant to this Agreement or any other Loan Document are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
or required to be repaid to any trustee, receiver or other Person under any
state, federal or other bankruptcy or other such applicable law, then, to the
extent thereof, such amounts (and all Liens, rights and remedies therefore)
shall be revived as Obligations (secured by all such Liens) and continue in full
force and effect under this Agreement and under the other Loan Documents as if
such payment or payments had not been received by Lender to the extent allowed
under applicable law. This Section 1.10 shall remain operative even after the
Termination Date and shall survive the payment in full of all of the
Obligations.
 
2.
INTEREST AND FEES; LOAN ACCOUNT.
 
2.1 Interest. All Loans and other monetary Obligations shall bear interest at
the interest rate(s) set forth in Section 3 of Schedule A, and accrued interest
shall be payable on the first day of each month in arrears, upon a prepayment of
such Loan in accordance with Section 1.8, and on the Maturity Date; provided,
that after the occurrence and during the continuation of an Event of Default,
all Loans and other monetary Obligations shall bear interest at a rate per annum
equal to five (5) percentage points in excess of the rate otherwise applicable
thereto (the “Default Rate”), and all such interest shall be payable on demand.
Changes in the interest rate shall be effective as of the date of any change in
the Base Rate.
 
2.2 Fees. Borrower shall pay Lender the fees set forth on Schedule C hereto on
the dates set forth therein, which fees are in addition to all fees and other
sums payable by Borrower or any other Person to Lender under this Agreement or
under any other Loan Document, and, in each case are not refundable once paid.
 
2.3 Computation of Interest and Fees. All interest and fees shall be calculated
daily on the outstanding monetary Obligations based on the actual number of days
elapsed in a year of 360 days.
 
2.4 Loan Account; Monthly Accountings. Lender shall maintain a loan account for
Borrower reflecting all outstanding Loans and the Letters of Credit Balance,
along with interest accrued thereon and such other items reflected therein (the
“Loan Account”), and shall provide Borrowing Agent with a monthly accounting
reflecting the activity in the Loan Account, viewable by Borrowing Agent on
Passport 6.0. Each accounting shall be deemed correct, accurate and binding on
Borrower and an account stated (except for reverses and reapplications of
payments made and corrections of errors discovered by Lender), unless Borrowing
Agent notifies Lender in writing to the contrary within thirty (30) days after
such account is rendered, describing the nature of any alleged errors or
omissions. However, Lender’s failure to maintain the Loan Account or to provide
any such accounting shall not affect the legality or binding nature of any of
the Obligations. Interest, fees and other monetary Obligations due and owing
under this Agreement (including fees and other amounts paid by Lender to issuers
of Letters of Credit) may, in Lender’s discretion, be charged to the Loan
Account, and will thereafter be deemed to be Revolving Loans and will bear
interest at the same rate as other Revolving Loans.
 
 
 
6

 
 
2.5 Further Obligations; Maximum Lawful Rate. With respect to all monetary
Obligations for which the interest rate is not otherwise specified herein
(whether such Obligations arise hereunder or under any other Loan Document, or
otherwise), such Obligations shall bear interest at the rate(s) in effect from
time to time with respect to the Revolving Loans and shall be payable upon
demand by Lender. In no event shall the interest charged with respect to any
Loan or any other Obligation exceed the maximum amount permitted under
applicable law. Notwithstanding anything to the contrary herein or elsewhere, if
at any time the rate of interest payable or other amounts hereunder or under any
other Loan Document (the “Stated Rate”) would exceed the highest rate of
interest or other amount permitted under any applicable law to be charged (the
“Maximum Lawful Rate”), then for so long as the Maximum Lawful Rate would be so
exceeded, the rate of interest and other amounts payable shall be equal to the
Maximum Lawful Rate; provided, that if at any time thereafter the Stated Rate is
less than the Maximum Lawful Rate, Borrower shall, to the extent permitted by
applicable law, continue to pay interest and such other amounts at the Maximum
Lawful Rate until such time as the total interest and other such amounts
received is equal to the total interest and other such amounts which would have
been received had the Stated Rate been (but for the operation of this provision)
the interest rate payable or such other amounts payable. Thereafter, the
interest rate and such other amounts payable shall be the Stated Rate unless and
until the Stated Rate again would exceed the Maximum Lawful Rate, in which event
this provision shall again apply. In no event shall the total interest or other
such amounts received by Lender exceed the amount which it could lawfully have
received had the interest and other such amounts been calculated for the full
term hereof at the Maximum Lawful Rate. If, notwithstanding the prior sentence,
Lender has received interest or other such amounts hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other Obligations (other than interest)
payable hereunder, and if no such principal or other Obligations are then
outstanding, such excess or part thereof remaining shall be paid to Borrower. In
computing interest payable with reference to the Maximum Lawful Rate applicable
to any Lender, such interest shall be calculated at a daily rate equal to the
Maximum Lawful Rate divided by the number of days in the year in which such
calculation is made.
 
3.
SECURITY INTEREST GRANT / POSSESSORY COLLATERAL / FURTHER ASSURANCES.
 
3.1 Grant of Security Interest. To secure the full payment and performance of
all of the Obligations, each Loan Party Obligor hereby assigns to Lender and
grants to Lender a continuing security interest in all property of each Loan
Party Obligor, whether tangible or intangible, real or personal, now or
hereafter owned, existing, acquired or hereafter arising and wherever now or
hereafter located, and whether or not eligible for lending purposes, including:
 all Accounts (whether or not Eligible  Accounts) and all Goods whose sale,
lease or other disposition by any Loan Party Obligor has given rise to Accounts
and have been returned to, or repossessed or stopped in transit by, any Loan
Party Obligor;  all Chattel Paper (including Electronic Chattel Paper),
Instruments, Documents, and General Intangibles (including all patents, patent
applications, trademarks, trademark applications, trade names, trade secrets,
goodwill, copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contracts rights, payment intangibles, security
interests, security deposits and rights to indemnification);  all Inventory
(whether or not Eligible Inventory);  all Goods (other than Inventory),
including Equipment, Farm Products, Health-Care-Insurance Receivables, vehicles,
and Fixtures;  all Investment Property, including, without limitation, all
rights, privileges, authority, and powers of each Loan Party Obligor as an owner
or as a holder of Pledged Equity, including, without limitation, all economic
rights, all control rights, authority and powers, and all status rights of each
Loan Party Obligor as a member, equity holder or shareholder, as applicable, of
each Issuer;  all Deposit Accounts, bank accounts, deposits and cash;  all
Letter-of-Credit Rights;  all Commercial Tort Claims listed in Section 2 of the
Disclosure Schedule;  all Supporting Obligations;  any other property of any
Loan Party Obligor now or hereafter in the possession, custody or control of
Lender or any agent or any parent, Affiliate or Subsidiary of Lender or any
Participant with Lender in the Loans, for any purpose (whether for safekeeping,
deposit, collection, custody, pledge, transmission or otherwise), and  all
additions and accessions to, substitutions for, and replacements, products and
Proceeds of the foregoing property, including proceeds of all insurance policies
insuring the foregoing property, and all of each Loan Party Obligor’s books and
records relating to any of the foregoing and to any Loan Party’s business (but
excluding any Excluded Collateral).
 
 
 
7

 
 
3.2 Possessory Collateral. Promptly, but in any event no later than five (5)
Business Days after any Loan Party Obligor’s receipt of any portion of the
Collateral evidenced by an agreement, Instrument or Document, including any
Tangible Chattel Paper and any Investment Property consisting of certificated
securities, such Loan Party Obligor shall deliver the original thereof to Lender
together with an appropriate endorsement or other specific evidence of
assignment thereof to Lender (in form and substance acceptable to Lender). If an
endorsement or assignment of any such items shall not be made for any reason,
Lender is hereby irrevocably authorized, as attorney and agent-in-fact (coupled
with an interest) for each Loan Party Obligor, to endorse or assign the same on
such Loan Party Obligor’s behalf.
 
3.3 Further Assurances.
 
(a) Each Loan Party will, at the time that any Loan Party forms any direct or
indirect Subsidiary, acquires any direct or indirect Subsidiary after the
Closing Date, within ten days of such event (or such later date as permitted by
Lender in its sole discretion) (a) cause such new Subsidiary (i) to become a
Loan Party and to grant Lender a first priority Lien (subject to Permitted
Liens) in and to the assets of such newly formed or acquired Subsidiary), (b)
provide, or cause the applicable Loan Party to provide, to Lender a pledge
agreement and appropriate certificates and powers or financing statements,
pledging all of the direct or beneficial ownership interest in such new
Subsidiary in form and substance reasonably satisfactory to Lender (which
pledge, if reasonably requested by Lender, shall be governed by the laws of the
jurisdiction of such Subsidiary), and (c) provide to Lender all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Lender, which, in its opinion, is appropriate with respect to the execution
and delivery of the applicable documentation referred to above (including
policies of title insurance, flood certification documentation or other
documentation with respect to all Real Property owned in fee and subject to a
mortgage). Any document, agreement, or instrument executed or issued pursuant to
this Section 3.3 shall constitute a Loan Document.
 
(b) Each Loan Party will, and will cause each of the other Loan Parties to, at
any time upon the reasonable request of Lender, execute or deliver to Lender any
and all financing statements, fixture filings, security agreements, pledges,
assignments, mortgages, deeds of trust, opinions of counsel, and all other
documents (the “Additional Documents”) that Lender may reasonably request in
form and substance reasonably satisfactory to Lender, to create, perfect, and
continue to be perfected or to better perfect Lender’s Liens in all of the
assets of each of the Loan Parties (whether now owned or hereafter arising or
acquired, tangible or intangible, real or personal), to create and perfect Liens
in favor of Lender in any Real Property acquired by any other Loan Party with a
fair market value in excess of $100,000, and in order to fully consummate all of
the transactions contemplated hereby and under the other Loan Documents. To the
maximum extent permitted by applicable law, if any Borrower or any other Loan
Party refuses or fails to execute or deliver any reasonably requested Additional
Documents within a reasonable period of time following the request to do so,
each Borrower and each other Loan Party hereby authorizes Lender to execute any
such Additional Documents in the applicable Loan Party’s name and authorizes
Lender to file such executed Additional Documents in any appropriate filing
office.
 
(c) Each Loan Party Obligor shall, at its own cost and expense, promptly and
duly take, execute, acknowledge and deliver (and/or use commercially reasonable
efforts to cause such other applicable Person to take, execute, acknowledge and
deliver) all such further acts, documents, agreements and instruments as Lender
shall deem reasonably necessary in order to (a) carry out the intent and
purposes of the Loan Documents and the transactions contemplated thereby, (b)
establish, create, preserve, protect and perfect a first priority lien (subject
only to Permitted Liens) in favor of Lender in all Collateral (wherever located)
from time to time owned by the Loan Party Obligors, (c) cause each Loan Party
Obligor to guarantee all of the Obligations, and (d) facilitate the collection
of the Collateral. Without limiting the foregoing, each Loan Party Obligor
shall, at its own cost and expense, promptly and duly take, execute, acknowledge
and deliver (and/or use commercially reasonable efforts to cause such other
applicable Person to take, execute, acknowledge and deliver) to Lender all
promissory notes, security agreements, agreements with landlords, mortgagees and
processors and other bailees, subordination and intercreditor agreements and
other agreements, instruments and documents, in each case in form and substance
reasonably acceptable to Lender, as Lender may request from time to time to
perfect, protect, and maintain Lender's security interests in the Collateral,
including the required priority thereof, and to fully carry out the transactions
contemplated by the Loan Documents.
 
 
 
8

 
 
3.4 UCC Financing Statements. Each Loan Party Obligor authorizes Lender to file,
transmit, or communicate, as applicable, from time to time, Uniform Commercial
Code financing statements, along with amendments and modifications thereto, in
all filing offices selected by Lender, listing such Loan Party Obligor as the
debtor and Lender as the secured party, and describing the collateral covered
thereby in such manner as Lender may elect, including using descriptions such as
“all personal property of debtor” or “all assets of debtor” or words of similar
effect.
 
4.
CERTAIN PROVISIONS REGARDING ACCOUNTS, INVENTORY, COLLECTIONS, APPLICATIONS OF
PAYMENTS, INSPECTION RIGHTS, AND APPRAISALS.
 
4.1 Lock Boxes and Blocked Accounts. Each Loan Party Obligor hereby represents
and warrants that all Deposit Accounts and all other depositary and other
accounts maintained by each Loan Party Obligor as of the Closing Date are
described in Section 3 of the Disclosure Schedule, which description includes
for each such account the name of the Loan Party Obligor maintaining such
account, the name, of the financial institution at which such account is
maintained, the account number, and the purpose of such account. After the
Closing Date, no Loan Party Obligor shall open any new Deposit Accounts or any
other depositary or other accounts without the prior written consent of Lender
and without updating Section 3 of the Disclosure Schedule to reflect such
Deposit Accounts or other accounts, as applicable. No Deposit Accounts or other
accounts of any Loan Party Obligor shall at any time constitute a Restricted
Account other than accounts expressly indicated on Section 3 of the Disclosure
Schedule as being a Restricted Account (and each Loan Party Obligor hereby
represents and warrants that each such account shall at all times meet the
requirements set forth in the definition of Restricted Account to qualify as a
Restricted Account). Each Loan Party Obligor will, at its expense, establish
(and revise from time to time as Lender may require) procedures acceptable to
Lender, in Lender’s Permitted Discretion, for the collection of checks, wire
transfers and all other proceeds of all of such Loan Party Obligor’s Accounts
and other Collateral (“Collections”), which shall include  directing all Account
Debtors to send all Account proceeds directly to a post office box designated by
Lender either in the name of such Loan Party Obligor (but as to which Lender has
exclusive access) or, at Lender’s option, in the name of Lender (a “Lock Box”),
and/or  depositing all Collections received by such Loan Party Obligor into one
or more bank accounts maintained in the name of such Loan Party Obligor (but as
to which Lender has exclusive access) or, at Lender’s option, in the name of
Lender (each, a “Blocked Account”), under an arrangement acceptable to Lender
with a depository bank acceptable to Lender, pursuant to which all funds
deposited into each Blocked Account are to be transferred to Lender in such
manner, and with such frequency, as Lender shall specify, and/or  a combination
of the foregoing. Each Loan Party Obligor agrees to execute, and to cause its
depository banks and other account holders to execute, such Lock Box and Blocked
Account control agreements and other documentation as Lender shall require from
time to time in connection with the foregoing, all in form and substance
acceptable to Lender, and in any event such arrangements and documents must be
in place on the date hereof with respect to accounts in existence on the date
hereof, or prior to any such account being opened with respect to any such
account opened after the date hereof, in each case excluding Restricted
Accounts. Prior to the Closing Date, Borrowing Agent shall deliver to Lender a
complete and executed Authorized Accounts form regarding Borrower’s operating
account(s) into which the proceeds of Loans are to be paid in the form of
Exhibit D annexed hereto.
 
4.2 Application of Payments. All amounts paid to or received by Lender in
respect of the monetary Obligations, from whatever source (whether from Borrower
or any other Loan Party Obligor pursuant to such other Loan Party Obligor’s
guaranty of the Obligations, any realization upon any Collateral, or otherwise)
shall, unless otherwise directed by Borrowing Agent with respect to any
particular payment (unless an Event of Default shall then be continuing, in
which event Lender may disregard Borrowing Agent’s direction), be applied by
Lender to the Obligations in such order as Lender may elect, and absent such
election shall be applied as follows:
 
 
 
9

 
 
(i) FIRST, to reimburse Lender for all out-of-pocket costs and expenses, and all
indemnified losses, incurred by Lender which are reimbursable to Lender in
accordance with this Agreement and/or any of the other Loan Documents,
 
(ii) SECOND, to any accrued but unpaid interest on any Protective Advances,
 
(iii) THIRD, to the outstanding principal of any Protective Advances,
 
(iv) FOURTH, to any accrued but unpaid fees owing to Lender under this Agreement
and/or any other Loan Documents,
 
(v) FIFTH, to any unpaid accrued interest on the Obligations,
 
(vi) SIXTH, to the outstanding principal of the Revolving Loans, and, to the
extent required by this Agreement, to cash collateralize the Letter of Credit
Balance, and
 
(vii) SEVENTH, to the payment of any other outstanding Obligations; and after
payment in full in cash of all of the outstanding monetary Obligations, any
further amounts paid to or received by Lender in respect of the Obligations (so
long as no monetary Obligations are outstanding) shall be paid over to Borrower
or such other Person(s) as may be legally entitled thereto. For purposes of
determining the Borrowing Base, such amounts will be credited to the Loan
Account and the Collateral balances to which they relate upon Lender’s receipt
of an advice from Lender’s Bank (set forth in Section 5 of Schedule A) that such
items have been credited to Lender’s account at Lender’s Bank (or upon Lender’s
deposit thereof at Lender’s Bank in the case of payments received by Lender in
kind), in each case subject to final payment and collection. However, for
purposes of computing interest on the Obligations, such items shall be deemed
applied by Lender three Business Days after Lender’s receipt of advice of
deposit thereof at Lender’s Bank.
 
4.3 Notification; Verification. Lender or its designee may, from time to time,
whether or not a Default or Event of Default has occurred:  verify directly with
the Account Debtors of the Loan Party Obligors (or by any reasonable manner and
through any reasonable medium Lender considers advisable in the exercise of its
Permitted Discretion) the validity, amount and other matters relating to the
Accounts and Chattel Paper of the Loan Party Obligors, by means of mail,
telephone or otherwise, either in the name of the applicable Loan Party Obligor
or Lender or such other name as Lender may choose, and  notify Account Debtors
of the Loan Party Obligors that Lender has a security interest in the Accounts
of the Loan Party Obligors. Lender or its designee may, from time to time, if a
Default or Event of Default has occurred and is continuing: (i) require any Loan
Party Obligor to cause all invoices and statements which it sends to Account
Debtors or other third parties to be marked, in a manner satisfactory to Lender,
to reflect Lender’s security interest therein and payment instructions
acceptable to Lender, (ii) direct such Account Debtors to make payment thereof
directly to Lender; such notification to be sent on the letterhead of such Loan
Party Obligor and substantially in the form of Exhibit E annexed hereto; and
(iii) demand, collect or enforce payment of any Accounts and Chattel Paper (but
without any duty to do so). Each Loan Party Obligor hereby authorizes Account
Debtors to make payments directly to Lender and to rely on notice from Lender
without further inquiry. Lender may on behalf of each Loan Party Obligor endorse
all items of payment received by Lender that are payable to such Loan Party
Obligor for the purposes described above.
 
 
 
10

 
 
4.4 Power of Attorney.
 
Each Loan Party Obligor hereby grants to Lender an irrevocable power of
attorney, coupled with an interest, authorizing and permitting Lender (acting
through any of its officers, employees, attorneys or agents), at Lender's option
(and solely with respect to any actions taken by Lender under Section 4.4(a)
below, in the exercise of its Permitted Discretion), but without obligation,
with or without notice to such Loan Party Obligor, and at such Loan Party
Obligor’s expense, to do any or all of the following, in such Loan Party
Obligor’s name or otherwise:
 
(a) (i) execute on behalf of such Loan Party Obligor any documents that Lender
may deem advisable in order to perfect, protect and maintain Lender’s security
interests, and priority thereof, in the Collateral (including such financing
statements and continuation financing statements, and amendments or other
modifications thereto, as Lender shall deem necessary or appropriate); (ii)
endorse such Loan Party Obligor’s name on all checks and other forms of
remittances received by Lender; (iii) pay any sums required on account of such
Loan Party Obligor’s taxes or to secure the release of any Liens therefor; (iv)
pay any amounts necessary to obtain, or maintain in effect, any of the insurance
described in Section 5.14; (v) receive and otherwise take control in any manner
of any cash or non-cash items of payment or Proceeds of Collateral; (vi)
receive, open and process all mail addressed to such Loan Party Obligor at any
post office box/lockbox maintained by Lender for such Loan Party Obligor or at
any other business premises of Lender with Collections to be promptly
transferred to the Blocked Account and any mail unrelated to Collections to be
promptly remitted to such Loan Party Obligor along with copies of all other mail
addressed to such Loan Party Obligor and received by Lender, and (vii) endorse
or assign to Lender on such Loan Party Obligor’s behalf any portion of
Collateral evidenced by an agreement, Instrument or Document if an endorsement
or assignment of any such items is not made by Borrower pursuant to Section 3.2;
and
 
(b) After the occurrence and during the continuance of an Event of Default and
subject to the terms and conditions of Section 7 of this Agreement; (i) execute
on behalf of such Loan Party Obligor any document exercising, transferring or
assigning any option to purchase, sell or otherwise dispose of or lease (as
lessor or lessee) any real or personal property which is part of the Collateral
or in which Lender has an interest; (ii) execute on behalf of such Loan Party
Obligor any invoices relating to any Accounts, any draft against any Account
Debtor, any proof of claim in bankruptcy, any notice of Lien or claim, and any
assignment or satisfaction of mechanic's, materialman's or other Lien; (iii)
except as otherwise provided in Section 4.3(i) hereof, execute on behalf of such
Loan Party Obligor any notice to any Account Debtor; (iv) pay, contest or settle
any Lien, charge, encumbrance, security interest and adverse claim in or to any
of the Collateral, or any judgment based thereon, or otherwise take any action
to terminate or discharge the same; (v) grant extensions of time to pay,
compromise claims relating to, and settle Accounts, Chattel Paper and General
Intangibles for less than face value and execute all releases and other
documents in connection therewith; (vi) settle and adjust, and give releases of,
any insurance claim that relates to any of the Collateral and obtain payment
therefor; (vii) instruct any third party having custody or control of any
Collateral or books or records belonging to, or relating to, such Loan Party
Obligor to give Lender the same rights of access and other rights with respect
thereto as Lender has under this Agreement or any other Loan Document; (viii)
change the address for delivery of such Loan Party Obligor’s mail; (ix) vote any
right or interest with respect to any Investment Property; and (x) instruct any
Account Debtor to make all payments due to such Loan Party Obligor directly to
Lender.
 
Any and all sums paid, and any and all costs, expenses, liabilities, obligations
and reasonable attorneys' fees incurred, by Lender with respect to the foregoing
shall be added to and become part of the Obligations, shall be payable on
demand, and shall bear interest at a rate equal to the highest interest rate
applicable to any of the Obligations at such time. Each Loan Party Obligor
agrees that Lender's rights under the foregoing power of attorney and/or any of
Lender's other rights under this Agreement or the other Loan Documents shall not
be construed to indicate that Lender is in control of the business, management
or properties of such Loan Party Obligor.
 
 
 
11

 
 
4.5 Disputes. Each Loan Party Obligor shall promptly notify Lender of all
disputes or claims relating to its Accounts and Chattel Paper in connection with
the Account roll-forward and supporting credit journals required under Schedule
D. Each Loan Party Obligor agrees that it will not, without Lender’s prior
written consent, compromise or settle any of its Accounts or Chattel Paper for
less than the full amount thereof, grant any extension of time for payment of
any of its Accounts or Chattel Paper, release (in whole or in part) any Account
Debtor or other person liable for the payment of any of its Accounts or Chattel
Paper or grant any credits, discounts, allowances, deductions, return
authorizations or the like with respect to any of its Accounts or Chattel Paper;
except (unless otherwise directed by Lender during the existence of a Default or
an Event of Default) such Loan Party Obligor may take any of such actions in the
ordinary course of its business consistent with past practices, provided that
Borrower promptly reports the same to Lender.
 
4.6 Inventory.
 
(a) Returns. No Loan Party Obligor will accept returns of any Inventory from any
Account Debtor except in the ordinary course of its business. In the event the
value of returned Inventory in any one calendar month exceeds $100,000
(collectively for all Loan Party Obligors), Borrower will immediately notify
Lender (which notice shall specify the value of all such returned Inventory, the
reasons for such returns, and the locations and the condition of such returned
Inventory).
 
(b) Third Party Locations. No Loan Party Obligor will, without Lender’s prior
written consent, at any time, store any Inventory with any warehouseman or other
third party other than as set forth in Section 1(d) of the Disclosure Schedule.
 
(c) Sale on Return, etc. No Loan Party Obligor will, without Lender’s prior
written consent, at any time, sell any Inventory on a sale-or-return, guaranteed
sale, consignment, or other contingent basis.
 
(d) Fair Labor Standards Act. Each Loan Party Obligor represents and warrants,
and covenants that at all times, that all of the Inventory of each Loan Party
Obligor has been, at all times will be, produced only in accordance with the
Fair Labor Standards Act of 1938 and all rules, regulations and orders
promulgated thereunder.
 
4.7 Access to Collateral, Books and Records. At reasonable times, Lender and/or
its representatives or agents shall have the right to inspect the Collateral,
and the right to examine and copy each Loan Party’s books and records. Each Loan
Party Obligor agrees to give Lender access to any or all of such Loan Party
Obligor’s, and each of its Subsidiaries’, premises to enable Lender to conduct
such inspections and examinations. Such inspections and examinations shall be at
Borrower’s expense and the charge therefor shall be $1,200 per person per day
(or such higher amount as shall represent Lender’s then current standard
charge), plus out-of-pocket expenses. Upon the occurrence and during the
continuance of an Event of Default, Lender may, at Borrower’s expense, use each
Loan Party’s personnel, computer and other equipment, programs, printed output
and computer readable media, supplies and premises for the collection, sale or
other disposition of Collateral to the extent Lender, in its sole discretion,
deems appropriate. Each Loan Party Obligor hereby irrevocably authorizes all
accountants and other financial professional third parties to disclose and
deliver to Lender, at Borrower’s expense, all financial information, books and
records, work papers, management reports and other information in their
possession regarding the Loan Parties.
 
 
 
12

 
 
4.8 Appraisals. Each Loan Party Obligor will permit Lender and each of its
representatives or agents to conduct two (2) appraisals and valuations of the
Collateral in any given Fiscal Year at such times and intervals as Lender may
designate. Such appraisals and valuations shall be at Borrower’s expense;
provided that Borrower shall only be required to reimburse Lender for up to two
appraisals and valuations in any Fiscal Year plus any additional appraisals and
valuations that are conducted during the existence of an Event of Default.
 
5.
REPRESENTATIONS, WARRANTIES AND COVENANTS.
 
To induce Lender to enter into this Agreement, each Loan Party Obligor
represents, warrants and covenants as follows (it being understood and agreed
that (a) each such representation and warranty (i) will be made as of the date
hereof and be deemed remade as of each date on which any Loan is made or Letter
of Credit is issued (except to the extent any such representation or warranty
expressly relates only to any earlier and/or specified date, in which case such
representation or warranty will be made as of such earlier and/or specified
date), and (ii) shall not be affected by any knowledge of, or any investigation
by, Lender, and (b) each such covenant shall continuously apply with respect to
all times commencing on the date hereof and continuing until the Termination
Date):
 
5.1 Existence and Authority. Each Loan Party is duly incorporated or otherwise
organized, validly existing and in good standing under the laws of its
jurisdiction of organization (which jurisdiction is identified in Section 1(a)
of the Disclosure Schedule) and is qualified to do business in each jurisdiction
in which the operation of its business requires that it be qualified (which each
such jurisdiction is identified in Section 1(a) of the Disclosure Schedule),
except where the failure to be so qualified could not reasonably be expected to
result in a Material Adverse Effect. Each Loan Party will, and will cause each
of its Subsidiaries to, at all times preserve and keep in full force and effect
such Person’s valid existence and good standing in its jurisdiction of
organization and, except as could not reasonably be expected to result in a
Material Adverse Effect, good standing with respect to all other jurisdictions
in which it is qualified to do business and any rights, franchises, permits,
licenses, accreditations, authorizations, or other approvals material to their
businesses. Each Loan Party has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Loan Documents to which it is a
party and to carry out the transactions contemplated thereby. The execution,
delivery and performance by each Loan Party Obligor of this Agreement and all of
the other Loan Documents to which such Loan Party Obligor is a party have been
duly and validly authorized, do not violate such Loan Party Obligor’s Organic
Documents, or any law or any agreement or instrument or any court order which is
binding upon any Loan Party or its property, do not constitute grounds for
acceleration of any Indebtedness or obligation under any agreement or instrument
which is binding upon any Loan Party or its property, and do not require the
consent of any Person. No Loan Party is required to obtain any government
approval, consent, or authorization from, or to file any declaration or
statement with, any Governmental Authority in connection with or as a condition
to the execution, delivery or performance of any of the Loan Documents. This
Agreement and each of the other Loan Documents have been duly executed and
delivered by, and are enforceable against each of the Loan Party Obligors who
have signed them, in accordance with their respective terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law). Section 1(f) of the Disclosure Schedule sets forth the
ownership of each Borrower and their respective Subsidiaries.
 
 
 
13

 
 
5.2 Names; Trade Names and Styles. The name of each Loan Party Obligor set forth
on Section 1(b) of the Disclosure Schedule is its correct and complete legal
name as of the date hereof, and no Loan Party Obligor has used any other name at
any time in the past five years except as listed in Section 1(b) of the
Disclosure Schedules, or at any time will use any other name, in any tax filing
made in any jurisdiction. Listed in Section 1(b) of the Disclosure Schedule are
all prior names used by each Loan Party Obligor at any time in the past five
years and all of the present and prior trade names used by any Loan Party
Obligor at any time in the past five years. Borrower shall give Lender at least
thirty (30) days’ prior written notice (and will deliver an updated Section 1(b)
of the Disclosure Schedule to reflect the same) before it or any other Loan
Party Obligor changes its legal name or does business under any other name.
 
5.3 Title to Collateral; Third Party Locations; Permitted Liens. Each Loan Party
Obligor has, and at all times will continue to have, good and marketable title
to all of the Collateral. The Collateral now is, and at all times will remain,
free and clear of any and all Liens, except for Permitted Liens. Lender now has,
and will at all times continue to have, a first-priority perfected and
enforceable security interest in all of the Collateral, and each Loan Party
Obligor will at all times defend Lender and the Collateral against all claims of
others. None of the Collateral which is Equipment is, or will at any time, be
affixed to any real property that is not subject to a Mortgage in favor of
Lender in such a manner, or with such intent, as to become a fixture. Except for
leases or subleases as to which Borrower has delivered to Lender a landlord’s
waiver in form and substance satisfactory to Lender, no Loan Party Obligor is or
will be a lessee or sublessee under any real property lease or sublease. Except
for warehouses as to which Borrower has delivered to Lender a warehouseman’s
waiver in form and substance satisfactory to Lender, no Loan Party Obligor is or
will at any time be a bailor of any Goods at any warehouse or otherwise. Prior
to causing or permitting any Collateral to at any time be located upon premises
in which any third party (including any landlord, warehouseman, or otherwise)
has an interest, Borrower shall notify Lender and the applicable Loan Party
Obligor shall cause each such third party to execute and deliver to Lender, in
form and substance acceptable to Lender, such waivers, collateral access
agreements, and subordinations as Lender shall specify, so as to, among other
things, ensure that Lender’s rights in the Collateral are, and will at all times
continue to be, superior to the rights of any such third party and that Lender
has access to such Collateral. Each applicable Loan Party Obligor will keep at
all times in full force and effect, and will comply at all times with all the
terms of, any lease of real property where any of the Collateral now or in the
future may be located.
 
5.4 Accounts, Chattel Paper and Inventory.
 
(a) As of each date reported by Borrower, all Accounts which Borrower has then
reported to Lender as then being Eligible Accounts comply in all respects with
the criteria for eligibility set forth in the definition of Eligible Accounts.
All such Accounts and Chattel Paper are genuine and in all respects what they
purport to be, arise out of a completed, bona fide and unconditional and
non-contingent sale and delivery of goods or rendition of services by Borrower
in the ordinary course of its business and in accordance with the terms and
conditions of all purchase orders, contracts or other documents relating
thereto, each Account Debtor thereunder had the capacity to contract at the time
any contract or other document giving rise to such Accounts and Chattel Paper
were executed, and the transactions giving rise to such Accounts and Chattel
Paper comply with all applicable laws and governmental rules and regulations.
 
(b) As of each date reported by Borrower, all Inventory which Borrower has then
reported to Lender as then being Eligible Inventory complies in all respects
with the criteria for eligibility set forth in the definition of Eligible
Inventory.
 
 
 
14

 
 
5.5 Electronic Chattel Paper. To the extent that any Loan Party Obligor obtains
or maintains any Electronic Chattel Paper, such Loan Party Obligor shall at all
times create, store and assign the record or records comprising the Electronic
Chattel Paper in such a manner that  a single authoritative copy of the record
or records exists which is unique, identifiable and except as otherwise provided
below, unalterable,  the authoritative copy identifies Lender as the assignee of
the record or records,  the authoritative copy is communicated to and maintained
by Lender or its designated custodian,  copies or revisions that add or change
an identified assignee of the authoritative copy can only be made with the
participation of Lender,  each copy of the authoritative copy and any copy of a
copy is readily identifiable as a copy that is not the authoritative copy and
 any revision of the authoritative copy is readily identifiable as an authorized
or unauthorized revision.
 
5.6 Capitalization; Investment Property.
 
(a) No Loan Party, directly or indirectly, owns, or shall at any time own, any
Equity Interests of any other Person except as set forth in Sections 1(f) and
1(g) of the Disclosure Schedule, which such Sections of the Disclosure Schedule
list all Investment Property owned by each Loan Party Obligor, except in each
case for Permitted Investments;
 
(b) None of the Pledged Equity has been issued or otherwise transferred in
violation of the Securities Act, or other applicable laws of any jurisdiction to
which such issuance or transfer may be subject.
 
(c) The Pledged Equity pledged by each Loan Party Obligor hereunder constitutes
all of the issued and outstanding equity interests of each Issuer owned by such
Loan Party Obligor.
 
(d) All of the Pledged Equity has been duly and validly issued and is fully paid
and non-assessable, and the holders thereof are not entitled to any preemptive,
first refusal, or other similar rights. There are no outstanding options,
warrants or similar agreements, documents, or instruments with respect to any of
the Pledged Equity.
 
(e) Each Loan Party Obligor has caused each Issuer to amend or to otherwise
modify its Organic Documents, books, records, and related agreements, documents,
and instruments, as applicable, to reflect the rights and interests of Lender
hereunder, and to the extent required to enable and empower Lender to exercise
and enforce its rights and remedies hereunder in respect of the Pledged Equity
and other Investment Property.
 
(f) Each Loan Party Obligor will take any and all actions required or requested
by Lender, from time to time, to  cause Lender to obtain exclusive control of
any Investment Property in a manner acceptable to Lender and  obtain from any
Issuers and such other Persons as Lender shall specify, for the benefit of
Lender, written confirmation of Lender’s exclusive control over such Investment
Property and take such other actions as Lender may request to perfect Lender’s
security interest in any Investment Property. For purposes of this Section 5.6,
Lender shall have exclusive control of Investment Property if  pursuant to
Section 3.2, such Investment Property consists of certificated securities and
the applicable Loan Party Obligor delivers such certificated securities to
Lender (with all appropriate endorsements);  such Investment Property consists
of uncertificated securities and either (x) the applicable Loan Party Obligor
delivers such uncertificated securities to Lender or (y) the Issuer thereof
agrees, pursuant to documentation in form and substance satisfactory to Lender,
that it will comply with instructions originated by Lender without further
consent by the applicable Loan Party Obligor, and  such Investment Property
consists of security entitlements and either (x) Lender becomes the entitlement
holder thereof or (y) the appropriate securities intermediary agrees, pursuant
to documentation in form and substance satisfactory to Lender, that it will
comply with entitlement orders originated by Lender without further consent by
the applicable Loan Party Obligor. Each Loan Party Obligor that is a limited
liability company or a partnership hereby represents and warrants that it has
not, and at no time will, elect pursuant to the provisions of Section 8-103 of
the UCC to provide that its equity interests are securities governed by Article
8 of the UCC.
 
 
 
15

 
 
(g) No Loan Party owns, or has any present intention of acquiring, any “margin
security” or any “margin stock” within the meaning of Regulations T, U or X of
the Board of Governors of the Federal Reserve System (herein called “margin
security” and “margin stock”). None of the proceeds of the Loans will be used,
directly or indirectly, for the purpose of purchasing or carrying, or for the
purpose of reducing or retiring any Indebtedness which was originally incurred
to purchase or carry, any margin security or margin stock or for any other
purpose which might constitute the transactions contemplated hereby a “purpose
credit” within the meaning of said Regulations T, U or X, or cause this
Agreement to violate any other regulation of the Board of Governors of the
Federal Reserve System or the Exchange Act, or any rules or regulations
promulgated under such statutes.
 
(h) No Loan Party Obligor shall vote to enable, or take any other action to
cause or to permit, any Issuer to issue any equity interests of any nature, or
to issue any other securities or interests convertible into or granting the
right to purchase or exchange for any equity interests of any nature of any
Issuer.
 
(i) No Loan Party Obligor shall take, or fail to take, any action that would in
any manner impair the value or the enforceability of Lender’s Lien on any of the
Investment Property, or any of Lender’s rights or remedies under this Agreement
or any other Loan Document with respect to any of the Investment Property.
 
(j) In the case of any Loan Party Obligor which is an Issuer, such Issuer agrees
that the terms of Section 7.3(g)(iii) of this Agreement shall apply to such Loan
Party Obligor with respect to all actions that may be required of it pursuant to
such Section 7.3(g)(iii) regarding the Investment Property issued by it.
 
5.7 Commercial Tort Claims. No Loan Party Obligor has any Commercial Tort Claims
pending other than those listed in Section 2 of the Disclosure Schedule, and
each Loan Party Obligor shall promptly (but in any case no later than five (5)
Business Days thereafter) notify Lender in writing upon incurring or otherwise
obtaining a Commercial Tort Claim after the date hereof against any third party.
Such notice shall constitute such Loan Party Obligor’s authorization to amend
such Section 2 to add such Commercial Tort Claim and shall automatically be
deemed to amend such Section 2 to include such Commercial Tort Claim.
 
5.8 Jurisdiction of Organization; Location of Collateral. Sections 1(c) and 1(d)
of the Disclosure Schedule set forth  each place of business of each Loan Party
Obligor (including its chief executive office),  all locations where all
Inventory, Equipment, and other Collateral owned by each Loan Party Obligor is
kept, and  whether each such Collateral location and/or place of business
(including each Loan Party Obligor’s chief executive office) is owned by a Loan
Party or leased (and if leased, specifies the complete name and notice address
of each lessor). No Collateral is located outside the United States or in the
possession of any lessor, bailee, warehouseman or consignee, except as expressly
indicated in Sections 1(c) and 1(d) of the Disclosure Schedule. Each Loan Party
Obligor will give Lender at least thirty (30) days’ prior written notice before
changing its jurisdiction of organization, opening any additional place of
business, changing its chief executive office or the location of its books and
records, or moving any of the Collateral to a location other than one of the
locations set forth in Sections 1(c) and 1(d) of the Disclosure Schedule, and
will execute and deliver all financing statements, landlord waivers, collateral
access agreements, mortgages, and all other agreements, instruments and
documents which Lender shall require in connection therewith prior to making
such change, all in form and substance satisfactory to Lender. Without the prior
written consent of Lender, no Loan Party Obligor will at any time (x) change its
jurisdiction of organization or (y) allow any Collateral to be located outside
of the continental United States of America.
 
 
 
16

 
 
5.9 Financial Statements and Reports; Solvency.
 
(a) All financial statements delivered to Lender by or on behalf of any Loan
Party have been, and at all times will be, prepared in conformity with GAAP and
completely and fairly reflect the financial condition of each Loan Party covered
thereby, at the times and for the periods therein stated.
 
(b) As of the date hereof (after giving effect to the Loans and Letters of
Credit to be made or issued on the date hereof, and the consummation of the
transactions contemplated hereby), and as of each other day that any Loan or
Letter of Credit is made or issued (after giving effect thereof), the fair
saleable value of all of the assets and properties of each Loan Party,
individually, exceeds the aggregate liabilities and Indebtedness of each such
Loan Party (including contingent liabilities), each Loan Party, individually, is
solvent and able to pay its debts as they come due, each Loan Party,
individually, has sufficient capital to carry on its business as now conducted
and as proposed to be conducted, no Loan Party is contemplating either the
liquidation of all or any substantial portion of its assets or property, or the
filing of any petition under any state, federal, or other bankruptcy or
insolvency law, and no Loan Party has knowledge of any Person contemplating the
filing of any such petition against any Loan Party.
 
5.10 Tax Returns and Payments; Pension Contributions. Each Loan Party has timely
filed all tax returns and reports required by applicable law, has timely paid
all applicable Taxes, assessments, deposits and contributions owing by such Loan
Party and will timely pay all such items in the future as they became due and
payable. Each Loan Party may, however, defer payment of any contested taxes;
provided, that such Loan Party  in good faith contests its obligation to pay
such Taxes by appropriate proceedings promptly and diligently instituted and
conducted;  notifies Lender in writing of the commencement of, and any material
development in, the proceedings;  posts bonds or takes any other commercially
reasonable steps required to keep the contested taxes from becoming a Lien upon
any of the Collateral and  maintains adequate reserves therefor in conformity
with GAAP. No Loan Party is aware of any claims or adjustments proposed for any
prior tax years that could result in additional taxes becoming due and payable
by any Loan Party. Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other applicable laws. Each Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter or opinion letter from the Internal
Revenue Service to the effect that the form of such Plan is qualified under
Section 401(a) of the Code and the trust related thereto has been determined by
the Internal Revenue Service to be exempt from federal income tax under
Section 501(a) of the Code, or an application for such a letter is currently
being processed by the Internal Revenue Service. To the best knowledge of each
Loan Party, nothing has occurred that would prevent or cause the loss of such
tax-qualified status. There are no pending or, to the best knowledge of any Loan
Party or any ERISA Affiliate, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to result in liabilities individually or in the aggregate in excess of
$50,000 on any Loan Party. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or could reasonably be expected to result in liabilities individually or in the
aggregate on any Loan Party in excess of $50,000. No ERISA Event has occurred,
and no Loan Party or any ERISA Affiliate is aware of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan, in each case that could reasonably
be expected to result in liabilities individually or in the aggregate in excess
of $50,000. Each Loan Party and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained, in each case except as could not reasonably be
expected to result in liabilities individually or in the aggregate to any Loan
Party or any ERISA Affiliate in excess of $50,000.  As of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and no Loan Party
or any ERISA Affiliate knows of any facts or circumstances that could reasonably
be expected to cause the funding target attainment percentage for any such plan
to drop below 60% as of the most recent valuation date; (iv) no Loan Party nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid, except as could not reasonably be expected to result in
liabilities individually or in the aggregate to any Loan Party or ERISA
Affiliate in excess of $50,000. No Loan Party nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or
Section 4212(c) of ERISA except as could not reasonably be expected to result in
liabilities individually or in the aggregate to the Loan Parties in excess of
$50,000. No Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan except as could not reasonably be
expected to result in liabilities individually or in the aggregate to the Loan
Parties in excess of $50,000.
 
 
 
17

 
 
5.11 Compliance with Laws; Intellectual Property; Licenses.
 
(a) Each Loan Party has complied, and will continue at all times to comply, in
all material respects with all provisions of all applicable laws and
regulations, including those relating to the ownership, use or operations of
real or personal property, the conduct and licensing of each Loan Party’s
business, the payment and withholding of Taxes, ERISA and other employee
matters, and safety and environmental matters.
 
(b) No Loan Party has received written notice of default or violation, nor is
any Loan Party in default or violation, with respect to any judgment, order,
writ, injunction, decree, demand or assessment issued by any court or any
federal, state, local, municipal or other Governmental Authority relating to any
aspect of any Loan Party’s business, affairs, properties or assets. No Loan
Party has received written notice of or been charged with, or is, to the
knowledge of any Loan Party, under investigation with respect to, any violation
in any material respect of any provision of any applicable law. No Loan Party or
any real property owned, leased or used in the operation of the business of any
Loan Party is subject to any federal, state or local investigation to determine
whether any remedial action is needed to address any hazardous materials or an
environmental release (as that term is defined under environmental and health
and safety laws) at, on, or under any real property currently leased, owned or
used by a Loan Party nor is a Loan Party liable for any environmental release
identified or under investigation at, on or under any real property previously
owned, leased or used by a Loan Party. No Loan Party has any contingent
liability with respect to any environmental release, environmental pollution or
hazardous material on any real property now or previously owned, leased or
operated by it.
 
(c) No Loan Party Obligor owns any Intellectual Property, except as set forth in
Section 4 of the Disclosure Schedule. Except as set forth in Section 4 of the
Disclosure Schedule, none of the Intellectual Property owned by any Loan Party
Obligor is the subject of any licensing or franchise agreement pursuant to which
such Loan Party Obligor is the licensor or franchisor. Each Loan Party Obligor
shall promptly (but in any event within thirty (30) days thereafter) notify
Lender in writing of any additional Intellectual Property rights acquired or
arising after the Closing Date and shall submit to Lender a supplement to
Section 4 of the Disclosure Schedule to reflect such additional rights (provided
that such Loan Party Obligor’s failure to do so shall not impair Lender’s
security interest therein). Each Loan Party Obligor shall execute a separate
security agreement granting Lender a security interest in such Intellectual
Property (whether owned on the Closing Date or thereafter), in form and
substance acceptable to Lender and suitable for registering such security
interest in such Intellectual Property with the United States Patent and
Trademark Office and/or United States Copyright Office, as applicable (provided
that such Loan Party Obligor’s failure to do so shall not impair Lender’s
security interest therein). Each Loan Party owns or has, and will at all times
continue to own or have, the valid right to use all material patents,
trademarks, copyrights, software, computer programs, equipment designs, network
designs, equipment configurations, technology and other Intellectual Property
used, marketed and sold in such Loan Party’s business, and each Loan Party is in
compliance, and will continue at all times to comply, in all material respects
with all licenses, user agreements and other such agreements regarding the use
of Intellectual Property. No Loan Party has any knowledge that, or has received
any notice claiming that, any of such Intellectual Property infringes upon or
violates the rights of any other Person.
 
(d) Each Loan Party has and will continue at all times to have, all federal,
state, local and other licenses and permits required to be maintained in
connection with such Loan Party’s business operations, and its ownership, use
and operation of any real property, and all such licenses and permits, necessary
for the operation of the business are valid and will remain and in full force
and effect. Each Loan Party has, and will continue at all times to have,
complied with the requirements of such licenses and permits in all material
respects, and has received no written notice of any pending or threatened
proceedings for the suspension, termination, revocation or limitation thereof.
No Loan Party is aware of any facts or conditions that could reasonably be
expected to cause or permit any of such licenses or permits to be voided,
revoked or withdrawn.
 
 
 
18

 
 
(e) In addition to and without limiting the generality of clause (a) above, (i)
comply in all material respects with applicable provisions of ERISA and the IRC
with respect to all Plans, (ii) without the prior written consent of Lender, not
take any action or fail to take action the result of which could result in a
Loan Party or ERISA Affiliate incurring a material liability to the PBGC or to a
Multiemployer Plan (other than to pay contributions or premiums payable in the
ordinary course), (iii) allow any facts or circumstances to exist with respect
to one or more Plans that, in the aggregate, reasonably could be expected to
result in a Material Adverse Effect, (iv) not participate in any prohibited
transaction that could result in other than a de minimis civil penalty excise
tax, fiduciary liability or correction obligation under ERISA or the IRC, (v)
operate each Plan in such a manner that will not incur any material tax
liability under the IRC (including Section 4980B of the IRC), and (vi) furnish
to Lender upon Lender’s written request such additional information about any
Plan for which any Loan Party or ERISA Affiliate could reasonably expect to
incur any material liability. With respect to each Pension Plan (other than a
Multiemployer Plan) except as could not reasonably be expected to result in
liability to the Loan Parties, the Loan Parties and the ERISA Affiliates shall
(y) satisfy in full and in a timely manner, without incurring any late payment
or underpayment charge or penalty and without giving rise to any Lien, all of
the contribution and funding requirements of the IRC and of ERISA, and (z) pay,
or cause to be paid, to the PBGC in a timely manner, without incurring any late
payment or underpayment charge or penalty, all premiums required pursuant to
ERISA.
 
5.12 Litigation. Section 1(e) of the Disclosure Schedule discloses all claims,
proceedings, litigation or investigations pending or (to the best of each Loan
Party Obligor’s knowledge) threatened against any Loan Party as of the Closing
Date. There is no claim, suit, litigation, proceeding or investigation pending
or (to the best of each Loan Party Obligor’s knowledge) threatened by or against
or affecting any Loan Party in any court or before any Governmental Authority
(or any basis therefor known to any Loan Party Obligor) which may result, either
separately or in the aggregate, in liability in excess of $100,000 for the Loan
Parties, in any Material Adverse Effect, or in any material impairment in the
ability of any Loan Party to carry on its business in substantially the same
manner as it is now being conducted.
 
5.13 Use of Proceeds. All proceeds of all Loans and Letters of Credit shall be
used by Borrower solely with respect to Loans made on the Closing Date, to repay
in full all obligations owing and outstanding pursuant to the Dominion
Transaction, to pay the fees, costs, and expenses incurred in connection with
this Agreement, the other Loan Documents, and the transactions contemplated
hereby and thereby, for Borrower’s working capital purposes and for such other
purposes as specifically permitted pursuant to the terms of this Agreement. All
proceeds of all Loans and Letters of Credit will be used solely for lawful
business purposes.
 
5.14 Insurance.
 
(a) Each Loan Party will at all times carry property, liability and other
insurance, with insurers acceptable to Lender, in such form and amounts, and
with such deductibles and other provisions, as Lender shall require, and
Borrower will provide Lender with evidence satisfactory to Lender that such
insurance is, at all times, in full force and effect. A true and complete
listing of such insurance as of the Closing Date, including issuers, coverages
and deductibles, is set forth in Section 5 of the Disclosure Schedule. Each
property insurance policy shall name Lender as loss payee and shall contain a
lender’s loss payable endorsement in form acceptable to Lender, each liability
insurance policy shall name Lender as an additional insured, and each business
interruption insurance policy shall be collaterally assigned to Lender, all in
form and substance reasonably satisfactory to Lender. All policies of insurance
shall provide that they may not be cancelled or changed without at least thirty
(30) days’ prior written notice to Lender, and shall otherwise be in form and
substance reasonably satisfactory to Lender. Borrower shall advise Lender
promptly of any policy cancellation, non-renewal, reduction, or material
amendment with respect to any insurance policies maintained by any Loan Party or
any receipt by any Loan Party of any notice from any insurance carrier regarding
any intended or threatened cancellation, non-renewal, reduction or material
amendment of any of such policies, and Borrower shall promptly deliver to Lender
copies of all notices and related documentation received by any Loan Party in
connection with the same.
 
 
 
19

 
 
(b) Borrower shall deliver to Lender no later than fifteen (15) days prior to
the expiration of any then current insurance policies, insurance certificates
evidencing renewal of all such insurance policies required by this Section 5.14.
Borrower shall deliver to Lender, upon Lender’s request, certificates evidencing
such insurance coverage in such form as Lender shall specify. If any Loan Party
fails to provide Lender with a certificate of insurance or other evidence of the
continuing insurance coverage required by this Agreement within the time period
set forth in the first sentence of this Section 5.14(b), Lender may purchase
insurance required by this Agreement at Borrower’s expense. This insurance may,
but need not, protect any Loan Party’s interests.
 
5.15 Financial, Collateral and Other Reporting / Notices. Each Loan Party has
kept and will at all times keep adequate records and books of account with
respect to its business activities and the Collateral in which proper entries
are made in accordance with GAAP reflecting all its financial transactions. Each
Loan Party Obligor will cause to be prepared and furnished to Lender, in each
case in a form and in such detail as is acceptable to Lender the following items
(the items to be provided under this Section 5.15 shall be delivered to Lender
by posting on Passport 6.0 (or, if requested by Lender, by another form of
Approved Electronic Communication or in writing)).
 
(a) Annual Financial Statements. Not later than one hundred and five (105) days
after the close of each Fiscal Year, financial statements of each Loan Party as
of the end of such Fiscal Year, including balance sheet, income statement, and
statement of cash flow for such Fiscal Year, in each case on a consolidated and
consolidating basis, audited and certified (without qualification) by a firm of
independent certified public accountants of recognized standing selected by
Borrower but acceptable to Lender, together with a copy of any management letter
issued in connection therewith. Concurrently with the delivery of such financial
statements, Borrowing Agent shall deliver to Lender a Compliance Certificate,
indicating whether Borrower is in compliance with each of the covenants
specified in Section 5.26, and setting forth a detailed calculation of such
covenants, and any Default or Event of Default is then in existence;
 
(b) Interim Financial Statements. Not later than thirty (30) days after the end
of each month hereafter, including the last month of each Fiscal Year, (i) the
Monthly Financial Model, (ii) unaudited interim financial statements of each
Loan Party as of the end of such month and of the portion of such Fiscal Year
then elapsed, including balance sheet, income statement, statement of cash flow,
and results of their respective operations during such month and the
then-elapsed portion of the Fiscal Year, together with comparative figures for
the same periods in the immediately preceding Fiscal Year and the corresponding
figures from the budget for the Fiscal Year covered by such financial
statements, in each case on a consolidated and consolidating basis, certified by
an Authorized Officer of Borrowing Agent as prepared in accordance with GAAP and
fairly presenting the consolidated financial position and results of operations
(including management discussion and analysis of such results) of each Loan
Party for such month and period subject only to changes from ordinary course
year-end audit adjustments and except that such statements need not contain
footnotes and (iii) monthly trail balance submitted in Excel format.
Concurrently with the delivery of such financial statements, Borrowing Agent
shall deliver to Lender a Compliance Certificate, indicating whether Borrower is
in compliance with each of the covenants specified in Section 5.26, and setting
forth a detailed calculation of such covenants, and any Default or Event of
Default is then in existence;
 
 
 
20

 
 
(c) Borrowing Base / Collateral Reports / Insurance Certificates / Disclosure
Schedules / Other Items. The items described on Schedule D hereto by the
respective dates set forth therein.
 
(d) Projections, Etc. Not later than thirty (30) days prior to the end of each
Fiscal Year, monthly business projections for the following Fiscal Year for the
Loan Parties on a consolidated and consolidating basis, which projections shall
include for each such period Borrowing Base projections, profit and loss
projections, balance sheet projections, income statement projections and cash
flow projections, together with appropriate supporting details and a statement
of underlying assumptions used in preparing such projections;
 
(e) Shareholder Reports, Etc. To the extent the following are not publicly
available on New Age Beverages Corporation’s website or on the website of the
Securities and Exchange Commission, promptly after the sending or filing
thereof, as the case may be, copies of any proxy statements, financial
statements or reports which each Loan Party has made available to its
shareholders and copies of any regular, periodic and special reports or
registration statements which any Loan Party files with the Securities and
Exchange Commission or any Governmental Authority which may be substituted
therefor, or any national securities exchange;
 
(f) ERISA Reports. Copies of any annual report to be filed pursuant to the
requirements of ERISA in connection with each plan subject thereto promptly upon
request by Lender and in addition, each Loan Party shall promptly notify Lender
upon having knowledge of any ERISA Event; and
 
(g) Tax Returns. Upon request from Lender, each federal and state income tax
return filed by any Loan Party or Other Obligor promptly, together with such
supporting documentation as is supplied to the applicable tax authority with
such return and proof of payment of any amounts owing with respect to such
return.
 
(h) Notification of Certain Changes. Borrower will promptly (and in no case
later than the earlier of five (5) Business Days after Borrower obtains
Knowledge of the occurrence of any of the following and such other date that
such information is required to be delivered pursuant to this Agreement or any
other Loan Document) notify Lender in writing of: the occurrence of any Default
or Event of Default, the occurrence of any event that has had, or may reasonably
be expected to have, a Material Adverse Effect, any change in any Loan Party’s
Senior Officers or directors, any material investigation, action, suit,
proceeding or claim (or any material development with respect to any existing
investigation, action, suit, proceeding or claim) relating to any Loan Party,
any officer or director of a Loan Party, the Collateral or which may result in
an adverse impact upon any Loan Party’s business, assets or financial condition,
any violation or asserted violation of any applicable law (including OSHA or any
Environmental Laws), if an adverse resolution could have a Material Adverse
Effect or otherwise result in material liability to any Loan Party Obligor,  any
event or the existence of any circumstance that has resulted in, or could
reasonably be expected to result in, any material adverse change in the business
or financial affairs of any Loan Party, any Default, or any Event of Default, or
which would make any representation or warranty previously made by any Loan
Party to Lender untrue in any material respect or constitute a material breach
if such representation or warranty was then being made, any actual or alleged
breaches of any Material Contract or termination or threat to terminate any
Material Contract or any material amendment to or modification of a Material
Contract, or the execution of any new Material Contract by any Loan Party, any
change in any Loan Party’s certified accountant. In the event of each such
notice under this Section 5.15(h), Borrower shall give notice to Lender of the
action or actions that each Loan Party has taken, is taking, or proposes to take
with respect to the event or events giving rise to such notice obligation.
 
 
 
21

 
 
(i) Other Information. Promptly upon request, such other data and information
(financial and otherwise) as Lender, from time to time, may reasonably request,
bearing upon or related to the Collateral or each Loan Party’s and each Other
Obligor’s business or financial condition or results of operations.
 
5.16 Litigation Cooperation. Should any third-party suit, regulatory action, or
any other judicial, administrative, or similar proceeding be instituted by or
against Lender with respect to any Collateral or in any manner relating to any
Loan Party, this Agreement, any other Loan Document or the transactions
contemplated hereby, each Loan Party Obligor shall, without expense to Lender,
make available each Loan Party, such Loan Party’s officers, employees and
agents, and any Loan Party’s books and records, without charge, to the extent
that Lender may deem them reasonably necessary in order to prosecute or defend
any such suit or proceeding.
 
5.17 Maintenance of Collateral, Etc. Each Loan Party Obligor will maintain all
of the Collateral in good working condition, ordinary wear and tear excepted,
and no Loan Party Obligor will use the Collateral for any unlawful purpose.
 
5.18 Material Contracts. Except as expressly disclosed in Section 1(h) of the
Disclosure Schedule, no Loan Party is a party to any contract which has had or
could reasonably be expected to have a Material Adverse Effect or in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in (x) any contract to which it is a party or by which
any of its assets or properties is bound, which default, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
result in liabilities in excess of $100,000 or (y) any Material Contract. Except
for the contracts and other agreements listed in Section 1(h) of the Disclosure
Schedule, no Loan Party is party, as of the Closing Date, to any employment
agreements covering the management of any Loan Party, collective bargaining
agreements or other labor agreements covering any employees of any Loan Party,
agreements for managerial, consulting or similar services to which any Loan
Party is a party or by which it is bound, agreements regarding any Loan Party,
its assets or operations or any investment therein to which any of its equity
holders is a party, patent licenses, trademark licenses, copyright licenses or
other lease or license agreements to which any Loan Party is a party, either as
lessor or lessee, or as licensor or licensee, distribution, marketing or supply
agreements to which any Loan Party is a party, customer agreements to which any
Loan Party is a party (in each case with respect to any contract of the type
described in the preceding clauses (i), (iii), (iv), (v), (vi) and (vii)
requiring payments of more than $100,000 in the aggregate in any Fiscal Year),
partnership agreements to which any Loan Party is a partner, limited liability
company agreements to which any Loan Party is a member or manager, or joint
venture agreements to which any Loan Party is a party, real estate leases, or
any other contract to which any Loan Party is a party, in each case with respect
to this clause (x) the breach, nonperformance or cancellation of which, could
reasonably be expected to have a Material Adverse Effect; (each such contract
and agreement, described in the preceding clauses (i) to (x), a “Material
Contract”).
 
5.19 No Default. No Default or Event of Default has occurred and is continuing.
 
5.20 No Material Adverse Change. Since March 31, 2018, there has been no
material adverse change in the financial condition, business, prospects,
operations, or properties of any Loan Party or any Other Obligor.
 
5.21 Full Disclosure. No written report, notice, certificate, information or
other statement delivered or made (including, in electronic form) by or on
behalf of any Loan Party, any Other Obligor or any of their respective
Affiliates to Lender in connection with this Agreement or any other Loan
Document contains or will at any time contain any untrue statement of a material
fact, or omits or will at any time omit to state any material fact necessary to
make any statements contained herein or therein not misleading. Except for
matters of a general economic or political nature which do not affect any Loan
Party or any Other Obligor uniquely, there is no fact presently known to any
Loan Party Obligor which has not been disclosed to Lender, which has had or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
 
 
 
22

 
 
5.22 Sensitive Payments. No Loan Party has made or will at any time make any
contributions, payments or gifts to or for the private use of any governmental
official, employee or agent where either the payment or the purpose of such
contribution, payment or gift is illegal under the applicable laws of the United
States or the jurisdiction in which made or any other applicable jurisdiction,
has established or maintained or will at any time establish or maintain any
unrecorded fund or asset for any purpose or made any false or artificial entries
on its books, has made or will at any time make any payments to any Person with
the intention that any part of such payment was to be used for any purpose other
than that described in the documents supporting the payment, or has engaged in
or will at any time engage in any “trading with the enemy” or other transactions
violating any rules or regulations of the Office of Foreign Assets Control or
any similar applicable laws, rules or regulations.
 
5.23 [Reserved].
 
5.24 Subordinated Debt.
 
(a) Borrower has furnished Lender a true, correct and complete copy of each the
Subordinated Debt Documents. No statement or representation made in any of the
Subordinated Debt Documents by Borrower or any other Loan Party or, to
Borrower’s knowledge, any other Person, contains any untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they are made, not misleading in any material respect
as of the time that such statement or representation is made. Each of the
representations and warranties of the Loan Parties set forth in each of the
Subordinated Debt Documents are true and correct in all respects. No portion of
the Subordinated Debt is, or at any time shall be,  secured by any assets of any
of the Loan Parties or any other Person or any Equity Interests issued by any of
the Loan Parties or any other Person (except to the extent expressly permitted
by the Subordinated Debt Subordination Agreement), or  guaranteed by any Person
(except to the extent expressly permitted by the Subordinated Debt Subordination
Agreement).
 
(b) [Reserved].
 
(c) The provisions of the Subordinated Debt Subordination Agreement are
enforceable against each holder of the Subordinated Debt. Borrower and each
other Loan Party Obligor acknowledges that Lender is entering into this
Agreement and extending credit and making the Loans in reliance upon the
Subordinated Debt Subordination Agreement and this Section 5.24. All Obligations
constitute senior Indebtedness entitled to the benefits of the subordination
provisions contained in the Subordinated Debt Documents.
 
5.25 Negative Covenants. No Loan Party Obligor shall, and no Loan Party Obligor
shall permit any other Loan Party to, without Lender’s prior written consent:
 
(a) merge or consolidate with another Person,
 
(b) form any new Subsidiary or acquire any interest in any Person; provided that
Borrower may form or acquire a Subsidiary in connection with a Permitted
Acquisition; provided further that in connection with any such formation or
acquisition, (i) such Subsidiary expressly, in the Permitted Discretion of
Lender, (A) joins this Agreement as a borrower and becomes jointly and severally
liable for the obligations of Borrower hereunder and any other Loan Documents
between Borrower and Lender, or (B) becomes a Guarantor with respect to the
Obligations, and (ii) Lender shall have received all documents, including
without limitation, legal opinions and appraisals it may reasonably require to
establish compliance with each of the foregoing conditions in connection
therewith;
 
 
 
23

 
 
(c) acquire any assets except in the ordinary course of business and as
otherwise expressly permitted by this Agreement; provided that Borrower may
acquire assets in connection with a Permitted Acquisition;
 
(d) enter into any transaction outside the ordinary course of business that is
not expressly permitted by this Agreement;
 
(e) sell, transfer, return, or dispose of any Collateral or other assets with an
aggregate value in excess of $10,000 in any calendar month, except that each
Loan Party may sell finished goods Inventory in the ordinary course of its
business;
 
(f) make any loans to, or investments in, any Affiliate or other Person in the
form of money or other assets; provided that Borrower may make loans and
investments in its wholly-owned domestic Subsidiaries that are Loan Party
Obligors;
 
(g) incur any Indebtedness other than the Obligations and Permitted
Indebtedness;
 
(h) create, incur, assume or suffer to exist any Lien or other encumbrance of
any nature whatsoever, other than in favor of Lender to secure the Obligations,
on any of the Collateral whether now or hereafter owned, other than Permitted
Liens;
 
(i) guaranty or otherwise become liable with respect to the obligations of any
Person other than (i) the Obligations and (ii) guarantees in respect of
Permitted Indebtedness;
 
(j) pay or declare any dividends or other distributions on any Loan Party’s
Equity Interests (except for dividends payable solely in capital stock or other
equity interests of such Loan Party and dividends and distributions to
Borrower);
 
(k) redeem, retire, purchase or otherwise acquire, directly or indirectly, any
of Loan Party’s Equity Interests;
 
(l) make any change in any Loan Party’s capital structure;
 
(m) dissolve or elect to dissolve;
 
(n) engage, directly or indirectly, in a business other than the business which
is being conducted on the date hereof or any business reasonably related,
incidental or ancillary thereto, wind up its business operations or cease
substantially all, or any material portion, of its normal business operations,
or suffer any material disruption, interruption or discontinuance of a material
portion of its normal business operations;
 
(o) pay any principal or other amount on any Indebtedness that is contractually
subordinated to Lender in violation of the applicable subordination or
intercreditor agreement or optionally prepay, redeem, defease, purchase, or
otherwise acquire any Indebtedness of any Loan Party or its Subsidiaries, other
than the Obligations in accordance with this Agreement;
 
(p) enter into any transaction with an Affiliate other than on arms-length terms
disclosed to Lender in writing;
 
 
 
24

 
 
(q) change its jurisdiction of organization or enter into any transaction which
has the effect of changing its jurisdiction of organization except as provided
for in Section 5.8;
 
(r) agree, consent, permit or otherwise undertake to amend or otherwise modify
any of the terms or provisions of any Loan Party’s Organic Documents, except for
such amendments or other modifications required by applicable law or that are
not adverse to Lender, and then, only to the extent such amendments or other
modifications are fully disclosed in writing to Lender no less than five (5)
Business Days prior to being effectuated;
 
(s) enter into or assume any agreement prohibiting the creation or assumption of
any Lien on the Collateral to secure the Obligations upon its properties or
assets, whether now owned or hereafter acquired;
 
(t) create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction (other than any Loan Documents) of any kind on the
ability of any such Person to pay or make any dividends or distributions to
Borrower, to pay any of the Obligations, to make loans or advances or
to transfer any of its property or assets to Borrower, except customary terms
and conditions in respect of any Permitted Indebtedness or Permitted Liens; or
 
(u) agree, consent, permit or otherwise undertake to amend or otherwise modify
any of the terms or provisions of any Subordinated Debt Document in violation of
the Subordinated Debt Subordination Agreement.
 
5.26 Financial Covenants. Each Loan Party Obligor shall at all times comply with
the Financial Covenants described on Schedule E.
 
5.27 Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of any Borrower, threatened against any Loan Party
Obligor or its Subsidiaries before any Governmental Authority and no grievance
or arbitration proceeding pending or threatened against any Loan Party Obligor
or its Subsidiaries which arises out of or under any collective bargaining
agreement and that could reasonably be expected to result in a material
liability, (ii) no strike, labor dispute, slowdown, stoppage or similar action
or grievance pending or threatened in writing against any Loan Party Obligor or
its Subsidiaries that could reasonably be expected to result in a material
liability, or (iii) to the knowledge of any Borrower, after due inquiry, no
union representation question existing with respect to the employees of any Loan
Party Obligor or its Subsidiaries and no union organizing activity taking place
with respect to any of the employees of any Loan Party Obligor or its
Subsidiaries. None of any Loan Party Obligor or its Subsidiaries has incurred
any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of each Loan Party and its
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements. All material payments due from any Loan
Party or its Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of Borrowers, except where the failure to do so could not, individually or
in the aggregate, reasonably be expected to result in a material liability.
 
 
 
25

 
 
6.
RELEASE, LIMITATION OF LIABILITY AND INDEMNITY.
 
6.1 Release. Borrower and each other Loan Party Obligor on behalf of itself and
its successors, assigns, heirs, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Lender and any and all Participants, their successors and assigns,
their Affiliates, their respective directors, officers, employees, attorneys and
agents and any other Person affiliated with or representing Lender (the
“Released Parties”) of and from any and all liability, including all actual or
potential claims, demands or causes of action of any kind, nature or description
whatsoever, whether arising in law or equity or under contract or tort or under
any state or federal law or otherwise which Borrower or any Loan Party or any of
their successors, assigns, or other legal representatives has had, now has or
has made claim to have against any of the Released Parties for or by reason of
any act, omission, matter, cause or thing whatsoever, including any liability
arising from acts or omissions pertaining to the transactions contemplated by
this Agreement and the other Loan Documents, whether based on errors of judgment
or mistake of law or fact, from the beginning of time to and including the
Closing Date, whether such claims, demands and causes of action are matured or
known or unknown (except any liability arising solely as the result of the gross
negligence or willful misconduct of such Released Parties, as finally determined
by a court of competent jurisdiction). Notwithstanding any provision in this
Agreement to the contrary, this Section 6.1 shall remain operative even after
the Termination Date and shall survive the payment in full of all of the Loans.
Such release is made on the date hereof and remade upon each request for a Loan
or Letter of Credit by Borrower.
 
6.2 Limitation of Liability. In no circumstance will any of the Released Parties
be liable for lost profits or other special, punitive, or consequential damages.
Notwithstanding any provision in this Agreement to the contrary, this Section
6.2 shall remain operative even after the Termination Date and shall survive the
payment in full of all of the Loans.
 
6.3 Indemnity/Currency Indemnity.
 
(a) Each Loan Party Obligor hereby agrees to indemnify the Released Parties and
hold them harmless from and against any and all claims, debts, liabilities,
losses, demands, obligations, actions, causes of action, fines, penalties, costs
and expenses (including reasonable attorneys’ fees and consultants’ fees), of
every nature, character and description (including, without limitation, natural
resources damages, property damage and claims for personal injury), which the
Released Parties may sustain or incur based upon or arising out of any of the
transactions contemplated by this Agreement or any other Loan Documents or any
of the Obligations, including any transactions or occurrences relating to the
issuance of any Letter of Credit, any Collateral relating thereto, any drafts
thereunder and any errors or omissions relating thereto (including, without
limitation, any loss or claim due to any action or inaction taken by the issuer
of any Letter of Credit or Lender) (and for this purpose any charges to Lender
by any issuer of Letters of Credit shall be conclusive as to their
appropriateness and may be charged to the Loan Account), or any other matter,
including any breach of any covenant or representation or warranty relating to
any environmental and health and safety laws or an environmental release, cause
or thing whatsoever occurred, done, omitted or suffered to be done by Lender
relating to any Loan Party or the Obligations (except any such amounts sustained
or incurred solely as the result of the gross negligence or willful misconduct
of such Released Parties, as finally determined by a court of competent
jurisdiction), provided that such indemnity under this Section 6.3(a) shall not
be available to any Released Party to the extent that such claims, debts,
liabilities, losses, demands, obligations, actions, causes of action, fines,
penalties, costs or related expenses (including attorneys’ fees and consultants’
fees) (i) are determined by a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Released Party or (ii)
result from a claim brought by Borrower against any Released Party for breach of
such Released Party's obligations under any Loan Document. Notwithstanding any
provision in this Agreement to the contrary, this Section 6.3 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Obligations.
 
 
 
26

 
 
(b) If, for the purposes of obtaining or enforcing judgment in any court in any
jurisdiction with respect to this Agreement or any Loan Document, it becomes
necessary to convert into the currency of such jurisdiction (the “Judgment
Currency”) any amount due under this Agreement or under any Loan Document in any
currency other than the Judgment Currency (the “Currency Due”) (or for the
purposes of Section 1.7(c)), then, to the extent permitted by law, conversion
shall be made at the exchange rate reasonably selected by Lender on the Business
Day before the day on which judgment is given (or for the purposes of
Section 1.7(c), on the Business Day on which the payment was received by the
Lender). In the event that there is a change in such exchange rate between the
Business Day before the day on which the judgment is given and the date of
receipt by the Lender of the amount due, each Loan Party Obligor shall to the
extent permitted by law, on the date of receipt by Lender, pay such additional
amounts, if any, or be entitled to receive reimbursement of such amount, if any
as may be necessary to ensure that the amount received by Lender on such date is
the amount in the Judgment Currency which (when converted at such exchange rate
on the date of receipt by Lender in accordance with normal banking procedures in
the relevant jurisdiction) is the amount then due under this Agreement or such
Loan Document in the Currency Due. If the amount of the Currency Due (including
any Currency Due for purposes of Section 1.7(c)) which the Lender is so able to
purchase is less than the amount of the Currency Due (including any Currency Due
for purposes of Section 1.7(c)) originally due to it, each Loan Party Obligor
shall to the extent permitted by law jointly and severally indemnify and save
Lender harmless from and against loss or damage arising as a result of such
deficiency.
 
7.
EVENTS OF DEFAULT AND REMEDIES.
 
7.1 Events of Default. The occurrence of any of the following events shall
constitute an “Event of Default”:
 
(a) if any warranty, representation, statement, report or certificate made or
delivered to Lender by or on behalf of any Loan Party or any Other Obligor is
untrue or misleading in any material respect when made;
 
(b) if any Loan Party Obligor or any Other Obligor fails to pay to Lender, (i)
when due, any principal or interest payment required under this Agreement or any
other Loan Document, or (ii) within three (3) Business Days when due, any other
monetary Obligation;
 
(c) if any Loan Party or any Other Obligor defaults in the due observance or
performance of any covenant, condition or agreement contained in Section 3.2,
4.1, 4.6, 4.7, 4.8, 5.2 (limited to the last sentence of Section 5.2), 5.3,
5.13, 5.14, 5.15, 5.17, 5.24, 5.25 or 5.26 of this Agreement or in any
provisions of the Post-Closing Agreement; or
 
(1) if any Loan Party or any Other Obligor defaults in the due observance or
performance of any covenant, condition or agreement contained in any provision
of this Agreement or any other Loan Document and not addressed in clauses
Sections 7.1(a), (b) or (c)(1), and the continuance of such default unremedied
for a period of twenty (20) Business Days; provided that such fifteen (15)
Business Day grace period shall not be available for any default that is not
reasonably capable of being cured within such period or for any intentional
default;
 
(d) if one or more judgments aggregating in excess of $250,000 is obtained
against any Loan Party or any Other Obligor which remains unstayed for more than
thirty (30) days or is enforced;
 
 
 
27

 
 
(e) any default with respect to any Indebtedness (other than the Obligations)
with a then-outstanding principal balance of $500,000 or more of any Loan Party
or any Other Obligor if such default shall consist of the failure to pay such
Indebtedness when due, whether by acceleration or otherwise, or the effect of
such default is to permit the holder, with or without notice or lapse of time or
both, to accelerate the maturity of any such Indebtedness or to cause such
Indebtedness to become due prior to the stated maturity thereof (without regard
to the existence of any subordination or intercreditor agreements);
 
(f) the dissolution, death, termination of existence, insolvency or business
failure or suspension or cessation of business as usual of any Loan Party or any
Other Obligor (or of any general partner of any Loan Party or any Other Obligor
if it is a partnership);
 
(g) if any Loan Party or any Other Obligor shall apply for or consent to the
appointment of a receiver, trustee, custodian or liquidator of it or any of its
properties, admit in writing its inability to pay its debts as they mature, make
a general assignment for the benefit of creditors, be adjudicated a bankrupt or
insolvent or be the subject of an order for relief under the Bankruptcy Code or
under any bankruptcy or insolvency law of a foreign jurisdiction, or file a
voluntary petition in bankruptcy, or a petition or an answer seeking
reorganization or an arrangement with creditors or to take advantage of any
bankruptcy, reorganization, insolvency, readjustment of debt, dissolution or
liquidation law or statute, or an answer admitting the material allegations of a
petition filed against it in any proceeding under any such law, or take or
permit to be taken any action in furtherance of or for the purpose of effecting
any of the foregoing;
 
(h) the commencement of an involuntary case or other proceeding against any Loan
Party or any Other Obligor seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar applicable law or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property and the same is not dismissed within sixty (60) days, or if an
order for relief is entered against any Loan Party or any Other Obligor under
any bankruptcy insolvency or other similar applicable law as now or hereafter in
effect;
 
(i) the actual or attempted revocation or termination of, or limitation or
denial of liability under, any guaranty of any of the Obligations, or any
security document securing any of the Obligations, by any Loan Party or Other
Obligor;
 
(j) if, without the prior consent of Lender, any Loan Party or Other Obligor
makes any payment on account of any Indebtedness or obligation which has been
contractually subordinated to the Obligations other than payments which are not
prohibited by the applicable subordination provisions pertaining thereto, or if
any Person who has subordinated such Indebtedness or obligations attempts to
limit or terminate any applicable subordination provisions pertaining thereto;
 
(k) if there is any actual indictment or conviction of Borrower, any Guarantor
or any of their respective Senior Officers under any criminal statute in each
case related to a felony committed in the direct conduct of Borrower’s, or such
Guarantor’s business, as applicable;
 
(l) if (i) any person or group of persons (within the meaning of Section 13(d)
or 14(a) of the Exchange Act) shall have acquired beneficial ownership (within
the meaning of Rule 13d-3 promulgated by the SEC under the Exchange Act) of 25%
or more of the voting Equity Interests of New Age Beverages Corporation; (ii)
during any period of 12 consecutive months, a majority of the members of the
board of directors of New Age Beverages Corporation cease to be composed of
individuals (1) who were members of that board or equivalent governing body on
the first day of such period, (2) whose election or nomination to that board was
approved by individuals referred to in clause (1) above constituting at the time
of such election or nomination at least a majority of that board, or (3 whose
election or nomination to that board was approved by individuals referred to in
clauses (1) and (2) above constituting at the time of such election or
nomination at least a majority of that board, or (iii) New Age Beverages
Corporation shall cease to directly own and control 100% of each class of the
outstanding equity interests of each Loan Party;
 
 
 
28

 
 
(m) if (i) Brent David Willis ceases to be employed as, and actively perform the
duties of, the chief executive officer of each Loan Party, or (ii) Charles Ence
ceases to be employed as, and actively perform the duties of, the chief
financial officer/controller of each Loan Party, in each case unless a successor
is appointed within sixty (60) days after the termination of such individual’s
employment, and such successor is reasonably satisfactory to Lender;
 
(n) if any Lien purported to be created by any Loan Document shall cease to be a
valid perfected first priority Lien (subject only to any priority accorded by
law to Permitted Liens) on any material portion of the Collateral, or any Loan
Party or any Other Obligor shall assert in writing that any Lien purported to be
created by any Loan Document is not a valid perfected first priority lien
(subject only to any priority accorded by law to Permitted Liens) on the assets
or properties purported to be covered thereby;
 
(o) if any of the Loan Documents shall cease to be in full force and effect
(other than as a result of the discharge thereof in accordance with the terms
thereof or by written agreement of all parties thereto);
 
(p)  if Lender determines in good faith that the Collateral is insufficient to
fully secure the Obligations or that the prospect of payment of performance of
the Obligations is impaired;
 
(q) if the outstanding balance of all Revolving Loans and the Letter of Credit
Balance exceeds, at any time, the lesser of (x) the Maximum Revolving Facility
Amount and (y) the Borrowing Base, or  any of the Loan Limits for Revolving
Loans are, at any time, exceeded; or
 
(r)  An ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or could reasonably be expected to result in liability of any
Loan Party or any ERISA Affiliate under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000, the
existence of any Lien under Section 430(k) or Section 6321 of the Code or
Section 303(k) or Section 4068 of ERISA on any assets of a Loan Party or any
ERISA Affiliate, or a Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of $50,000; or
 
(s) If (i) any Loan Party is enjoined, restrained or in any way prevented by any
Governmental Authority from conducting any material part of its business, (ii)
any Loan Party suffers the loss, revocation or termination of any material
license, permit, lease or agreement necessary to its business, or (iii) there is
a cessation of any material part of any Loan Party’s business for a material
period of time.
 
7.2 Remedies with Respect to Lending Commitments/Acceleration/Etc. Upon the
occurrence and during the continuance of an Event of Default Lender may, in
Lender’s sole discretion  terminate all or any portion of its commitment to lend
to or extend credit to Borrower under this Agreement and/or any other Loan
Document, without prior notice to any Loan Party, and/or  demand payment in full
of all or any portion of the Obligations (whether or not payable on demand prior
to such Event of Default), together the Early Payment/Termination Premium in the
amount specified in Schedule C, and demand that the Letters of Credit be cash
collateralized in the manner described in Section 1.7(c) and/or  take any and
all other and further actions and avail itself of any and all rights and
remedies available to Lender under this Agreement, any other Loan Document,
under law and/or in equity. Notwithstanding the foregoing sentence, upon the
occurrence of any Event of Default described in Section 7.1(g) or
Section 7.1(h), without notice, demand or other action by Lender all of the
Obligations (including without limitation the Early Payment/Termination Premium
in the amount specified in Schedule C) shall immediately become due and payable
whether or not payable on demand prior to such Event of Default.
 
 
 
29

 
 
7.3 Remedies with Respect to Collateral. Without limiting any rights or remedies
Lender may have pursuant to this Agreement, the other Loan Documents, under
applicable law or otherwise, upon the occurrence and during the continuance of
an Event of Default:
 
(a) Any and All Remedies. Lender may take any and all actions and avail itself
of any and all rights and remedies available to Lender under this Agreement, any
other Loan Document, under law or in equity, and the rights and remedies herein
and therein provided shall be cumulative and not exclusive of any rights or
remedies provided by applicable law or otherwise.
 
(b) Collections; Modifications of Terms. Lender may but shall be under no
obligation to  notify all appropriate parties that the Collateral, or any part
thereof, has been assigned to Lender;  demand, sue for, collect and give
receipts for and take all necessary or desirable steps to collect any Collateral
or Proceeds in its or any Loan Party Obligor’s name, and apply any such
collections against the Obligations as Lender may elect;  take control of any
Collateral and any cash and non-cash Proceeds of any Collateral;  enforce,
compromise, extend, renew settle or discharge any rights or benefits of each
Loan Party Obligor with respect to or in and to any Collateral, or deal with the
Collateral as Lender may deem advisable; and  make any compromises, exchanges,
substitutions or surrenders of Collateral Lender deems necessary or proper in
its reasonable discretion, including extending the time of payment, permitting
payment in installments, or otherwise modifying the terms or rights relating to
any of the Collateral, all of which may be effected without notice to, consent
of, or any other action of any Loan Party and without otherwise discharging or
affecting the Obligations, the Collateral or the security interests granted to
Lender under this Agreement or any other Loan Document.
 
(c) Insurance. Lender may file proofs of loss and claim with respect to any of
the Collateral with the appropriate insurer, and may endorse in its own and each
Loan Party Obligor’s name any checks or drafts constituting Proceeds of
insurance. Any Proceeds of insurance received by Lender may be applied by Lender
against payment of all or any portion of the Obligations as Lender may elect in
its reasonable discretion.
 
(d) Possession and Assembly of Collateral. Lender may take possession of the
Collateral and/or without removal render each Loan Party Obligor’s Equipment
unusable. Upon Lender’s request, each Loan Party Obligor shall assemble the
Collateral and make it available to Lender at a place or places to be designated
by Lender.
 
(e) Set-off. Lender may and without any notice to, consent of or any other
action by any Loan Party (such notice, consent or other action being expressly
waived), set-off or apply  any and all deposits (general or special, time or
demand, provisional or final) at any time held by or for the account of Lender
or any Affiliate of Lender, and/or  any Indebtedness at any time owing by Lender
or any Affiliate of Lender or any Participant in the Loans to or for the credit
or the account of any Loan Party Obligor, to the repayment of the Obligations
irrespective of whether any demand for payment of the Obligations has been made.
 
(f) Disposition of Collateral.
 
(i) Sale, Lease, etc. of Collateral. Lender may, without demand, advertising or
notice, all of which each Loan Party Obligor hereby waives (except as the same
may be required by the UCC or other applicable law and is not waivable under the
UCC or such other applicable law), at any time or times in one or more public or
private sales or other dispositions, for cash, on credit or otherwise, at such
prices and upon such terms as determined by Lender (provided such price and
terms are commercially reasonable within the meaning of the UCC to the extent
such sale or other disposition is subject to the UCC requirements that such sale
or other disposition must be commercially reasonable)  sell, lease, license or
otherwise dispose of any and all Collateral, and/or  deliver and grant options
to a third party to purchase, lease, license or otherwise dispose of any and all
Collateral. Lender may sell, lease, license or otherwise dispose of any
Collateral in its then-present condition or following any preparation or
processing deemed necessary by Lender in its reasonable discretion. Lender may
be the purchaser at any such public or private sale or other disposition of
Collateral, and in such case Lender may make payment of all or any portion of
the purchase price therefor by the application of all or any portion of the
Obligations due to Lender to the purchase price payable in connection with such
sale or disposition. Lender may, if it deems it reasonable, postpone or adjourn
any sale or other disposition of any Collateral from time to time by an
announcement at the time and place of the sale or disposition to be so postponed
or adjourned without being required to give a new notice of sale or disposition;
provided, however, that Lender shall provide the applicable Loan Party Obligor
with written notice of the time and place of such postponed or adjourned sale or
disposition. Each Loan Party Obligor hereby acknowledges and agrees that
Lender’s compliance with any requirements of applicable law in connection with a
sale, lease, license or other disposition of Collateral will not be considered
to adversely affect the commercial reasonableness of any sale, lease, license or
other disposition of such Collateral.
 
 
 
30

 
 
(ii) Deficiency. Each Loan Party Obligor shall remain liable for all amounts of
the Obligations remaining unpaid as a result of any deficiency of the Proceeds
of the sale, lease, license or other disposition of Collateral after such
Proceeds are applied to the Obligations as provided in this Agreement.
 
(iii) Warranties; Sales on Credit. Lender may sell, lease, license or otherwise
dispose of the Collateral without giving any warranties and may specifically
disclaim any and all warranties, including but not limited to warranties of
title, possession, merchantability and fitness. Each Loan Party Obligor hereby
acknowledges and agrees that Lender’s disclaimer of any and all warranties in
connection with a sale, lease, license or other disposition of Collateral will
not be considered to adversely affect the commercial reasonableness of any such
disposition of the Collateral. If Lender sells, leases, licenses or otherwise
disposes of any of the Collateral on credit, Borrower will be credited only with
payments actually made in cash by the recipient of such Collateral and received
by Lender and applied to the Obligations. If any Person fails to pay for
Collateral acquired pursuant to this Section 7.3(f) on credit, Lender may
re-offer the Collateral for sale, lease, license or other disposition.
 
(g) Investment Property; Voting and Other Rights; Irrevocable Proxy.
 
(i) All rights of each Loan Party Obligor to exercise any of the voting and
other consensual rights which it would otherwise be entitled to exercise in
accordance with the terms hereof with respect to any Investment Property, and to
receive any dividends, payments, and other distributions which it would
otherwise be authorized to receive and retain in accordance with the terms
hereof with respect to any Investment Property, shall immediately, at the
election of Lender (without requiring any notice) cease, and all such rights
shall thereupon become vested solely in Lender, and Lender (personally or
through an agent) shall thereupon be solely authorized and empowered, without
notice, to  transfer and register in its name, or in the name of its nominee,
the whole or any part of the Investment Property, it being acknowledged by each
Loan Party Obligor that any such transfer and registration may be effected by
Lender through its irrevocable appointment as attorney-in-fact pursuant to
Section 7.3(g)(ii) and Section 4.4 of this Agreement, exchange certificates
and/or instruments representing or evidencing Investment Property for
certificates and/or instruments of smaller or larger denominations,  exercise
the voting and all other rights as a holder with respect to all or any portion
of the Investment Property (including, without limitation, all economic rights,
all control rights, authority and powers, and all status rights of each Loan
Party Obligor as a member or as a shareholder (as applicable) of the Issuer),
 collect and receive all dividends and other payments and distributions made
thereon,  notify the parties obligated on any Investment Property to make
payment to Lender of any amounts due or to become due thereunder,  endorse
instruments in the name of each Loan Party Obligor to allow collection of any
Investment Property,  enforce collection of any of the Investment Property by
suit or otherwise, and surrender, release, or exchange all or any part thereof,
or compromise or renew for any period (whether or not longer than the original
period) any liabilities of any nature of any Person with respect thereto,
 consummate any sales of Investment Property or exercise any other rights as set
forth in Section 7.3(f) hereof,  otherwise act with respect to the Investment
Property as though Lender was the outright owner thereof, and  exercise any
other rights or remedies Lender may have under the UCC, other applicable law, or
otherwise.
 
 
 
31

 
 
(ii) EACH LOAN PARTY OBLIGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS LENDER
AS ITS PROXY AND ATTORNEY-IN-FACT FOR SUCH LOAN PARTY OBLIGOR WITH RESPECT TO
ALL OF EACH SUCH LOAN PARTY OBLIGOR’S INVESTMENT PROPERTY WITH THE RIGHT, DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, WITHOUT NOTICE, TO TAKE ANY OF THE
FOLLOWING ACTIONS:  TRANSFER AND REGISTER IN LENDER’S NAME, OR IN THE NAME OF
ITS NOMINEE, THE WHOLE OR ANY PART OF THE INVESTMENT PROPERTY,  VOTE THE PLEDGED
EQUITY, WITH FULL POWER OF SUBSTITUTION TO DO SO,  RECEIVE AND COLLECT ANY
DIVIDEND OR ANY OTHER PAYMENT OR DISTRIBUTION IN RESPECT OF, OR IN EXCHANGE FOR,
THE INVESTMENT PROPERTY OR ANY PORTION THEREOF, TO GIVE FULL DISCHARGE FOR THE
SAME AND TO INDORSE ANY INSTRUMENT MADE PAYABLE TO ANY LOAN PARTY OBLIGOR FOR
THE SAME,  EXERCISE ALL OTHER RIGHTS, POWERS, PRIVILEGES, AND REMEDIES
(INCLUDING ALL ECONOMIC RIGHTS, ALL CONTROL RIGHTS, AUTHORITY AND POWERS, AND
ALL STATUS RIGHTS OF EACH LOAN PARTY OBLIGOR AS A MEMBER OR AS A SHAREHOLDER (AS
APPLICABLE) OF THE ISSUER) TO WHICH A HOLDER OF THE PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING, WITH RESPECT TO THE PLEDGED EQUITY, GIVING OR WITHHOLDING
WRITTEN CONSENTS OF MEMBERS OR SHAREHOLDERS, CALLING SPECIAL MEETINGS OF MEMBERS
OR SHAREHOLDERS, AND VOTING AT SUCH MEETINGS), AND (E) TAKE ANY ACTION AND TO
EXECUTE ANY INSTRUMENT WHICH LENDER MAY DEEM NECESSARY OR ADVISABLE TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT. THE APPOINTMENT OF LENDER AS PROXY
AND ATTORNEY-IN-FACT IS COUPLED WITH AN INTEREST AND SHALL BE VALID AND
IRREVOCABLE UNTIL (X) ALL OF THE OBLIGATIONS HAVE BEEN INDEFEASIBLY PAID IN FULL
IN CASH IN ACCORDANCE WITH THE PROVISIONS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS, (Y) LENDER HAS NO FURTHER OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, AND (Z) THE COMMITMENTS UNDER THIS AGREEMENT HAVE EXPIRED
OR HAVE BEEN TERMINATED (IT BEING UNDERSTOOD AND AGREED THAT SUCH OBLIGATIONS
WILL BE AUTOMATICALLY REINSTATED IF AT ANY TIME PAYMENT, IN WHOLE OR IN PART, OF
ANY OF THE OBLIGATIONS IS RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY
LENDER FOR ANY REASON WHATSOEVER, INCLUDING, WITHOUT LIMITATION, AS A
PREFERENCE, FRAUDULENT CONVEYANCE, OR OTHERWISE UNDER ANY BANKRUPTCY,
INSOLVENCY, OR SIMILAR LAW, ALL AS THOUGH SUCH PAYMENT HAD NOT BEEN MADE; IT
BEING FURTHER UNDERSTOOD THAT IN THE EVENT PAYMENT OF ALL OR ANY PART OF THE
OBLIGATIONS IS RESCINDED OR MUST BE RESTORED OR RETURNED, ALL REASONABLE
OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, ALL REASONABLE
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY LENDER IN DEFENDING AND ENFORCING
SUCH REINSTATEMENT SHALL HEREBY BE DEEMED TO BE INCLUDED AS A PART OF THE
OBLIGATIONS). SUCH APPOINTMENT OF LENDER AS PROXY AND AS ATTORNEY-IN-FACT SHALL
BE VALID AND IRREVOCABLE AS PROVIDED HEREIN NOTWITHSTANDING ANY LIMITATIONS TO
THE CONTRARY SET FORTH IN ANY ORGANIC DOCUMENTS OF ANY LOAN PARTY OBLIGOR, ANY
ISSUER, OR OTHERWISE.
 
(iii) In order to further effect the foregoing transfer of rights in favor of
Lender, during the continuance of an Event of Default, each Loan Party Obligor
hereby authorizes and instructs each Issuer of Investment Property pledged by
such Loan Party Obligor to comply with any instruction received by such Issuer
from Lender without any other or further instruction from such Loan Party
Obligor, and each Loan Party Obligor acknowledges and agrees that each Issuer
shall be fully protected in so complying, and to pay any dividends,
distributions, or other payments with respect to any of the Investment Property
directly to Lender.
 
 
 
32

 
 
(iv) Upon exercise of the proxy set forth herein, all prior proxies given by any
Loan Party Obligor with respect to any of the Pledged Equity or other Investment
Property, as applicable (other than to Lender), are hereby revoked, and no
subsequent proxies (other than to Lender) will be given with respect to any of
the Pledged Equity or any of the other Investment Property, as applicable,
unless Lender otherwise subsequently agrees in writing. Lender, as proxy, will
be empowered and may exercise the irrevocable proxy to vote the Pledged Equity
and/or the other Investment Property at any and all times during the existence
of an Event of Default, including, without limitation, at any meeting of
shareholders or members, as the case may be, however called, and at any
adjournment thereof, or in any action by written consent, and may waive any
notice otherwise required in connection therewith. To the fullest extent
permitted by applicable law, Lender shall have no agency, fiduciary, or other
implied duties to any Loan Party Obligor, any Issuer, any Loan Party, or any
other Person when acting in its capacity as such proxy or attorney-in-fact. Each
Loan Party Obligor hereby waives and releases any claims that it may otherwise
have against Lender with respect to any breach, or alleged breach, of any such
agency, fiduciary, or other duty.
 
(v) Any transfer to Lender or its nominee, or registration in the name of Lender
or its nominee, of the whole or any part of the Investment Property shall be
made solely for purposes of effectuating voting or other consensual rights with
respect to the Investment Property in accordance with the terms of this
Agreement and is not intended to effectuate any transfer of ownership of any of
the Investment Property. Notwithstanding the delivery by Lender of any
instruction to any Issuer or any exercise by Lender of an irrevocable proxy or
otherwise, Lender shall not be deemed the owner of, or assume any obligations or
any liabilities whatsoever of the owner or holder of, any Investment Property
unless and until Lender expressly accepts such obligations in a duly authorized
and executed writing and agrees in writing to become bound by the applicable
Organic Documents or otherwise becomes the owner thereof under applicable law
(including through a sale as described in Section 7.3(f) hereof). The execution
and delivery of this Agreement shall not subject Lender to, or transfer or pass
to Lender, or in any way affect or modify, the liability of any Loan Party
Obligor under the Organic Documents of any Issuer or any related agreements,
documents, or instruments or otherwise. In no event shall the execution and
delivery of this Agreement by Lender, or the exercise by Lender of any rights
hereunder or assigned hereby, constitute an assumption of any liability or
obligation whatsoever of any Loan Party Obligor to, under, or in connection with
any of the Organic Documents of any Issuer or any related agreements, documents,
or instruments or otherwise.
 
(h) Election of Remedies. Lender shall have the right in Lender’s sole
discretion to determine which rights, security, Liens and/or remedies Lender may
at any time pursue, foreclose upon, relinquish, subordinate, modify or take any
other action with respect to, without in any way impairing, modifying or
affecting any of Lender’s other rights, security, Liens or remedies with respect
to such Property, or any of Lender’s rights or remedies under this Agreement or
any other Loan Document.
 
(i) Lender’s Obligations. Each Loan Party Obligor agrees that Lender shall not
have any obligation to preserve rights to any Collateral against prior parties
or to marshal any Collateral of any kind for the benefit of any other creditor
of any Loan Party Obligor or any other Person. Lender shall not be responsible
to any Loan Party Obligor or any other Person for loss or damage resulting from
Lender’s failure to enforce its Liens or collect any Collateral or Proceeds or
any monies due or to become due under the Obligations or any other liability or
obligation of any Loan Party Obligor to Lender.
 
(j) Waiver of Rights by Loan Party Obligors. Except as otherwise expressly
provided for in this Agreement or by non-waivable applicable law, each Loan
Party waives:  presentment, demand and protest and notice of presentment,
dishonor, notice of intent to accelerate, notice of acceleration, protest,
default, nonpayment, maturity, release, compromise, settlement, extension or
renewal of any or all commercial paper, accounts, contract rights, documents,
instruments, chattel paper and guaranties at any time held by Lender on which
any Loan Party Obligor may in any way be liable, and hereby ratifies and
confirms whatever Lender may do in this regard,  all rights to notice and a
hearing prior to Lender’s taking possession or control of, or to Lender’s
replevy, attachment or levy upon, the Collateral or any bond or security which
might be required by any court prior to allowing Lender to exercise any of its
remedies and  the benefit of all valuation, appraisal, marshalling and exemption
laws.
 
 
 
33

 
 
8.
LOAN GUARANTY.
 
8.1 Guaranty. Each Loan Party Obligor hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to Lender,
the prompt payment when due, whether at stated maturity, upon acceleration or
otherwise, and at all times thereafter, all of the Obligations and all costs and
expenses, including all court costs and reasonable attorneys’ and paralegals’
fees (including allocated costs of in-house counsel and paralegals) and expenses
paid or incurred by Lender in endeavoring to collect all or any part of the
Obligations from, or in prosecuting any action against, Borrower, any Loan Party
Obligor or any Other Obligor of all or any part of the Obligations (and such
costs and expenses paid or incurred shall be deemed to be included in the
Obligations). Each Loan Party Obligor further agrees that the Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any branch or Affiliate of Lender that extended any
portion of the Obligations.
 
8.2 Guaranty of Payment. This Loan Guaranty is a guaranty of payment and not of
collection. Each Loan Party Obligor waives any right to require Lender to sue or
otherwise take action against Borrower, any other Loan Party Obligor, any Other
Obligor, or any other Person obligated for all or any part of the Obligations,
or otherwise to enforce its payment against any Collateral securing all or any
part of the Obligations.
 
8.3 No Discharge or Diminishment of Loan Guaranty.
 
(a) Except as otherwise expressly provided for herein, the obligations of each
Loan Party Obligor hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of all of the Obligations), including:
any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Obligations, by operation of law or
otherwise; any change in the corporate existence, structure or ownership of
Borrower or any Obligor; any insolvency, bankruptcy, reorganization or other
similar proceeding affecting Borrower or any Obligor, or their assets or any
resulting release or discharge of any obligation of Borrower or any Obligor; or
the existence of any claim, setoff or other rights which any Loan Party Obligor
may have at any time against Borrower, any Obligor, Lender, or any other Person,
whether in connection herewith or in any unrelated transactions.
 
(b) The obligations of each Loan Party Obligor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Obligations or
otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by Borrower or any Obligor, of the Obligations or any part
thereof.
 
(c) Further, the obligations of any Loan Party Obligor hereunder are not
discharged or impaired or otherwise affected by: the failure of Lender to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Obligations; any waiver or modification of or supplement to any provision of
any agreement relating to the Obligations; any release, non-perfection, or
invalidity of any indirect or direct security for all or any part of the
Obligations or all or any part of any obligations of any Obligor; any action or
failure to act by Lender with respect to any Collateral; or any default, failure
or delay, willful or otherwise, in the payment or performance of any of the
Obligations, or any other circumstance, act, omission or delay that might in any
manner or to any extent vary the risk of such Loan Party Obligor or that would
otherwise operate as a discharge of any Loan Party Obligor as a matter of law or
equity (other than the indefeasible payment in full in cash of all of the
Obligations).
 
 
 
34

 
 
8.4 Defenses Waived. To the fullest extent permitted by applicable law, each
Loan Party Obligor hereby waives any defense based on or arising out of any
defense of any Loan Party Obligor or the unenforceability of all or any part of
the Obligations from any cause, or the cessation from any cause of the liability
of any Loan Party Obligor, other than the indefeasible payment in full in cash
of all of the Obligations. Without limiting the generality of the foregoing,
each Loan Party Obligor irrevocably waives acceptance hereof, presentment,
demand, protest and, to the fullest extent permitted by law, any notice not
provided for herein, as well as any requirement that at any time any action be
taken by any Person against Borrower, any Obligor, or any other Person. Each
Loan Party Obligor confirms that it is not a surety under any state law and
shall not raise any such law as a defense to its obligations hereunder. Lender
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
Collateral, compromise or adjust any part of the Obligations, make any other
accommodation with Borrower or any Obligor or exercise any other right or remedy
available to it against Borrower or any Obligor, without affecting or impairing
in any way the liability of any Loan Party Obligor under this Loan Guaranty
except to the extent the Obligations have been fully and indefeasibly paid in
cash. To the fullest extent permitted by applicable law, each Loan Party Obligor
waives any defense arising out of any such election even though that election
may operate, pursuant to applicable law, to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Loan Party Obligor
against Borrower or any Obligor or any security.
 
8.5 Rights of Subrogation. No Loan Party Obligor will assert any right, claim or
cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against Borrower or any Obligor, or
any Collateral, until the Termination Date.
 
8.6 Reinstatement; Stay of Acceleration. If at any time any payment of any
portion of the Obligations is rescinded or must otherwise be restored or
returned upon the insolvency, bankruptcy, or reorganization of Borrower or any
other Person, or otherwise, each Loan Party Obligor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not Lender is in possession
of this Loan Guaranty. If acceleration of the time for payment of any of the
Obligations is stayed upon the insolvency, bankruptcy or reorganization of
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Obligations shall nonetheless be payable by the
Loan Party Obligors forthwith on demand by Lender. This Section 8.6 shall remain
operative even after the Termination Date and shall survive the payment in full
of all of the Obligations.
 
8.7 Information. Each Loan Party Obligor assumes all responsibility for being
and keeping itself informed of Borrower’s financial condition and assets, and of
all other circumstances bearing upon the risk of nonpayment of the Obligations
and the nature, scope and extent of the risks that each Loan Party Obligor
assumes and incurs under this Loan Guaranty, and agrees that Lender shall not
have any duty to advise any Loan Party Obligor of information known to it
regarding those circumstances or risks.
 
8.8 Termination. To the maximum extent permitted by law, each Loan Party Obligor
hereby waives any right to revoke this Loan Guaranty as to future Obligations. 
If such a revocation is effective notwithstanding the foregoing waiver, each
Loan Party Obligor acknowledges and agrees that  no such revocation shall be
effective until written notice thereof has been received by Lender,  no such
revocation shall apply to any Obligations in existence on the date of receipt by
Lender of such written notice (including any subsequent continuation, extension,
or renewal thereof, or change in the interest rate, payment terms, or other
terms and conditions thereof),  no such revocation shall apply to any
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of Lender,  no payment by Borrower, any
other Loan Party Obligor, or from any other source, prior to the date of
Lender’s receipt of written notice of such revocation shall reduce the maximum
obligation of any Loan Party Obligor hereunder, and  any payment, by Borrower or
from any source other than a Loan Party Obligor which has made such a
revocation, made subsequent to the date of such revocation, shall first be
applied to that portion of the Obligations as to which the revocation is
effective and which are not, therefore, guarantied hereunder, and to the extent
so applied shall not reduce the maximum obligation of any Loan Party Obligor
hereunder.
 
 
 
35

 
 
8.9 Maximum Liability. The provisions of this Loan Guaranty are severable, and
in any action or proceeding involving any federal or state corporate law or
other law governing business entities, or any state, federal or foreign
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Loan Party Obligor under this
Loan Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Loan Party Obligor’s liability
under this Loan Guaranty, then, notwithstanding any other provision of this Loan
Guaranty to the contrary, the amount of such liability shall, without any
further action by the Loan Party Obligors or Lender, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Loan Party Obligor’s “Maximum Liability”). This Section with respect to
the Maximum Liability of each Loan Party Obligor is intended solely to preserve
the rights of Lender to the maximum extent not subject to avoidance under
applicable law, and no Loan Party Obligor nor any other Person shall have any
right or claim under this Section with respect to such Maximum Liability, except
to the extent necessary so that the obligations of any Loan Party Obligor
hereunder shall not be rendered voidable under applicable law. Each Loan Party
Obligor agrees that the Obligations may at any time and from time to time exceed
the Maximum Liability of each Loan Party Obligor without impairing this Loan
Guaranty or affecting the rights and remedies of Lender hereunder, provided
that, nothing in this sentence shall be construed to increase any Loan Party
Obligor’s obligations hereunder beyond its Maximum Liability.
 
8.10 Contribution. In the event any Loan Party Obligor shall make any payment or
payments under this Loan Guaranty or shall suffer any loss as a result of any
realization upon any collateral granted by it to secure its obligations under
this Loan Guaranty (such Loan Party Obligor a “Paying Guarantor”), each other
Loan Party Obligor (each a “Non-Paying Guarantor”) shall contribute to such
Paying Guarantor an amount equal to such Non-Paying Guarantor’s “Applicable
Percentage” of such payment or payments made, or losses suffered, by such Paying
Guarantor. For purposes of this Section 8.10, each Non-Paying Guarantor’s
“Applicable Percentage” with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of such Non-Paying Guarantor’s Maximum Liability
as of such date (without giving effect to any right to receive, or obligation to
make, any contribution hereunder) or, if such Non-Paying Guarantor’s Maximum
Liability has not been determined, the aggregate amount of all monies received
by such Non-Paying Guarantor from Borrower after the date hereof (whether by
loan, capital infusion or by other means) to the aggregate Maximum Liability of
all Loan Party Obligors hereunder (including such Paying Guarantor) as of such
date (without giving effect to any right to receive, or obligation to make, any
contribution hereunder), or to the extent that a Maximum Liability has not been
determined for any Loan Party Obligor, the aggregate amount of all monies
received by such Loan Party Obligors from Borrower after the date hereof
(whether by loan, capital infusion or by other means). Nothing in this provision
shall affect any Loan Party Obligor’s several liability for the entire amount of
the Obligations (up to such Loan Party Obligor’s Maximum Liability). Each of the
Loan Party Obligors covenants and agrees that its right to receive any
contribution under this Loan Guaranty from a Non-Paying Guarantor shall be
subordinate and junior in right of payment to the payment in full in cash of all
of the Obligations. This provision is for the benefit of Lender and the Loan
Party Obligors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.
 
8.11 Liability Cumulative. The liability of each Loan Party Obligor under this
Section 8 is in addition to and shall be cumulative with all liabilities of each
Loan Party Obligor to Lender under this Agreement and the other Loan Documents
to which such Loan Party Obligor is a party or in respect of any obligations or
liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
 
 
 
36

 
 
9.
PAYMENTS FREE OF TAXES; OBLIGATION TO WITHHOLD; PAYMENTS ON ACCOUNT OF TAXES.
 
(a) Any and all payments by or on account of any obligation of the Loan Party
Obligors hereunder or under any other Loan Document shall to the extent
permitted by applicable laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable laws require the Loan Party
Obligors to withhold or deduct any Tax, such Tax shall be withheld or deducted
in accordance with such laws as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(b) If any Loan Party Obligor shall be required by applicable law to withhold or
deduct any Taxes from any payment, then such Loan Party Obligor shall withhold
or make such deductions as are required based upon the information and
documentation it has received pursuant to subsection (e) below, such Loan Party
Obligor shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the applicable law, and to the extent
that the withholding or deduction is made on account of Indemnified Taxes, the
sum payable by the Loan Party Obligors shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Recipient receives an amount equal to the sum it would have received had no
such withholding or deduction been made. Upon request by Lender or other
Recipient, Borrower shall deliver to Lender or such other Recipient, as the case
may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment of Indemnified Taxes, a copy of
any return required by applicable law to report such payment or other evidence
of such payment reasonably satisfactory to Lender or such other Recipient, as
the case may be.
 
(c) Without limiting the provisions of subsections (a) and (b) above, the Loan
Party Obligors shall timely pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.
 
(d)  Without limiting the provisions of subsections (a) through (c) above, each
Loan Party Obligor shall, and does hereby, on a joint and several basis
indemnify Lender and each other Recipient (and their respective directors,
officers, employees, affiliates and agents) and shall make payment in respect
thereof within ten (10) days after demand therefor, for the full amount of any
Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid or incurred by Lender or any other Recipient on account of, or in
connection with any Loan Document or a breach by a Loan Party Obligor thereof,
and any penalties, interest and related expenses and losses arising therefrom or
with respect thereto (including the fees, charges and disbursements of any
counsel or other tax advisor for Lender or any other Recipient (or their
respective directors, officers, employees, affiliates, and agents)), whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of any such payment or liability delivered to Borrower shall be conclusive
absent manifest error. Notwithstanding any provision in this Agreement to the
contrary, this Section 9 shall remain operative even after the Termination Date
and shall survive the payment in full of all of the Loans.
 
(e)  Lender shall deliver to Borrower and each Participant shall deliver to the
applicable Lender granting the participation, at the time or times prescribed by
applicable laws, such properly completed and executed documentation prescribed
by applicable laws or by the taxing authorities of any jurisdiction and such
other reasonably requested information as will permit Borrower or Lender
granting a participation, as the case may be, to determine whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
if applicable, the required rate of withholding or deduction, and such Lender’s
or Participant’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Recipient by the
Loan Party Obligors pursuant to this Agreement or otherwise to establish such
Recipient’s status for withholding tax purposes in the applicable jurisdiction;
provided each Recipient shall only be required to deliver such documentation as
it may legally provide.
 
 
 
37

 
 
Without limiting the generality of the foregoing, if a Borrower is resident for
tax purposes in the United States:
 
(i) Lender (or Participant) that is a “United States person” within the meaning
of Section 7701(a)(30) of the Code shall deliver to Borrower (or Lender granting
a participation as applicable) an executed original of Internal Revenue Service
Form W-9 or such other documentation or information prescribed by applicable law
or reasonably requested by Borrower (or Lender granting a participation) as will
enable Borrower (or Lender granting a participation) as the case may be, to
determine whether or not such Lender (or Participant) is subject to backup
withholding or information reporting requirements under the Code;
 
(ii) Lender (or Participant) that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code (a “Non-U.S. Recipient”) shall
deliver to Borrower (and Lender granting a participation in case the Non-U.S.
Recipient is a Participant) and Lender on or prior to the date on which such
Non-U.S. Person becomes a party to this Agreement or a Participant (and from
time to time thereafter upon the reasonable request of Borrower or Lender
granting the participation but only if such Non-U.S. Recipient is legally
entitled to do so), whichever of the following is applicable: (I) executed
originals of Internal Revenue Service Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (II)
executed originals of Internal Revenue Service Form W-8ECI; (III) executed
originals of Internal Revenue Service Form W-8IMY and all required supporting
documentation; (IV) each Non-U.S. Recipient claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, shall provide
(x) a certificate to the effect that such Non-U.S. Recipient is not a “bank”
within the meaning of section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of Borrower within the meaning of section 881(c)(3)(B) of the Code,
or a “controlled foreign corporation” described in section 881(c)(3)(C) of the
Code and (y) executed originals of Internal Revenue Service Form W-8BEN; and/or
(V) executed originals of any other form prescribed by applicable law (including
FATCA) as a basis for claiming exemption from or a reduction in United States
Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable law to permit Borrower or any Lender granting a
participation, to determine the withholding or deduction required to be made.
Each Non-U.S. Recipient shall promptly notify Borrower (or any Lender granting a
participation if the Non-U.S. Recipient is a Participant) of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
 
10.
GENERAL PROVISIONS.
 
10.1 Notices.
 
(a) Notice by Approved Electronic Communications.
 
Lender and each of its Affiliates is authorized to transmit, post or otherwise
make or communicate, in its sole discretion (but shall not be required to do
so), by Approved Electronic Communications in connection with this Agreement or
any other Loan Document and the transactions contemplated therein. Lender is
hereby authorized to establish procedures to provide access to and to make
available or deliver, or to accept, notices, documents and similar items by
posting to Passport 6.0. Each of the Loan Parties and Lender hereby acknowledges
and agrees that the use of Passport 6.0 and other Approved Electronic
Communications is not necessarily secure and that there are risks associated
with such use, including risks of interception, disclosure and abuse and each
indicates it assumes and accepts such risks by hereby authorizing Lender and
each of its Affiliates to transmit Approved Electronic Communications. Passport
6.0 and all Approved Electronic Communications shall be provided “as is” and “as
available”. None of Lender or any of its Affiliates or related persons warrants
the accuracy, adequacy or completeness of Passport 6.0 or any other electronic
platform or electronic transmission and disclaims all liability for errors or
omissions therein. No warranty of any kind is made by Lender or any of its
Affiliates or related persons in connection with Passport 6.0 or any other
electronic platform or electronic transmission, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects. Each of
Borrower and each other Loan Party executing this Agreement agrees that Lender
has no responsibility for maintaining or providing any equipment, software,
services or any testing required in connection with Passport 6.0, any Approved
Electronic Communication or otherwise required for Passport 6.0 or any Approved
Electronic Communication.
 
 
 
38

 
 
Prior to the Closing Date, Borrowing Agent shall deliver to Lender a complete
and executed Client User Form regarding Borrowing Agent’s use of Passport 6.0 in
the form of Exhibit C annexed hereto.
 
No Approved Electronic Communications shall be denied legal effect merely
because it is made electronically. Approved Electronic Communications that are
not readily capable of bearing either a signature or a reproduction of a
signature may be signed, and shall be deemed signed, by attaching to, or
logically associating with such Approved Electronic Communication, an
E-Signature, upon which Lender and the Loan Parties may rely and assume the
authenticity thereof. Each Approved Electronic Communication containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original. Each E-Signature shall be deemed sufficient to satisfy any requirement
for a “signature” and each Approved Electronic Communication shall be deemed
sufficient to satisfy any requirement for a “writing”, in each case including
pursuant to this Agreement, any other Loan Document, the Uniform Commercial
Code, the Federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural law
governing such subject matter. Each party or beneficiary hereto agrees not to
contest the validity or enforceability of an Approved Electronic Communication
or E-Signature under the provisions of any applicable law requiring certain
documents to be in writing or signed; provided, that nothing herein shall limit
such party’s or beneficiary’s right to contest whether an Approved Electronic
Communication or E-Signature has been altered after transmission.
 
(b) All Other Notices.
 
All notices, requests, demands and other communications under or in respect of
this Agreement or any transactions hereunder, other than those approved for or
required to be delivered by Approved Electronic Communications (including via
Passport 6.0 or otherwise pursuant to Section 10.1(a)), shall be in writing and
shall be personally delivered or mailed (by prepaid registered or certified
mail, return receipt requested), sent by prepaid recognized overnight courier
service, or by email to the applicable party at its address or email address
indicated below,
 
If to Lender:
 
Siena Lending Group LLC
9 W Broad Street, 5th Floor
Stamford, Connecticut 06902
Attention: Steve Sanicola
Email: ssanicola@sienalending.com
 
with a copy to:
 
Blank Rome LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attention: Lawrence F. Flick II, Esq.
Email: Flick@blankrome.com
 
 
 
39

 
 
If to Borrower or any other Loan Party:
 
New Age Beverages Corporation
1700 E 68th Ave.
Denver, Colorado 80229
Attention: Mr. Brent Willis
Email: bwillis@newagebev.com
 
with a copy to:
 
Sichenzia Ross Ference Kesner LLP
1185 Avenue of the Americas, 37th Floor
New York, NY 10036
Attention: Gregory Sichenzia, Esq.
Email: GSichenzia@srfkllp.com
 
or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party delivered as aforesaid. All such notices,
requests, demands and other communications shall be deemed given when personally
delivered, three (3) Business Days after being deposited in the mails with
postage prepaid (by registered or certified mail, return receipt requested), one
(1) Business Day after being delivered to the overnight courier service, if
prepaid and sent overnight delivery, addressed as aforesaid and with all charges
prepaid or billed to the account of the sender, or when sent by email
transmission to an email address designated by such addressee and the sender
receives a confirmation of transmission.
 
10.2 Severability. If any provision of this Agreement or any other Loan Document
is held invalid or unenforceable, either in its entirety or by virtue of its
scope or application to given circumstances, such provision shall thereupon be
deemed modified only to the extent necessary to render same valid, or not
applicable to given circumstances, or excised from this Agreement or such other
Loan Document, as the situation may require, and this Agreement and the other
Loan Documents shall be construed and enforced as if such provision had been
included herein as so modified in scope or application, or had not been included
herein or therein, as the case may be.
 
10.3 Integration. This Agreement and the other Loan Documents represent the
final, entire and complete agreement between each Loan Party party hereto and
thereto and Lender and supersede all prior and contemporaneous negotiations,
oral representations and agreements, all of which are merged and integrated into
this Agreement. THERE ARE NO ORAL UNDERSTANDINGS, REPRESENTATIONS OR AGREEMENTS
BETWEEN THE PARTIES THAT ARE NOT SET FORTH IN THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS.
 
10.4 Waivers. The failure of Lender at any time or times to require any Loan
Party to strictly comply with any of the provisions of this Agreement or any
other Loan Documents shall not waive or diminish any right of Lender later to
demand and receive strict compliance therewith. Any waiver of any default shall
not waive or affect any other default, whether prior or subsequent, and whether
or not similar. None of the provisions of this Agreement or any other Loan
Document shall be deemed to have been waived by any act or knowledge of Lender
or its agents or employees, but only by a specific written waiver signed by an
authorized officer of Lender and delivered to Borrower. Once an Event of Default
shall have occurred, it shall be deemed to continue to exist and not be cured or
waived unless specifically cured pursuant to the terms of this Agreement or
waived in writing by an authorized officer of Lender and delivered to Borrower.
Each Loan Party Obligor waives demand, protest, notice of protest and notice of
default or dishonor, notice of payment and nonpayment, release, compromise,
settlement, extension or renewal of any commercial paper, Instrument, Account,
General Intangible, Document, Chattel Paper, Investment Property or guaranty at
any time held by Lender on which such Loan Party Obligor is or may in any way be
liable, and notice of any action taken by Lender, unless expressly required by
this Agreement, and notice of acceptance hereof.
 
 
 
40

 
 
10.5 Amendment. This Agreement may not be amended or modified except in a
writing executed by Borrower, the other Loan Party Obligors party hereto (to the
extent such amendment is directly adverse to such Loan Party Obligor), and
Lender.
 
10.6 Time of Essence. Time is of the essence in the performance by each Loan
Party Obligor of each and every obligation under this Agreement and the other
Loan Documents.
 
10.7 Expenses, Fee and Costs Reimbursement. Borrower hereby agrees to promptly
pay  all fees, costs and expenses of Lender (including Lender’s underwriting
fees) and all out of pocket fees, costs and expenses of legal counsel to, and
appraisers, accountants, consultants and other professionals and advisors
retained by or on behalf of, Lender, all of which shall be reasonable, prior to
the occurrence and continuance of an Event of Default) in connection with: all
loan proposals and commitments pertaining to the transactions contemplated
hereby (whether or not such transactions are consummated), the examination,
review, due diligence investigation, documentation, negotiation, and closing of
the transactions contemplated by the Loan Documents (whether or not such
transactions are consummated), the creation, perfection and maintenance of Liens
pursuant to the Loan Documents, the performance by Lender of its rights and
remedies under the Loan Documents, the administration of the Loans (including
usual and customary fees for wire transfers and other transfers or payments
received by Lender on account of any of the Obligations) and Loan Documents,
 any amendments, modifications, consents and waivers to and/or under any and all
Loan Documents (whether or not such amendments, modifications, consents or
waivers are consummated),  any periodic public record searches conducted by or
at the request of Lender (including, title investigations and public records
searches), pending litigation and tax lien searches and searches of applicable
corporate, limited liability company, partnership and related records concerning
the continued existence, organization and good standing of certain Persons),
 protecting, storing, insuring, handling, maintaining, auditing, examining,
valuing or selling any Collateral, any litigation, dispute, suit or proceeding
relating to any Loan Document, and  any workout, collection, bankruptcy,
insolvency and other enforcement proceedings under any and all of the Loan
Documents (it being agreed that such costs and expenses may include the costs
and expenses of workout consultants, investment bankers, financial consultants,
appraisers, valuation firms and other professionals and advisors retained by or
on behalf of Lender), and without limitation of the preceding clauses (i) and
(ii), all out of pocket costs and expenses of Lender in connection with Lender’s
reservation of funds in anticipation of the funding of the initial Loans to be
made hereunder. Any fees, costs and expenses owing by Borrower or other Loan
Party Obligor hereunder shall be due and payable within three (3) days after
written demand therefor.
 
10.8 Benefit of Agreement; Assignability; Servicer.
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the respective successors, assigns, heirs, beneficiaries and
representatives of Borrower, each other Loan Party Obligor party hereto and
Lender; provided, that neither Borrower nor any other Loan Party Obligor may
assign or transfer any of its rights under this Agreement without the prior
written consent of Lender, and any prohibited assignment shall be void. No
consent by Lender to any assignment shall release any Loan Party Obligor from
its liability for any of the Obligations. Lender shall have the right to assign
all or any of its rights and obligations under the Loan Documents to one or more
other Persons, and each Loan Party Obligor agrees, to the extent applicable, to
execute any agreements, instruments and documents requested by Lender in
connection with any such assignments. Notwithstanding any provision of this
Agreement or any other Loan Document to the contrary, Lender may at any time
pledge or grant a security interest in all or any portion of its rights under
this Agreement and the other Loan Documents to secure obligations of Lender,
including any pledge or grant to secure obligations to a Federal Reserve Bank.
 
 
41

 
 
(b) In the event of any assignment by Lender of its rights and obligations under
the Loan Documents to an Affiliate of Lender (an “Affiliate Assignee”) and at
all times thereafter, Servicer shall be deemed to act as servicer and agent for
the applicable Affiliate Assignee, and Servicer will retain the sole right to
enforce this Agreement and the other Loan Documents, to approve any amendment,
restatement, modification, supplement or waiver of any provision of this
Agreement or any other Loan Document, and to receive or collect all payments
with respect to the Obligations. By acceptance of any such assignment, each
Affiliate Assignee irrevocably appoints Servicer as servicer and agent for the
purposes of servicing and managing the Loans, and authorizes Servicer to take
such actions and to exercise such powers on behalf of such Affiliate Assignee as
are reasonably necessary or advisable and incidental thereto, including the sole
and exclusive authority to: (i) possess, keep and maintain books and records
with respect to the Loans, (ii) receive, process, account for, deliver or
arrange for the delivery of, all Collections in accordance with the terms of
this Agreement; (iii) monitor and pursue payment of all Obligations; (iv)
monitor, manage and perfect security interests in all Collateral for the
Obligations, including without limitation, to make the determination of whether
any Accounts and Inventory constitute Eligible Accounts or Eligible Inventory,
as applicable, or whether to impose, modify or release any Reserve; (v) exercise
any rights or remedies with respect to the Obligations and the Collateral
available under law or in equity, including, without limitation, any
non-judicial and judicial enforcement, liquidation and collection of the
Obligations, and the engagement of attorneys and other professionals for such
purpose; and (vi) take all lawful actions and procedures required to (A) cause
Borrower to promptly and diligently comply with Borrower’s obligations under the
Loan Documents; (B) maximize the value of the Collateral; and (C) collect and
enforce payment of all Obligations. Each Affiliate Assignee agrees that any
action taken by Servicer in accordance with the terms of this Agreement or the
other Loan Documents, and the exercise by Servicer of its powers set forth
herein or therein, together with such other powers that are reasonably
incidental thereto, shall be authorized by and binding upon all of the Affiliate
Assignees. Servicer’s exercise of its discretion in connection with the
foregoing matters, if exercised in good faith, shall exonerate Servicer from
liability to any Affiliate Assignee and other Person for any error in judgment.
Servicer may perform any and all of its duties and exercise its rights and
powers by or through any one or more agents appointed by Servicer. Servicer
shall not be liable to any Affiliate Assignee for any action taken or omitted to
be taken under the Loan Documents, except for losses directly and solely caused
by the Servicer’s gross negligence or willful misconduct, as finally determined
by a court of competent jurisdiction, and Servicer does not assume any
responsibility for any failure or delay in performance or any breach by any Loan
Party or any other Person of any obligations under the Loan Documents. In the
event that a petition seeking relief under Title 11 of the United States Code or
any other Federal, state or foreign bankruptcy, insolvency, liquidation or
similar law is filed by or against any Loan Party Obligor, or any other Person
obligated under any Loan Document, Servicer is authorized, to the fullest extent
permitted by applicable law, to act on behalf of the Affiliate Assignees in
connection with such proceeding, including, without limitation, to file proofs
of claim on behalf of itself and the Affiliate Assignees in such proceeding for
the total amount of obligations owed by Loan Party Obligors, or any of them, or
any other Person under any Loan Document.
 
(c) Servicer may resign on sixty (60) days written notice to Lender and
Borrowing Agent and upon such resignation, Lender will promptly designate a
successor Servicer reasonably satisfactory to Borrower (provided that no such
approval by Borrower shall be required (i) in any case where the successor
Servicer is one of the Lender or an Affiliate or Subsidiary of the Lender or
(ii) after the occurrence and during the continuance of any Event of Default).
Any such successor Servicer shall succeed to the rights, powers and duties of
Servicer, and shall in particular succeed to all of Servicer’s right, title and
interest in and to all of the Liens in the Collateral securing the Obligations
created hereunder or any other Loan Document (including the Mortgage, Pledge
Agreement and all account control agreements), and the term “Servicer” shall
mean such successor Servicer effective upon its appointment, and the former
Servicer’s rights, powers and duties as Servicer shall be terminated, without
any other or further act or deed on the part of such former Servicer. However,
notwithstanding the foregoing, if at the time of the effectiveness of the new
Servicer’s appointment, any further actions need to be taken in order to provide
for the legally binding and valid transfer of any Liens in the Collateral from
former Servicer to new Servicer and/or for the perfection of any Liens in the
Collateral as held by new Servicer or it is otherwise not then possible for new
Servicer to become the holder of a fully valid, enforceable and perfected Lien
as to any of the Collateral, former Servicer shall continue to hold such Liens
solely as Servicer for perfection of such Liens on behalf of new Servicer until
such time as new Servicer can obtain a fully valid, enforceable and perfected
Lien on all Collateral, provided that Servicer shall not be required to or have
any liability or responsibility to take any further actions after such date as
such Servicer for perfection to continue the perfection of any such Liens (other
than to forego from taking any affirmative action to release any such Liens).
After any Servicer’s resignation as Servicer, the provisions of this Section
10.8, and any indemnification rights under this Agreement, including without
limitation, rights arising under Section 10.7 hereof, shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was Servicer under
this Agreement (and in the event resigning Servicer continues to hold any Liens
pursuant to the provisions of the immediately preceding sentence, the provisions
of this Section 10.7 and any indemnification rights under this Agreement,
including without limitation, rights arising under Article 6 hereof, shall inure
to its benefit as to any actions taken or omitted to be taken by it in
connection with such Liens).
 
 
42

 
 
10.9 Recordation of Assignment. In respect of any assignment of all or any
portion of any Lender’s interest in this Agreement and/or any other Loan
Documents at any time and from time to time, the following provisions shall be
applicable:
 
(a) Borrower, or any agent appointed by Borrower, shall maintain a register (the
“Register”) in which there shall be recorded the name and address of each Person
holding any Loans or any commitment to lend hereunder, and the principal amount
and stated interest payable to such Person hereunder or committed by such Person
under such Person’s lending commitment. Borrower hereby irrevocably appoints
Lender (and/or any subsequent Lender appointed by Lender then maintaining the
Register) as Borrower’s non-fiduciary agent for the purpose of maintaining the
Register.
 
(b) In connection with any negotiation, transfer or assignment as aforesaid, the
transferor/assignor shall deliver to Lender then maintaining the Register an
assignment and assumption agreement executed by the transferor/assignor and the
transferee/assignee, setting forth the specifics of the subject transaction,
including but not limited to the amount and nature of Obligations and/or lending
commitments being transferred or assigned (and being assumed, as applicable),
and the proposed effective date of such transfer or assignment and the related
assumption (if applicable).
 
(c) Subject to receipt of any required tax forms reasonably required by Lender,
such Person shall record the subject transfer, assignment and assumption in the
Register. Anything contained in this Agreement or other Loan Document to the
contrary notwithstanding, no negotiation, transfer or assignment shall be
effective until it is recorded in the Register pursuant to this Section 10.9(c).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error; and Borrower and each Lender shall treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement and the other Loan Documents. The Register shall be available for
inspection by Borrower and each Lender at any reasonable time and from time to
time upon reasonable prior notice.
 
10.10 Participations. Anything in this Agreement or any other Loan Document to
the contrary notwithstanding, Lender may, at any time and from time to time,
without in any manner affecting or impairing the validity of any Obligations,
sell to one or more Persons participating interests in its Loans, commitments
and/or other interests hereunder and/or under any other Loan Document (any such
Person, a “Participant”). In the event of a sale by Lender of a participating
interest to a Participant, such Lender’s obligations hereunder and under the
other Loan Documents shall remain unchanged for all purposes, Borrower and
Lender shall continue to deal solely and directly with each other in connection
with Lender’s rights and obligations hereunder and under the other Loan
Documents and all amounts payable by Borrower shall be determined as if Lender
had not sold such participation and shall be paid directly to Lender, provided,
however, a Participant shall be entitled to the benefits of Section 9 as if it
were a Lender if Borrower is notified of the Participation and the Participant
complies with Section 9(e). Borrower agrees that if amounts outstanding under
this Agreement or any other Loan Document are due and payable (as a result of
acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and the other Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall not be exercised without
the prior written consent of Lender and shall be subject to the obligation of
each Participant to share with Lender its share thereof. Borrower also agrees
that each Participant shall be entitled to the benefits of Section 10.9 as if it
were Lender. Notwithstanding the granting of any such participating interests:
Borrower shall look solely to Lender for all purposes of this Agreement, the
Loan Documents and the transactions contemplated hereby, Borrower shall at all
times have the right to rely upon any amendments, waivers or consents signed by
Lender as being binding upon all of the Participants, and all communications in
respect of this Agreement and such transactions shall remain solely between
Borrower and Lender (exclusive of Participants) hereunder. Lender granting a
participation hereunder shall maintain, as a non-fiduciary agent of Borrower, a
register as to the participations granted and transferred under this Section
containing the same information specified in Section 10.9 on the Register as if
each Participant were a Lender to the extent required to cause the Loans to be
in registered form for the purposes of Sections 163(f), 165(j), 871, 881, and
4701 of the Code.
 
 
 
43

 
 
10.11 Headings; Construction. Section and subsection headings are used in this
Agreement only for convenience and do not affect the meanings of the provisions
that they precede.
 
10.12  USA PATRIOT Act Notification. Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act, it may be required to
obtain, verify and record certain information and documentation that identifies
such Person, which information may include the name and address of each such
Person and such other information that will allow Lender to identify such
Persons in accordance with the USA PATRIOT Act.
 
10.13 Counterparts; Email Signatures. This Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
agreement. This Agreement may be executed by signatures delivered by electronic
mail, each of which shall be fully binding on the signing party.
 
10.14 GOVERNING LAW. THIS AGREEMENT, ALONG WITH ALL OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED OTHERWISE IN SUCH OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED THEREIN WITHOUT REGARD TO CONFLICT OF LAW
PRINCIPLES (EXCEPT SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION
LAW). FURTHER, THE LAW OF THE STATE OF NEW YORK SHALL APPLY TO ALL DISPUTES OR
CONTROVERSIES ARISING OUT OF OR CONNECTED TO OR WITH THIS AGREEMENT AND ALL SUCH
OTHER LOAN DOCUMENTS WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES (EXCEPT
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATION LAW).
 
10.15 CONSENT TO JURISDICTION; WAIVER OF JURY TRIAL; CONSENT TO SERVICE OF
PROCESS. ANY LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT EXCLUSIVELY IN THE COURTS OF THE STATE
OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND BORROWER AND EACH OTHER LOAN PARTY
OBLIGOR HEREBY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFOREMENTIONED COURTS. BORROWER AND
EACH OTHER LOAN PARTY OBLIGOR HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, OR BASED ON UPON 28 U.S.C. § 1404, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING AND ADJUDICATION OF ANY SUCH ACTION, SUIT OR
PROCEEDING IN ANY OF THE AFOREMENTIONED COURTS AND AMENDMENTS TO THE GRANTING OF
SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY THE COURT. BORROWER
AND EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR UNDER ANY AMENDMENT, WAIVER, AMENDMENT,
INSTRUMENT, DOCUMENT OR OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE
DELIVERED IN CONNECTION HEREWITH OR THEREWITH, OR ARISING FROM ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE OTHER TRANSACTION DOCUMENTS, AND AGREES THAT ANY SUCH ACTION,
PROCEEDING OR COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
BORROWER AND EACH OTHER LOAN PARTY OBLIGOR HEREBY WAIVES PERSONAL SERVICE OF ANY
AND ALL PROCESS UPON BORROWER OR ANY OTHER LOAN PARTY OBLIGOR AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY CERTIFIED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO THE BORROWER’S NOTICE ADDRESS (ON BEHALF OF THE BORROWER
OR SUCH LOAN PARTY OBLIGOR) SET FORTH IN SECTION 10.1 HEREOF AND SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED FIVE (5) DAYS AFTER THE SAME SHALL HAVE BEEN SO
DEPOSITED IN THE MAIL, OR, AT THE LENDER’S OPTION, BY SERVICE UPON BORROWER OR
ANY OTHER LOAN PARTY OBLIGOR IN ANY OTHER MANNER PROVIDED UNDER THE RULES OF ANY
SUCH COURTS.
 
 
 
44

 
 
10.16 Publication. Borrower and each other Loan Party Obligor consents to the
publication by Lender of a tombstone, press releases or similar advertising
material relating to the financing transactions contemplated by this Agreement,
and Lender reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
Borrower and Lender shall consult with each other in connection with issuing any
public disclosure with respect to the transactions contemplated hereunder.
 
10.17 Confidentiality. Lender agrees to use commercially reasonable efforts not
to disclose Confidential Information to any Person without the prior consent of
Borrower; provided, however, that nothing herein contained shall limit any
disclosure of the tax structure of the transactions contemplated hereby, or the
disclosure of any information to the extent required by applicable law, statute,
rule, regulation or judicial process or in connection with the exercise of any
right or remedy under any Loan Document, or as may be required in connection
with the examination, audit or similar investigation of the Lender or any of its
Affiliates, to examiners, auditors, accountants or any regulatory authority, to
the officers, partners, managers, directors, employees, agents and advisors
(including independent auditors, lawyers and counsel) of the Lender or any of
its Affiliates, in connection with any litigation or dispute which relates to
this Agreement or any other Loan Document to which the Lender is a party or is
otherwise subject, to a subsidiary or Affiliate of the Lender, to any assignee
or participant (or prospective assignee or participant) which agrees to be bound
by this Section 10.17 and to any lender or other funding source of the Lender
(each reference to Lender in the foregoing clauses shall be deemed to include
the actual and prospective assignees and participants referred to in clause (f)
and the lenders and other funding sources referred to in clause (g), as
applicable for purposes of this Section 10.17), and further provided, that in no
event shall the Lender be obligated or required to return any materials
furnished by or on behalf of the Borrower or any other Loan Party or Obligor.
The obligations of the Lender under this Section 10.17 shall supersede and
replace the obligations of the Lender under any confidentiality letter or
provision in respect of this financing or any other financing previously signed
and delivered by the Lender to the Borrower or any of its Affiliates.
 
10.18 Borrowing Agency Provisions.
 
(a) Each Borrower hereby irrevocably designates Borrowing Agent to be its
attorney and agent and in such capacity to (i) borrow, (ii) request advances,
(iii) request the issuance of Letters of Credit, (iv) sign and endorse notes,
(v) execute and deliver all instruments, documents, applications, security
agreements, reimbursement agreements and letter of credit agreements for Letters
of Credit and all other certificates, notice, writings and further assurances
now or hereafter required hereunder, (vi) make elections regarding interest
rates, (vii) give instructions regarding Letters of Credit and agree with the
issuer thereof upon any amendment, extension or renewal of any Letter of Credit
and (viii) otherwise take action under and in connection with this Agreement and
the other Loan Documents, all on behalf of and in the name such Borrower or
Borrowers, and hereby authorizes Lender to pay over or credit all Loan proceeds
hereunder in accordance with the request of Borrowing Agent.
 
(b) The handling of this credit facility as a co-borrowing facility with a
borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Borrowers and at their request. Lender shall not incur
liability to any Borrower as a result thereof. To induce Lender to do so and in
consideration thereof, each Borrower hereby indemnifies Lender and holds Lender
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Lender by any Person arising from or
incurred by reason of the handling of the financing arrangements of Borrowers as
provided herein, reliance by Lender on any request or instruction from Borrowing
Agent or any other action taken by Lender with respect to this Section 10.18
except due to willful misconduct or gross (not mere) negligence by the
indemnified party (as determined by a court of competent jurisdiction in a final
and non-appealable judgment).
 
 
 
45

 
 
(c) All Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Obligations by acceleration or otherwise, and
such obligation and liability on the part of each Borrower shall in no way be
affected by any extensions, renewals and forbearance granted by Lender to any
Borrower, failure of Lender to give any Borrower notice of borrowing or any
other notice, any failure of Lender to pursue or preserve its rights against any
Borrower, the release by Lender of any Collateral now or thereafter acquired
from any Borrower, and such agreement by each Borrower to pay upon any notice
issued pursuant thereto is unconditional and unaffected by prior recourse by
Lender to the other Borrowers or any Collateral for such Borrower’s Obligations
or the lack thereof. Each Borrower waives all suretyship defenses.
 
 [signature page follows]
 
 
46

 
 
IN WITNESS WHEREOF, Borrower, each other Loan Party Obligor party hereto, and
Lender have signed this Agreement as of the date first set forth above.
 
Borrower:
 
Lender:
 
     
 
 
 
 
NEW AGE BEVERAGES CORPORATION
 
SIENA LENDING GROUP LLC
 
 
 
 
 
 
 
By:
 
 
By:
 
 
 
Name: Brent Willis
 
 
Name: James Persico

 
 
Its: Chief Executive Officer
 
 
Its: Authorized Signatory Authorized Signatory
 
 
   
 
 
 
 
NABC, INC.
 
By:
 
 
 
   
 
 
Name: Steve Sanicola
 
By:
   
 
 
Its: Authorized Signatory Authorized Signatory
 
 
Name: Brent Willis
 
 
 
 
 
Its: President
 
 
 
 
 
   
 
 
 
 
NABC PROPERTIES, LLC
 
 
 
 
 
   
 
 
 
 
By:
   
 
 
 
 
 
Name: Brent Willis
 
 
 
 
 
Its: Managing Member
 
 
 
 
 
 
 
 
 
 
NEW AGE HEALTH SCIENCES, INC.
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 Name: Brent Willis 
 
 
 
 
 
 Its: Managing Member
 
 
 
 

 
 
47

 
Disclosure Schedule
 
1. Information
 
(c) Jurisdiction of Organization.
 
Loan Party
 
Jurisdiction of Organization
 
Foreign Qualifications
New Age Beverages Corporation
 
Washington
 
Colorado
NABC, Inc.
 
Colorado
 
None
NABC Properties, LLC
 
Colorado
 
None
New Age Health Sciences, Inc.
 
Nevada
 
None

 
(d) Legal Name; Trade Names; Prior Names.
 
Legal Name; Trade Names.
 
Legal Name of Loan Party
 
Trade Name
 
Type
(tradename, tradestyle or assumed name)
 
Owner (if not Company)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
Prior Names.
 
Loan Party
 
Prior Name
 
Date of Change
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
48

 
 
(e) Owned Properties and Leased Locations.
 
Owned Properties
 
Full Property Address
 
Subject to Existing
Mortgage (Y/N)
 
Existing Mortgagee
 
Mortgage Debt Secured
 
Type of Collateral
and Aggregate Value
2410 Country Road 100 S, Alamosa, CO 810011
 
N
 
None
 
$0
 
N/A
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
$
 
 

 
Leased Office Locations.
 
Landlord
 
Address
 
Lease Ends On
 
Monthly Rent
 
Type of Collateral
and Aggregate Value
Vision 68th, LLC
 
1700 E. 68th Avenue, Denver, CO
 
__/__/20__
 
$52,000
 
 
 
 
 
 
__/__/20__
 
$
 
 
 
 
 
 
__/__/20__
 
$
 
 
 
 
 
 
__/__/20__
 
$
 
 

 
(f) Third Party Locations Where Collateral is Located.2
 
Name of Third Party
 
Address
William Mackey
 
2520 Aviation Way, Colorado Springs, CO 80916
1911 Spirits
 
4472 US Route, LaFayette, NY
Bettaway Beverage Dist. Inc.
 
110 Sylvania Place, South Plainfield, NJ 07080
California Natural Products
 
1250 West Lathrop Rd., Lathrop, CA 95330
Complemar Partners In
 
500 Lee Road
Suite 200, Rochester, NY 14606
Lieb Foods, LLC
 
[To Come], Portland, OR
O-AT-KA Milk Products Co op
 
[To Come], Buffalo, NY
Pflug Packaging
 
17500 Shideler Pkwy Lathrop, CA 95330
Polar Corp.
 
1001 Southbridge Street, Worcester, MA, 01610
Premium H2O
 
5835 E. 61st Street Commerce, CA 90040
Refresco US, Inc.
 
2875 West 19th Street, Chicago, IL 60623
Sonoma Beverage Co.
 
16195 Stephens St., Hacienda Heights CA
Summit Shipping
 
9524 W. Camelback Rd. Suite C-130, PMB#231 Glendale AZ 85305
Union Beverage Packers
 
600 North Union Avenue, Hillside NJ 07205
United States Cold Storage
 
3100 52nd Ave., Sacramento, CA 95823
Versatile
 
11335 Apple Drive Nunica, MI 49448

 
 
49

 
 
(g) Defendant Litigation.
 
Case Name
 
Case Index No.
 
Court
 
Description of Claim
 
Covered by Insurance (Y/N)
 
Amount ofClaim
None
 
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
$
 
 
 
 
 
 
 
 
 
 
$

 
(h) Equityholders.
 
Loan Party Obligor
 
Equity Holder
 
No. of Interests and Certificate #
 
Class
 
% of Ownership
New Age Beverages Corporations
 
See Beneficial Ownership Chart [to come]
 
See Beneficial Ownership Chart [to come]
 
Common
 
varies
NABC, Inc.
 
New Age Beverages Corporation
 
100,000
Certificate No. 1
 
Common
 
100
New Age Health Sciences, Inc.
 
New Age Beverages Corporation
 
100
Certificate No. 1
 
Common
 
100
NABC Properties, LLC
 
New Age Beverages Corporaiton
 
100
Uncertificated
 
Membership Interests
 
100
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
(i) Investment Property.
 
Loan Party Obligor
 
Name of Entity
 
State of Formation
 
No. of Interests
 
% of Ownership
 
Certificate Numbers(if applicable)
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
1 Owned by NABC Properties, LLC.
2 The Loan and Security Agreement does not include a reference to this Section
1(g)
 
 
50

 
 
(j) Material Contracts.
 
Name of Agreement
 
Parties to Agreement
 
Date of Agreement
 
Date of Expiry
 
Nature of Agreement
[To come]
 
 
 
__/__/20__
 
__/__/20__
 
 
 
 
 
 
__/__/20__
 
__/__/20__
 
 
 
 
 
 
__/__/20__
 
__/__/20__
 
 
 
 
 
 
__/__/20__
 
__/__/20__
 
 

 
(k) [Inactive Subsidiaries]
 
Name of Subsidiary
 
Aggregate Amount of Assets Owner
N/A
 
$
 
 
$
 
 
$
 
 
$
 
 
$
 
 
$
 
 
$
 
 
$

 
2. Commercial Tort Claims.
 
Case Name
 
Case Index No.
 
Court
 
Description of Claim
 
$ Value
None
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
3. Bank Accounts. Please indicate the account into which Lender shall fund the
proceeds of Loans with an asterisk: “*”
 
Bank
 
Acct No.
 
Purpose of Account
(collections, disbursement, payroll, worker’s comp., etc.)
 
Is this Account a Restricted Account? Mark “Yes” or “No”
US Bank
 
1036 9078 5300
 
Operating account
 
No
US Bank
 
1036 9078 5318
 
EFT account - transfers
 
No
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 
51

 
 
4. Intellectual Property
 
a.
Trademarks.
 
Trademark Title
 
Application No.
 
Date of Application
 
Reg. No.
 
Date of Registration
[To come]
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__

 
b.
Patents.
 
Patent Title
 
Application No.
 
Date of Application
 
Reg. No.
 
Date of Registration
[To Come]
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__

 
c.
Copyrights.
 
Copyright Title
 
Application No.
 
Date of Application
 
Reg. No.
 
Date of Registration
None
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__
 
 
 
 
__/__/20__
 
 
 
__/__/20__

 
 
52

 
 
5. Insurance Coverage.
 
Carrier
 
Type of Coverage
 
Deductible
 
Policy No.
 
Term
[To Come]
 
$
 
$
 
 
 
__/__/20__ - __/__/20__
 
 
$
 
$
 
 
 
__/__/20__ - __/__/20__
 
 
$
 
$
 
 
 
__/__/20__ - __/__/20__
 
 
$
 
$
 
 
 
__/__/20__ - __/__/20__
 
 
$
 
$
 
 
 
__/__/20__ - __/__/20__
 
 
$
 
$
 
 
 
__/__/20__ - __/__/20__
 
 
$
 
$
 
 
 
__/__/20__ - __/__/20__
 
 
$
 
$
 
 
 
__/__/20__ - __/__/20__

 
6. Permitted Indebtedness.
 
 
 
Creditor
 
Amount
 
Secured(Y/N)
 
Maturity Date
[To come]
 
 
 
$
 
 
 
__/__/20__
 
 
 
 
$
 
 
 
__/__/20__
 
 
 
 
$
 
 
 
__/__/20__
 
 
 
 
$
 
 
 
__/__/20__

 
7. Permitted Liens.
 
Loan Party Obligor
 
Assets Subject to Lien
 
Secured Party
 
Amount Secured
[To come]
 
 
 
 
 
$
 
 
 
 
 
 
$
 
 
 
 
 
 
$
 
 
 
 
 
 
$

 
 
53

 
Schedule A
 
Description of Certain Terms
 
1. Loan Limits for Revolving Loansand Letters of Credit:
 
 
(a) Maximum Revolving Facility Amount:
 
$ 12,000,000
(b) Advance Rates:
 
 
(i) Accounts Advance Rate:
 
As to each of the DSD Division and the Brand Division respectively,
85%; provided, as to each Accounts Advance Rate, that if Dilution exceeds 3%,
Lender may, at its option (A) reduce such advance rate by the number of full or
partial percentage points comprising such excess or (B) establish a Reserve on
account of such excess (the “Dilution Reserve”).
(ii) Inventory Advance Rate(s):
 
 
(A) Raw Materials:
 
0%
(B) Finished goods:
 
As to each of the DSD Division and the Brand Division respectively, the lesser
of (i) 60% of the lower of cost or market value and (ii) 80% of the net orderly
liquidation value of such Eligible Inventory determined from time to time based
upon the most recent Inventory appraisal received by the Lender prepared by an
appraiser acceptable to Lender
(c) Letter of Credit Limit
 
$0
(b) Inventory Sublimits:
 
Up to 100% of 1(b) (i) above


(c) Letter of Credit Limit
 




$0
(d) Availability Block
 
Failure to maintain financial covenant in Schedule E results in $1,000,000
Availability Block.
 
 
 
3.        Interest Rates:
 
 
(a) Revolving Loans and Letters of Credit:
 
2.75% per annum in excess of the Base Rate, but not less than 7.50%
4.        Maximum Days re Eligible Accounts:
 
 
(a) Maximum days after original invoice date for Eligible Accounts:
 
Ninety (90) days
(b) Maximum days after original invoice due date for Eligible Accounts:
 
Sixty (60) days
5.        Lender’s Bank:
 
 
Wells Fargo Bank, National Association and its affiliatesSiena Funding
Depository AccountAccount # 4986311751ABA Routing # 121000248Reference: New Age
Beverages Corporation (which bank may be changed from time to time by notice
from Lender to Borrower)
6.        Scheduled Maturity Date:
 
August 10, 2021

 
 
54

 

 
Schedule B
 
Definitions
 
Unless otherwise defined herein, the following terms are used herein as defined
in the UCC: Accounts, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Electronic Chattel Paper,
Equipment, Farm Products, Fixtures, General Intangibles, Goods,
Health-Care-Insurance Receivables, Instruments, Inventory, Letter-of-Credit
Rights, Proceeds, Supporting Obligations and Tangible Chattel Paper.
 
As used in this Agreement, the following terms have the following meanings:
 
“Accounts Advance Rate” means the percentage set forth in Section 1(b)(i) of
Schedule A.
 
“Advance Rates” means, collectively, the Accounts Advance Rate and the Inventory
Advance Rate.
 
“Affiliate” means, with respect to any Person, any other Person in control of,
controlled by, or under common control with the first Person, and any other
Person who has a substantial interest, direct or indirect, in the first Person
or any of its Affiliates, including, any officer or director of the first Person
or any of its Affiliates; provided, however, that neither Lender nor any of its
Affiliates shall be deemed an “Affiliate” of Borrower for any purposes of this
Agreement. For the purpose of this definition, a “substantial interest” shall
mean the direct or indirect legal or beneficial ownership of more than ten (10%)
percent of any class of equity or similar interest.
 
“Agreement” and “this Agreement” have the meanings set forth in the heading to
this Agreement.
 
“Approved Electronic Communication” means each notice, demand, communication,
information, document and other material transmitted, posted or otherwise made
or communicated by e-mail, facsimile, Passport 6.0, or any other equivalent
electronic service, whether owned, operated or hosted by Lender, any of its
Affiliates or any other Person, that any party is obligated to, or otherwise
chooses to, provide to Lender pursuant to this Agreement or any other Loan
Document, including any financial statement, financial and other report, notice,
request, certificate and other information or material; provided that Approved
Electronic Communications shall not include any notice, demand, communication,
information, document or other material that Lender specifically instructs a
Person to deliver in physical form.
 
“Authorized Officer” means the chief executive officer, chief financial officer
or treasurer of Borrower and each other Person designated from time to time by
any of the foregoing officers of Borrower in a notice to Lender, which
designation shall continue in force and effect until terminated in a notice to
Lender from any of the foregoing officers of Borrower.
 
“Availability Block” means if any, set forth in Section 1(f) of Schedule A.
 
 
55

 
 
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101 et
seq.).
 
“Base Rate” means, for any day, the per annum rate of interest which is
identified as the “Prime Rate” and normally published in the Money Rates section
of The Wall Street Journal (or, if such rate ceases to be so published, as
quoted from such other generally available and recognizable source as Lender may
select) (the “Published Prime Rate”). Any change in the Base Rate due to a
change in such Published Prime Rate shall be effective on the effective date of
such change in such Published Prime Rate.
 
“Billed Accounts Advance Rate” means the percentage set forth in Section 1(b)(i)
of Schedule A.
 
“Blocked Account” has the meaning set forth in Section 4.1.
 
“Borrower” has the meaning set forth in the Preamble to this Agreement.
 
“Borrowing Agent” means New Age Beverages Corporation, acting for itself in its
capacity as Borrower or in its capacity as agent for all of the Borrowers
(including itself).
 
“Borrowing Base” means, as of any date of determination, the Dollar Equivalent
Amount as of such date of determination of (i) the aggregate amount of Eligible
Accounts multiplied by the Accounts Advance Rate (but in no event to exceed the
Accounts Sublimit); plus (ii) the lower of cost or market value of Eligible
Inventory multiplied by the applicable Inventory Advance Rate(s), but not to
exceed the Inventory Sublimit(s); minus (iii) all Reserves which Lender has
established pursuant to Section 1.2 (including those to be established in
connection with any requested Revolving Loan or Letter of Credit); minus (iv)
the Availability Block, if any, set forth in Section 1(f) of Schedule A.
 
“Brands Division” means the beverage brand business division of New Age
Beverages Corporation comprised of ready-to-drink better-for-you beverages.
 
“Business Day” means a day other than a Saturday or Sunday or any other day on
which Lender or banks in New York are authorized to close.
 
“Capital Expenditures” means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of Borrower, but excluding expenditures made in connection with the acquisition,
replacement, substitution or restoration of assets to the extent financed
(a) from insurance proceeds (or other similar recoveries) paid on account of the
loss of or damage to the assets being replaced or restored or (b) with cash
awards of compensation arising from the taking by eminent domain or condemnation
of the assets being replaced.
 
“Capitalized Lease” means any lease which is or should be capitalized on the
balance sheet of the lessee thereunder in accordance with GAAP.
 
“Closing Date” means August 10, 2018.
 
“Closing Fee” has the meaning set forth in Section (a) of Schedule C hereto.
 
 
56

 
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all property and interests in property in or upon which a
security interest, mortgage, pledge or other Lien is granted pursuant to this
Agreement or the other Loan Documents, including all of the property of each
Loan Party Obligor described in Section 3.1.
 
“Collateral Monitoring Fee” has the meaning set forth in Section (c) of Schedule
C hereto.
 
“Collateral Pledge Agreement(s)” means (a) that certain Collateral Pledge
Agreement dated as of the date hereof by Borrowing Agent as pledgor and Lender,
as pledgee and (b) any other pledge agreement made by a pledgor in favor of
Lender from time to time after the Closing Date.
 
“Collections” has the meaning set forth in Section 4.1.
 
“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit F hereto to be signed by an Authorized Officer of Borrowing
Agent.
 
“Confidential Information” means confidential information that any Loan Party
furnishes to the Lender pursuant to any Loan Document concerning any Loan
Party’s business, but does not include any such information once such
information has become, or if such information is, generally available to the
public or available to the Lender (or other applicable Person) from a source
other than the Loan Parties which is not, to the Lender’s knowledge, bound by
any confidentiality agreement in respect thereof.
 
“Default” means any event which with notice or passage of time, or both, would
constitute an Event of Default.
 
“Default Rate” has the meaning set forth in Section 2.1.
 
“Dilution” means, as of any date of determination, a percentage, based upon the
experience of the greater of (i) the immediately prior three (3) months and (ii)
the immediately prior twelve (12) months, that is the result of dividing the
Dollar Equivalent Amount of (a) bad debt write-downs, discounts, advertising
allowances, credits, or other dilutive items with respect to Borrower’s Accounts
during such period, by (b) Borrower’s billings with respect to Accounts during
such period.
 
“Dilution Reserve” has the meaning set forth in Section 1(b)(i) of Schedule A.
 
“Disclosure Schedule” shall mean that certain Disclosure Schedule annexed hereto
immediately following the signature page to this Agreement, as the same may be
updated from time to time after the Closing Date.
 
“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount hereof at such time, and (b) as to any amount denominated in
a currency other than Dollars, the equivalent amount in Dollars as determined by
Lender at such time that such amount could be converted into Dollars by Lender
according to prevailing exchange rates selected by Lender.
 
“Dollars” or “$” means United States Dollars, lawful currency for the payment of
public and private debts.
 
 
57

 
 
“Dominion Transaction” means the transactions pursuant to the Securities
Purchase Agreement dated June 20, 2018 between Borrowing Agent and Dominion
Capital LLC.
 
“DSD Division” means the distributor division of New Age Beverages Corporation
comprised of distribution services of beverages and snacks in Colorado.
 
“E-Signature” means the process of attaching to or logically associating with an
Approved Electronic Communication an electronic symbol, encryption, digital
signature or process (including the name or an abbreviation of the name of the
party transmitting the Approved Electronic Communication) with the intent to
sign, authenticate or accept such Approved Electronic Communication.
 
“Early Payment/Termination Premium” has the meaning set forth in Schedule C.
 
“EBITDA” means, for the applicable period, for the Loan Parties on a
consolidated basis, the sum of (a) Net Income, plus (b) Interest Expense
deducted in the calculation of such Net Income, plus (c) federal, state, and
local income taxes, whether paid, payable or accrued, deducted in the
calculation of such Net Income, plus (d) depreciation expense deducted in the
calculation of such Net Income, plus (e) amortization expense deducted in the
calculation of such Net Income, plus (f) all non-cash losses, and any
extraordinary non-cash losses, and extraordinary non-cash loss items from
discontinued operations, in either case reflected in Net Income (other than
write-downs of Collateral), including non-cash stock compensation expense minus
(g) all non-cash gains, and any extraordinary gains and extraordinary gain items
from discontinued operations.
 
“Eligible Account” means, at any time of determination, a DSD Division Account
or a Brands Division Account owned by Borrower which satisfies the general
criteria set forth below and which is otherwise acceptable to Lender in its
Permitted Discretion (provided, that Lender may, in its Permitted Discretion,
change the general criteria for acceptability of Eligible Accounts and shall
notify Borrower of such change promptly thereafter). For clarification, the
calculation of the criteria below shall be done separately for the DSD Division
and Brand Division. An Account shall be deemed to meet the current general
criteria if:
 
(i) neither the Account Debtor nor any of its Affiliates is an Affiliate,
creditor or supplier of the applicable Borrower (with Accounts to be ineligible
to the extent of any amounts owed by such the applicable Borrower to such Person
as a creditor or supplier);
 
(ii) it does not remain unpaid more than the earlier to occur of (A) the number
of days after the original invoice date set forth in Section 4(a) of Schedule A
or (B) the number of days after the original invoice due date set forth in
Section 4(b) of Schedule A;
 
(iii) the Account Debtor or its Affiliates are not past due (or past any of
applicable dates referenced in clause (ii) above) on other Accounts owing to the
applicable Borrower comprising more than 25% of all of the Accounts owing to the
applicable Borrower by such Account Debtor or its Affiliates;
 
(iv)  all Accounts owing by the Account Debtor or its Affiliates do not
represent more than 10% of all otherwise Eligible Accounts, provided that all
Accounts owing by each of UNFI, Kroger, King Soopers, Walmart/Sams Club,
Safeway, KeHE and Hilary Salesmaster or any of such Account Debtors Affiliates
do not represent more than 25% of all otherwise Eligible Accounts as to each
such Account Debtor (provided, that Accounts which are deemed to be ineligible
solely by reason of this clause (iv) shall be considered Eligible Accounts to
the extent of the amount thereof which does not exceed such applicable
percentage of all otherwise Eligible Accounts);
 
 
 
58

 
 
(v) the Account complies with each covenant, representation or warranty
contained in this Agreement or any other Loan Document with respect to Eligible
Accounts (including any of the representations set forth in Section 5.4);
 
(vi) the Account is not subject to any contra relationship, counterclaim,
dispute or set-off; provided that such Account shall be deemed to be ineligible
only to the extent of such contra, counterclaim, dispute or set-off;
 
(vii) the Account Debtor’s chief executive office or principal place of business
is located in the United States or Canada, unless (A) the sale is fully backed
by a letter of credit, guaranty or acceptance acceptable to Lender in its
Permitted Discretion, and if backed by a letter of credit, such letter of credit
has been issued or confirmed by a bank satisfactory to Lender in its Permitted
Discretion, is sufficient to cover such Account, and if required by Lender, the
original of such letter of credit has been delivered to Lender or Lender’s agent
and the issuer thereof notified of the assignment of the proceeds of such letter
of credit to Lender or (B) such Account is subject to credit insurance payable
to Lender issued by an insurer and on terms, conditions and in an amount
acceptable to Lender in its Permitted Discretion;
 
(viii) the Account is payable solely in Dollars;
 
(ix)  it is absolutely owing to Borrower and does not arise from a sale on a
bill-and-hold, guarantied sale, sale-or-return, sale-on-approval, consignment,
retainage or any other repurchase or return basis or consist of progress
billings;
 
(x) Lender shall have verified the Account in a manner satisfactory to Lender;
 
(xi) the Account Debtor is not the United States of America or any state or
political subdivision (or any department, agency or instrumentality thereof),
unless the applicable Borrower has complied with the Assignment of Claims Act of
1940 (31 U.S.C. §203 et seq.) or other applicable similar state or local law in
a manner satisfactory to Lender;
 
(xii) it is at all times subject to Lender’s duly perfected, first priority
security interest and to no other Lien that is not a Permitted Lien, and the
goods giving rise to such Account (A) were not, at the time of sale, subject to
any Lien except Permitted Liens and (B) have been sold by the applicable
Borrower to the Account Debtor in the ordinary course of the applicable
Borrower’s business and delivered to and accepted by the Account Debtor, or the
services giving rise to such Account have been performed by the applicable
Borrower and accepted by the Account Debtor in the ordinary course of the
applicable Borrower’s business;
 
(xiii) the Account is not evidenced by Chattel Paper or an Instrument of any
kind (unless delivered to Lender in accordance with Section 3.2 of this
Agreement) and has not been reduced to judgment;
 
(xiv) the Account Debtor’s total indebtedness to the applicable Borrower does
not exceed the amount of any credit limit established by the applicable Borrower
or Lender in its Permitted Discretion and the Account Debtor is otherwise deemed
to be creditworthy by Lender (provided, that Accounts which are deemed to be
ineligible solely by reason of this clause (xiii) shall be considered Eligible
Accounts to the extent the amount of such Accounts does not exceed the lower of
such credit limits);
 
 
 
59

 
 
(xv) there are no facts or circumstances existing, or which could reasonably be
anticipated to occur, which might result in any adverse change in the Account
Debtor’s financial condition or impair or delay the collectability of all or any
portion of such Account;
 
(xvi) Lender has been furnished with all documents and other information
pertaining to such Account which Lender has reasonably requested, or which the
applicable Borrower is obligated to deliver to Lender, pursuant to this
Agreement;
 
(xvii) the applicable Borrower has not made an agreement with the Account Debtor
to extend the time of payment thereof beyond the time periods set forth in
clause (ii) above;
 
(xviii) the applicable Borrower has not posted a surety or other bond in respect
of the contract under which such Account arose;
 
(xix) any non Walmart or affiliated entity account;
 
(xx) the invoice is not expected to be paid in cash; and
 
(xxi) the Account Debtor is not subject to any proceeding seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar applicable law.
 
“Eligible Inventory” means, at any time of determination, DSD Division Inventory
or Brands Division Inventory owned by Borrower which satisfies the general
criteria set forth below and which is otherwise acceptable to Lender in its
Permitted Discretion (provided, that Lender may, in its Permitted Discretion,
change the general criteria for acceptability of Eligible Inventory and shall
notify Borrower of such change promptly thereafter). Inventory shall be deemed
to meet the current general criteria if:
 
(i) it consists of finished goods but not work in progress or raw materials;
 
(ii) it is in good, new and saleable condition;
 
(iii) it is not slow-moving, expired, obsolete, damaged, contaminated,
unmerchantable, returned, rejected, discontinued or repossessed, or supplies and
packaging;
 
(iv) it is not in the possession of a processor, consignee or bailee, or located
on premises leased or subleased to the applicable Borrower, or on premises
subject to a mortgage in favor of a Person other than Lender, unless (x) such
processor, consignee, bailee or mortgagee or the lessor or sublessor of such
premises, as the case may be, has executed and delivered all documentation which
Lender shall require to evidence the subordination or other limitation or
extinguishment of such Person's rights with respect to such Inventory and
Lender's right to gain access thereto or (y) a rent Reserve has been established
in accordance with Section 4.8(b)(y)(ii) hereof in the case of third party
leased locations, or such other reserve satisfactory to Lender in its Permitted
Discretion has been established with respect to Inventory in possession of any
processor, consignee or bailee, or located on the premises owned by any Loan
Party Obligor subject to a mortgage in favor of a Person other than Lender;
 
(v) it does not consist of fabricated parts, consigned items, supplies or
packaging;
 
 
60

 
 
(vi) it meets all standards imposed by any Governmental Authority;
 
(vii) it conforms in all respects to any covenants, warranties and
representations set forth in this Agreement and each other Loan Document;
 
(viii) it is at all times subject to Lender’s duly perfected, first priority
security interest and no other Lien except a Permitted Lien;
 
(ix) it is not purchased or manufactured pursuant to a license agreement that is
not assignable to each of Lender and its transferees, unless such license
agreement is satisfactory to Lender or Lender is in receipt of a Licensor
Consent Agreement in form and substance satisfactory to Lender;
 
(x) it is situated at a Collateral location (1) listed in Section 1(c) of the
Disclosure Schedule or other location of which Lender has been notified as
required by Section 5.8 (and it is not in-transit) and (2) that has greater than
$100,000 of Eligible Inventory at such location, in each case which location
must be in the continental United States; and
 
(xi) it is not subject to expiration within 90 days.
 
“Equity Interests” means, with respect to a Person, all of the shares of stock,
warrants, interests, participations, or other equivalents (regardless of how
designated) of or in such Person, whether voting or nonvoting, including capital
stock (or other ownership or profit interests or units), preferred stock, or any
other “equity security” (as such term is defined in Rule 3a11-1 of the General
Rules and Regulations promulgated by the Securities Exchange Commission under
the Securities Exchange Act of 1934, as in effect from time to time).
 
“ERISA” means the Employee Retirement Income Security Act of 1974 and all rules,
regulations and orders promulgated thereunder.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of section 414(b) or
(c) of the Code (and sections 414(m) and (o) of the Code for purposes of
provisions relating to section 412 of the Code and section 302 of ERISA).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of any Loan Party or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by a Loan Party or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party or any ERISA Affiliate.
 
 
61

 
 
“Event of Default” has the meaning set forth in Section 7.1.
 
“Excess Availability” means the amount, as determined by Lender, calculated at
any date, equal to the difference of (A) the lesser of (x) the Maximum Revolving
Facility Amount, minus the Availability Block and (y) the Borrowing Base minus
Reserves against the Borrowing Base, minus (B) the outstanding balance of all
Revolving Loans and the Letter of Credit Balance; provided that if any of the
Loan Limits for Revolving Loans is exceeded as of the date of calculation, then
Excess Availability shall be zero.
 
“Excluded Collateral” means applications filed in the United States Patent and
Trademark Office to register trademarks or service marks on the basis of
Borrower’s “intent to use” such trademarks or service marks unless and until the
filing of a “Statement of Use” or “Amendment to Allege Use” has been filed and
accepted, whereupon such application shall be automatically subject to the Liens
granted herein and deemed included in the Collateral.
 
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof); (b) in the case of a
Non-U.S. Recipient (as defined in Section 9(e)), U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Non-U.S. Recipient with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which Non-U.S. Recipient becomes a party to this Agreement
or acquires a participation, except in each case to the extent that, pursuant to
Section 9 amounts with respect to such Taxes were payable either to such
Non-U.S. Recipient assignor (or Lender granting such participation) immediately
before such assignment or grant of participation; (c) United States federal
withholding Taxes that would not have been imposed but for such Recipient’s
failure to comply with Section 9(e) (except where the failure to comply with
Section 9(e) was the result of a change in law, ruling, regulation, treaty,
directive, or interpretation thereof by a Governmental Authority after the date
the Recipient became a party to this Agreement or a Participant) and (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA.
 
“Extraordinary Receipts” means any cash or cash equivalents received by or paid
to or for the account of any Loan Party not in the ordinary course of business,
including amounts received in respect of foreign, United States, state or local
tax refunds, purchase price adjustments, indemnification payments, and pension
plan reversions.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Fiscal Year” means the fiscal year of Borrower which ends on December 31 of
each year.
 
“Fixed Charge Coverage Ratio” has the meaning set forth in Section (a) of
Schedule E hereto.
 
 
62

 
 
“Fixed Charges” means, for the period in question, on a consolidated basis, the
sum of (i) all principal payments scheduled or required to be made during or
with respect to such period in respect of Indebtedness of the Loan Parties, plus
(ii) all Interest Expense of the Loan Parties for such period paid or required
to be paid in cash during such period, plus (iii) all federal, state, and local
income taxes of the Loan Parties paid or required to be paid for such period,
plus (iv) all cash distributions, dividends, redemptions and other cash payments
made or required to be made during such period with respect to any Equity
Interests issued by any Loan Party.
 
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination, in any case consistently applied.
 
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
 
“Guaranty”, “Guaranteed” or to “Guarantee”, as applied to any Indebtedness,
liability or other obligation, means (i) a guaranty, directly or indirectly, in
any manner, including by way of endorsement (other than endorsements of
negotiable instruments for collection in the ordinary course of business), of
any part or all of such Indebtedness, liability or obligation, and (ii) an
agreement, contingent or otherwise, and whether or not constituting a guaranty,
assuring, or intended to assure, the payment or performance (or payment of
damages in the event of non-performance) of any part or all of such
Indebtedness, liability or obligation by any means (including, the purchase of
securities or obligations, the purchase or sale of property or services, or the
supplying of funds).
 
“Guarantors” has the meaning set forth in the heading to this Agreement.
 
“Indebtedness” means (without duplication), with respect to any Person, (i) all
obligations or liabilities, contingent or otherwise, for borrowed money, (ii)
all obligations represented by promissory notes, bonds, debentures or the like,
or on which interest charges are customarily paid, (iii) all liabilities secured
by any Lien on property owned or acquired, whether or not such liability shall
have been assumed, (iv) all obligations of such Person under conditional sale or
other title retention agreements relating to property or assets purchased by
such Person, (v) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (excluding trade payables which
are not ninety (90) days past the invoice date incurred in the ordinary course
of business, but including the maximum potential amount payable under any
earn-out or similar obligations), (vi) all Capitalized Leases of such Person,
(vii) all obligations (contingent or otherwise) of such Person as an account
party or applicant in respect of letters of credit and/or bankers’ acceptances,
or in respect of financial or other hedging obligations, (viii) all equity
interests issued by such Person subject to repurchase or redemption at any time
on or prior to the Scheduled Maturity Date, other than voluntary repurchases or
redemptions that are at the sole option of such Person, (ix) all principal
outstanding under any synthetic lease, off-balance sheet loan or similar
financing product, and (x) all Guarantees, endorsements (other than for
collection in the ordinary course of business) and other contingent obligations
in respect of the obligations of others.
 
 
63

 
 
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
 
“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks and trademark licenses,
and all rights to sue at law or in equity for any infringement or other
impairment thereof, including the right to receive all proceeds and damages
therefrom.
 
“Interest Expense” means, for the applicable period, for the Loan Parties on a
consolidated basis, total interest expense (including interest attributable to
Capitalized Leases in accordance with GAAP) and fees with respect to outstanding
Indebtedness.
 
“Inventory Advance Rate” means the percentage(s) set forth in Section 1(b)(ii)
of Schedule A.
 
“Inventory Sublimit” means the amount(s) set forth in Section 1(d) of
Schedule A.
 
“Investment Property” means the collective reference to (a) all “investment
property” as such term is defined in Section 9-102 of the UCC, (b) all
“financial assets” as such term is defined in Section 8-102(a)(9) of the UCC,
and (c) whether or not constituting “investment property” as so defined, all
Pledged Equity.
 
“Issuers” means the collective reference to each issuer of Investment Property.
 
“Judgment Currency” has the meaning set forth in Section 6.3(b).
 
“Knowledge” shall mean the actual knowledge of.
 
“Lender” has the meaning set forth in the heading to this Agreement.
 
“Letter of Credit” has the meaning set forth in Section 1.1.
 
“Letter of Credit Balance” means the sum of (i) the aggregate undrawn face
amount of all outstanding Letters of Credit and (ii) all interest, fees and
costs due or, in Lender’s estimation, likely to become due in connection
therewith.
 
“Letter of Credit Limit” means the amount set forth in Section 1(e) of
Schedule A.
 
“LIBOR Rate” means, for any day, a rate per annum equal to (i) the offered rate
for deposits in Dollars for a 30-day period and for the amount of the applicable
Loan as published in the "Money Rates" section of The Wall Street Journal (or
another national publication selected by Lender if such rate is not so
published) as of such day, divided by (ii) the sum of one minus the aggregate
maximum reserve requirement (expressed as a decimal) then imposed under
Regulation D of the FRB for “Eurocurrency Liabilities”.
 
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, easement, lien (statutory or other),
security interest, or other security arrangement and any other preference,
priority, or preferential arrangement in the nature of a security interest of
any kind or nature whatsoever, including any conditional sale contract or other
title retention agreement, the interest of a lessor under a Capital Lease and
any synthetic or other financing lease having substantially the same economic
effect as any of the foregoing.
 
 
64

 
 
“Loan Account” has the meaning set forth in Section 2.4.
 
“Loan Documents” means, collectively, this Agreement and all notes, guaranties,
security agreements, mortgages, certificates, landlord’s agreements, Lock Box
and Blocked Account agreements, the Mortgage, Collateral Pledge Agreement, the
Personal Guaranties Agreement, the Officer Indemnification Agreement, the
Subordinated Debt Subordination Agreements, the Post-Closing Agreement and all
other agreements, documents and instruments now or hereafter executed or
delivered by Borrower, any Loan Party, or any Other Obligor in connection with,
or to evidence the transactions contemplated by, this Agreement.
 
“Loan Guaranty” means Section 8 of this Agreement.
 
“Loan Limits” means, collectively, the Loan Limits for Revolving Loans and
Letters of Credit set forth in Section 1 of Schedule A and all other limits on
the amount of Loans and Letters of Credit set forth in this Agreement.
 
“Loan Party” means, individually, Borrower, or any Subsidiary; and “Loan
Parties” means, collectively, Borrowers and all Subsidiaries.
 
“Loan Party Obligor” means, individually, Borrower or any Obligor that is a Loan
Party; and “Loan Party Obligors” means, collectively, Borrower and each Loan
Party Obligor.
 
“Loans” means, collectively, the Revolving Loans.
 
“Lock Box” has the meaning set forth in Section 4.1.
 
“Material Adverse Effect” means any event, act, omission, condition or
circumstance which, which individually or in the aggregate, has or could
reasonably be expected to have a material adverse effect on (i) the business,
operations, prospects, properties, assets or condition, financial or otherwise,
of any Loan Party Obligor, (ii) the ability of any Loan Party Obligor to perform
any of its obligations under any of the Loan Documents, or (iii) the validity or
enforceability of, or Lender’s rights and remedies under, any of the Loan
Documents.
 
“Material Contract” means has the meaning set forth in Section 5.18.
 
“Maturity Date” means the Scheduled Maturity Date (or if earlier the Termination
Date), or such earlier date as the Obligations may be accelerated in accordance
with the terms of this Agreement (including without limitation pursuant to
Section 7.2).
 
“Maximum Lawful Rate” has the meaning set forth in Section 2.5.
 
“Maximum Liability” has the meaning set forth in Section 8.9.
 
“Maximum Revolving Facility Amount” means the amount set forth in Section 1(a)
of Schedule A.
 
“Monthly Financial Model” means a report substantially in the form of Exhibit H
hereto to be signed by an Authorized Officer of Borrowing Agent.
 
 
65

 
 
“Mortgage(s)” means the Deed of Trust, Assignment of Rents, Security Agreement
and Fixture Filing dated as of the date hereof on NABC Properties, LLC’s real
property located at 2410 County Rd 100 S; Alamosa, CO 81001 securing the
Obligations.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Income” means, for the applicable period, for Borrower individually or for
the Loan Parties on a consolidated basis, as applicable, the net income (or
loss) of Borrower individually or of the Loan Parties on a consolidated basis,
as applicable, for such period, in each case of Borrower individually or of the
Loan Parties on a consolidated basis, as applicable, for such period.
 
“Non-Paying Guarantor” has the meaning set forth in Section 8.10.
 
“Non-U.S. Recipient” has the meaning set forth in Section 9(e)(ii).
 
“Notice of Borrowing” has the meaning set forth in Section 1.3.
 
“Obligations” means all present and future Loans, advances, debts, liabilities,
fees, expenses, obligations, guaranties, covenants, duties and indebtedness at
any time owing by Borrower or any Loan Party Obligor to Lender, whether
evidenced by this Agreement, any other Loan Document or otherwise whether
arising from an extension of credit, opening of a Letter of Credit, guaranty,
indemnification or otherwise, whether direct or indirect (including those
acquired by assignment and any participation by Lender in Borrower’s
indebtedness owing to others), whether absolute or contingent, whether due or to
become due, and whether arising before or after the commencement of a proceeding
under the Bankruptcy Code or any similar statute.
 
“Obligor” means any guarantor, endorser, acceptor, surety or other Person liable
on, or with respect to, any of the Obligations or who is the owner of any
property which is security for any of the Obligations, other than Borrower.
 
“Organic Documents” means, with respect to any Person, the certificate of
incorporation, articles of incorporation, certificate of formation, certificate
of limited partnership, by-laws, operating agreement, limited liability company
agreement, limited partnership agreement or other similar governance document of
such Person.
 
“Other Obligor” means any Obligor other than any Loan Party Obligor.
 
“Other Taxes” means all present or future stamp, court or documentary, property,
excise, intangible, recording, filing or similar Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document.
 
“Overadvance” has the meaning set forth in Section 1.7(a).
 
“Participant” has the meaning set forth in Section 10.10.
 
 
66

 
 
“Passport 6.0” means the electronic and/or internet-based system approved by
Lender for the purpose of making notices, requests, deliveries, communications,
and for the other purposes contemplated in this Agreement or otherwise approved
by Lender, whether such system is owned, operated or hosted by Lender, any of
its Affiliates or any other Person.
 
“Paying Guarantor” has the meaning set forth in Section 8.10.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA, and any sections of the Code or ERISA related thereto
that are enacted after the date of this Agreement.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by a Loan Party and or ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.
 
“Permitted Acquisitions” means any acquisition by a Borrower, provided, that (i)
the line of business of any acquired Person shall be the same as, substantially
similar to, or reasonably ancillary, complementary or related to, or a
reasonable extension, development or expansion of, the businesses conducted by
any Borrower on the Closing Date, (ii) the property acquired (or the property of
the Person acquired) in such acquisition is used or useful in the businesses
conducted by the Borrowers, (iii) the Lender shall have received not less than
five Business Days prior written notice of such acquisition, which notice shall
contain a summary, in reasonable detail, of the acquisition terms and
conditions, including price, sources and uses, the Borrowing Agent’s financial
projections prepared in connection with such acquisition and, to the extent
available, the historical financial information (including income statements,
balance sheets, cash flows and projected borrowing base with excess
availability) covering on a monthly basis the next 12 months, on an annual basis
the next 2 years and historically the current year to date vs the prior year to
date as well as the two most recently ended fiscal years for which financial
statements have been prepared for such Person, division or line of business
prior to the closing of such acquisition or the entire financial history for
such Person, division or line of business, whichever period is shorter, together
with a quality of earnings report or other third-party reports obtained by the
Borrower in connection with such acquisition, (iv) in the case of an acquisition
of the Equity Interests of another Person, such acquisition must not be hostile,
(v) no Default or Event of Default exists or would be caused by such
acquisition, (vi) the Borrowers may not acquire (A) the Equity Interests of any
Person not organized under the laws of, or substantially all of the property of
which is not located in, any State of the United States of America or the
District of Columbia, or (B) property which is not located within the United
States of America, (vii) the business and assets acquired in such acquisition
shall be free and clear of all Liens, (viii) the Borrowing Agent shall have
delivered to the Lender, as soon as available but in any event within five
Business Days of such acquisition, executed counterparts of the acquisition
agreement and other material documents or instruments pursuant to which such
acquisition is to be consummated (including any material related management,
non-compete, employment, option or other material agreements), any schedules to
such agreements, documents or instruments and all other material ancillary
agreements, instruments and documents to be executed or delivered in connection
therewith, (ix) Lender shall have received a first-priority security interest in
all acquired assets and Equity Interests, subject to documentation satisfactory
to Lender, and (x) the acquisition is funded solely with proceeds of an equity
contribution. Notwithstanding anything to the contrary above, no assets acquired
in such transaction(s) shall be included as Eligible Accounts or Eligible
Inventory until Lender has completed its due diligence on such acquired assets
and at Lender’s Permitted Discretion.
 
 
67

 
 
“Permitted Discretion” means a determination made by Lender in the exercise of
reasonable (from the perspective of an asset-based secured lender) business
judgment.
 
“Permitted Indebtedness” means: (a) the Obligations; (b) the Indebtedness
existing on the date hereof described in Section 6 of the Disclosure Schedule;
in each case along with extensions, refinancings, modifications, amendments and
restatements thereof, provided, that (i) the principal amount thereof is not
increased, (ii) if such Indebtedness is subordinated to any or all of the
Obligations, the applicable subordination terms shall not be modified without
the prior written consent of Lender, and (iii) the terms thereof are not
modified to impose more burdensome terms upon any Loan Party; (c) capitalized
leases and purchase money Indebtedness secured by Permitted Liens in an
aggregate amount not exceeding $100,000 at any time outstanding; (d)
Indebtedness incurred as a result of endorsing negotiable instruments received
in the ordinary course of business; (e) if applicable pursuant to Section
1.6(a)(v), the Closing Proceeds.
 
 “Permitted Investments” means:
 
(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(ii) marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having a rating of at least AA from
Standard & Poor’s Ratings Services, a Division of the McGraw-Hill Companies,
Inc. (“S&P”) or Aa from Moody’s Investors Service, Inc. (“Moodys”);
 
(iii) investments in commercial paper maturing within one year from the date of
acquisition thereof and having, at such date of acquisition, a rating of at
least A-2 from S&P or P-2 from Moody’s;
 
(iv) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with and money market deposit accounts issued or offered
by, any domestic office of any commercial bank organized under the laws of the
United States of America or any State thereof, or by any Lender which has a
combined capital and surplus and undivided profits of not less than
$500,000,000;
 
(v) fully collateralized repurchase agreements with a term of not more than 120
days for securities described in clause (a) of this definition and entered into
with a financial institution satisfying the criteria described in clause (d) of
this definition; and
 
(vi) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated at least AA by S&P or Aa by Moody’s and (iii) have
portfolio assets of at least $1,000,000.000.
 
 
68

 
 
“Permitted Liens” means (a) purchase money security interests in specific items
of Equipment securing Permitted Indebtedness described under clause (c) of the
definition of Permitted Indebtedness; (b) Liens disclosed in Section 7 of the
Disclosure Schedule; provided, however, that to qualify as a Permitted Lien, any
such Lien described in Section 7 of the Disclosure Schedule shall only secure
the Indebtedness that it secures on the Closing Date and any permitted
refinancing in respect thereof; (c) liens for taxes, fees, assessments, or other
governmental charges or levies, either not delinquent or being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained, provided the same have no priority
over any of Lender’s security interests; (d) liens of materialmen, mechanics,
carriers, or other similar liens arising in the ordinary course of business and
securing obligations which are not delinquent or are being contested in good
faith by appropriate proceedings (which proceedings have the effect of
preventing the enforcement of such lien) for which adequate reserves in
accordance with GAAP are being maintained; (e) liens which constitute banker’s
liens, rights of set-off, or similar rights as to deposit accounts or other
funds maintained with a bank or other financial institution (but only to the
extent such banker’s liens, rights of set-off or other rights are in respect of
customary service charges relative to such deposit accounts and other funds, and
not in respect of any loans or other extensions of credit by such bank or other
financial institution to any Loan Party); (f) cash deposits or pledges of an
aggregate amount not to exceed $10,000 to secure the payment of worker’s
compensation, unemployment insurance, or other social security benefits or
obligations, public or statutory obligations, surety or appeal bonds, or other
obligations of a like nature incurred in the ordinary course of business.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
limited liability company, trust, unincorporated organization, association,
corporation, government or any agency or political division thereof, or any
other entity.
 
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained by any Loan Party or any such plan
to which any Loan Party (or with respect to any plan subject to Section 412 or
430 of the Code or Section 302 or Title IV of ERISA, any ERISA Affiliate) is
required to contribute.
 
“Pledged Equity” means the Equity Interests listed on Sections 1(f) and 1(g) of
the Disclosure Schedule, together with any other Equity Interests, certificates,
options, or rights or instruments of any nature whatsoever in respect of the
equity interests of any Person that may be issued or granted to, or held by, any
Loan Party Obligor while this Agreement is in effect, and including, without
limitation, to the extent attributable to, or otherwise related to, such pledged
equity interests, all of such Loan Party Obligor’s (i) interests in the profits
and losses of each Issuer, (ii) rights and interests to receive distributions of
each Issuer’s assets and properties, and (iii) rights and interests, if any, to
participate in the management or each Issuer related to such pledged equity
interests.
 
“Post-Closing Agreement” means that post-closing agreement dated as of the date
hereof by and among Lender, Borrower and the Loan Party Obligors.
 
“Prepayment Event” means: (i) any sale (other than sales of inventory in the
ordinary course of business), transfer or other disposition (including pursuant
to a sale and leaseback transaction) of any property or asset of any Loan Party
other than assets with an aggregate fair value which do not exceed $100,000 in
any Fiscal Year; (ii) any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
property or asset of any of any Loan Party with an aggregate fair value
immediately prior to such event equal to or greater than $100,000 in any Fiscal
Year; (iii) the issuance by any Loan Party to any Person (other than to another
Loan Party) of any equity interests after the Closing Date, or the receipt by
any Loan Party of any capital contribution from any Person (other than from
another Loan Party) after the Closing Date; (iv) the incurrence by any Loan
Party of any Indebtedness not permitted by this Agreement; and (v) the receipt
by any Loan Party of any Extraordinary Receipts in excess of $100,000 in the
aggregate in any Fiscal Year.
 
 
69

 
 
“Protective Advances” has the meaning set forth in Section 1.3.
 
“Recipient” means any Lender, Participant, or any other recipient of any payment
to be made by or on account of any Obligation of any Loan Party under this
Agreement or any other Loan Document, as applicable.
 
“Register” has the meaning set forth in Section 10.9(a).
 
“Released Parties” has the meaning set forth in Section 6.1.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Reserves” has the meaning set forth in Section 1.2.
 
“Restricted Accounts” means Deposit Accounts (a) established and used (and at
all times will be used) solely for the purpose of paying current payroll
obligations of Loan Parties (and which do not (and will not at any time) contain
any deposits other than those necessary to fund current payroll), in each case
in the ordinary course of business, or (b) maintained (and at all times will be
maintained) solely in connection with an employee benefit plan, but solely to
the extent that all funds on deposit therein are solely held for the benefit of,
and owned by, employees (and will continue to be so held and owned) pursuant to
such plan.
 
“Revolving Loans” has the meaning set forth in Section 1.1(a).
 
“Scheduled Maturity Date” means the date set forth in Section 6 of Schedule A.
 
“Securities Act” means the Securities of Act of 1933, as amended.
 
“Senior Officer” means the current president, chief executive officer, global
controller, chief financial officer, treasurer or assistant treasurer of any
Loan Party Obligor.
 
“Servicer” means Siena Lending Group LLC, a Delaware limited liability company,
in its a capacity as servicer.
 
“Stated Rate” has the meaning set forth in Section 2.5.
 
“Subordinated Debt” means Indebtedness owing to a Person other than Lender that
is subordinate in right of payment to the payment of the Obligations pursuant to
a Subordinated Debt Subordination Agreement.
 
“Subordinated Debt Documents” means any documents, instruments or agreements
which evidence the Subordinated Debt or pursuant to which the Subordinated Debt
was issued or is governed, in each case as amended, modified, supplemented or
restated from the time to time, in accordance with the terms of this Agreement.
 
“Subordinated Debt Subordination Agreement” means any subordination agreement in
form and substance satisfactory to Lender between Lender and any holder of
Subordinated Debt.
 
 
70

 
 
“Subsidiary” means any corporation or other entity of which a Person owns,
directly or indirectly, through one or more intermediaries, more than 50% of the
Equity Interests at the time of determination. Unless the context indicates
otherwise, references to a Subsidiary shall be deemed to refer to a Subsidiary
of Borrower.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Termination Date” means the date on which all of the Obligations have been paid
in full in cash and all of Lender’s lending commitments under this Agreement and
under each of the other Loan Documents have been terminated.
 
“UCC” means, at any given time, the Uniform Commercial Code as adopted and in
effect at such time in the State of New York or such other applicable
jurisdiction.
 
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder (including determinations
made pursuant to the exhibits hereto) shall be made, and all financial
statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP consistently applied. If at any time
any change in GAAP would affect the computation of any financial ratio or
financial requirement set forth in any Loan Document, and either Borrower or
Lender shall so request, Lender and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) Borrower shall provide to Lender financial statements
and other documents required under this Agreement and the other Loan Documents
which include a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP. Notwithstanding any
other provision contained herein, all terms of an accounting or financial nature
used herein shall be construed, and all computations of amounts and ratios
referred to herein shall be made, without giving effect to any election under
Statement of Financial Accounting Standards 159 (Codification of Accounting
Standards 825-10) to value any Indebtedness or other liabilities of any Loan
Party Obligor at “fair value”, as defined therein.
 
Notwithstanding anything to the contrary contained in the paragraph above or the
definitions of Capital Expenditures or Capitalized Leases, in the event of a
change in GAAP after the Closing Date requiring all leases to be capitalized,
only those leases (assuming for purposes of this paragraph that they were in
existence on the Closing Date) that would constitute Capitalized Leases on the
Closing Date shall be considered Capital Leases (and all other such leases shall
constitute operating leases) and all calculations and deliverables under this
Agreement or the other Loan Documents shall be made in accordance therewith
(other than the financial statements delivered pursuant to this Agreement;
provided that all such financial statements delivered to Lender in accordance
with the terms of this Agreement after the date of such change in GAAP shall
contain a schedule showing the adjustments necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such change).
 
 
71

 
 
References in this Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or
“Schedules” shall be to Articles, Sections, Annexes, Exhibits or Schedules of or
to this Agreement unless otherwise specifically provided. Any term defined
herein may be used in the singular or plural. “Include”, “includes” and
“including” shall be deemed to be followed by “without limitation”. “Or” shall
be construed to mean “and/or”. Except as otherwise specified or limited herein,
references to any Person include the successors and assigns of such Person.
References “from” or “through” any date mean, unless otherwise specified, “from
and including” or “through and including”, respectively. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds. Time is of the essence for each performance
obligation of the Loan Party Obligors under this Agreement and each Loan
Document. All amounts used for purposes of financial calculations required to be
made herein shall be without duplication. References to any statute or act shall
include all related current regulations and all amendments and any successor
statutes, acts and regulations. References to any agreement, instrument or
document (i) shall include all schedules, exhibits, annexes and other
attachments thereto and (ii) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or
in any other Loan Document). The words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights. Unless otherwise specified herein Dollar ($) baskets set forth
in the representations and warranty, covenants and event of default provisions
of this Agreement (and other similar baskets) are calculated as of each date of
measurement by the Dollar Equivalents thereof as of such date of measurement.
 
 
 
72

 

 
Schedule C
 
Fees
 
(a) Closing Fee. A fee equal to $120,000 (the “Closing Fee”), which Closing Fee
shall be deemed to be fully earned and payable as of the Closing Date.
 
(b) [Reserved].
 
(c) Collateral Monitoring Fee. A fee equal to $108,000 (the “Collateral
Monitoring Fee”). The full amount of the Collateral Monitoring Fee shall be
deemed to be fully earned on the Closing Date and shall be payable in
installments as follows: (i) equal payments of $3,000 shall be payable on the
Closing Date and on the first day of each month thereafter and (ii) the
remaining amount of the Collateral Monitoring Fee shall be paid in full on the
Maturity Date.
 
(d) Unused Line Fee. An unused line fee (the “Unused Line Fee”) equal to 0.50%
per annum of the amount by which (i) the Maximum Revolving Facility Amount,
calculated without giving effect to any Reserves and/or the Availability Block,
if any, applied to the Maximum Revolving Facility Amount, exceeds (ii) the
average daily outstanding principal balance of the Revolving Loans and the
Letter of Credit Balance during the immediately preceding month (or part
thereof), which each such fee shall be deemed to be fully earned and payable, in
arrears, on the first day of each month until the Termination Date.
 
(e) Minimum Borrowing Fee. Beginning on November 7, 2018, a minimum borrowing
fee (the “Minimum Borrowing Fee”) equal to the excess, if any, of (i) interest
which would have been payable in respect of each month if, at all times during
such month, the principal balance of the Revolving Loans was equal to $2,000,000
over (ii) the actual interest payable in respect of such month on the Revolving
Loans, which each such fee shall be deemed to be fully earned as of the last day
of each such month and payable on the first day of the first month following the
end of such period until the Termination Date.
 
(f) Letter of Credit Fees. A fee equal to 0% per annum of the face amount of
each Letter of Credit (the “Letter of Credit Fees”), which each such fee shall
be deemed to be fully earned and payable, in arrears, on the first day of each
month until the Termination Date, plus all costs and fees charged from time to
time by the issuer, payable as and when such costs and fees are charged.
 
(g) Early Payment/Termination Premium. In the event that for any reason
(including without limitation as a result of any voluntary or mandatory
prepayment of the Loans, any acceleration of the Loans resulting from an Event
of Default, any foreclosure and sale of Collateral, or any sale of Collateral in
any bankruptcy or insolvency proceeding) all or any portion of the Lender’s
commitment to make Revolving Loans is terminated prior to the Scheduled Maturity
Date, in each case pursuant to Section 1.8(d), Section 7.2 or otherwise, then in
each such case, in addition to the payment of the subject principal amount and
all unpaid accrued interest and other amounts due thereon, the Borrower
immediately shall be required to pay to the Lender an Early Payment/Termination
Premium (as liquidated damages and compensation for the cost of the Lender being
prepared to make funds available under this Agreement with respect to such Loans
during the scheduled term of this Agreement) in an amount equal to the
Applicable Percentage (as defined below) of the amount of any such Revolving
Loan commitment termination, as applicable. With respect to any such event, the
“Applicable Percentage” shall be (i) 4%, if such event occurs on or before the
first anniversary of the Closing Date, (ii) 2.25% if such event occurs after the
first anniversary of the Closing Date, but on or before the second anniversary
of the Closing Date, or (iii) 1.25% if such event occurs after the second
anniversary of the Closing Date but before the Scheduled Maturity Date. Borrower
acknowledges and agrees that (x) the provisions of this paragraph shall remain
in full force and effect notwithstanding any rescission by Lender of an
acceleration with respect to all or any portion of the Obligations pursuant to
Section 7.2 or otherwise, (y) payment of any Early Payment/Termination Premium
under this paragraph constitutes liquidated damages and not a penalty and (z)
the actual amount of damages to Lender or profits lost by Lender as a result of
such early payment or termination would be impracticable and extremely difficult
to ascertain, and the Early Payment/Termination Premium under this paragraph is
provided by mutual agreement of the Borrower and Lender as a reasonable
estimation and calculation of such lost profits or damages of the Borrower and
Lender.
 
 
73

 
 
(h) [Reserved].
 
(i) Late Document Fee. A fee equal to $150 per document per calendar day for
each document, instrument or report identified on Schedule D and required to be
delivered to Lender pursuant to this Agreement that is overdue. Notwithstanding
the payment of any such fee, any Event of Default resulting from such late
delivery shall not be cured by such payment of any such fee. Each such fee shall
be deemed to be fully earned and payable upon demand by Lender.
 
(j) Passport 6.0 Fee. A fee equal to $250 per month for access to and use of
Passport 6.0, which each such shall be deemed to be fully earned and payable as
of the Closing Date and on the first day of each month thereafter until the
Termination Date.
 
 
74

 
Schedule D
 
Provide Lender with each of the documents set forth below at the following times
in form satisfactory to Lender:
 
No later than the date that is 45 days after the Closing Date
(a) a historical financial model for Passport 6.0, in a form to be determined by
Lender
Weekly (no later than the 2nd Business Day of each week), but in any event no
later than the date of each Loan made or more frequently if Lender requests
(b) a detailed aging, by total, of Borrower’s Accounts, together with an Account
roll-forward with supporting details supplied from sales journals, collection
journals, credit registers and any other records, with respect to Borrower’s
Accounts (delivered electronically in an acceptable format),
(c) copies of invoices together with corresponding shipping and delivery
documents, and credit memos together with corresponding supporting
documentation, with respect to invoices and credit memos in excess of (i)
$25,000 as it relates to Accounts from the Brands Division and (ii) $10,000 as
it relates to Accounts from the DSD Division; provided, however such amounts may
be adjusted in the Permitted Discretion of Lender, from time to time, and
(d) a summary aging, by vendor, of each Loan Party’s accounts payable and any
unvouchered payables, book overdraft and an aging, by vendor, of any held checks
(delivered electronically in an acceptable format).
Weekly (no later than the 2nd Business Day of each week) or more frequently if
Lender requests
(e) notice of all claims, offsets, or disputes asserted by Account Debtors with
respect to Borrower’s Accounts,
(f) a detailed Inventory perpetual report with respect to Borrower’s Inventory
together with a listing by category and location of Inventory (delivered
electronically in an acceptable format), and
(g) a detailed calculation of Inventory of Borrower that is not eligible for the
Borrowing Base (delivered electronically in an acceptable format).
Monthly (no later than the 10th day of each fiscal month)
(h) a detailed aging, by total, of Borrower’s Accounts, together with a monthly
Account roll-forward with respect to Borrower’s Accounts, in a format acceptable
to Lender in its discretion, tied to the beginning and ending Account balances
of Borrower’s general ledger (delivered electronically in an acceptable format)
(i) a summary aging, by vendor, of each Loan Party’s accounts payable and any
unvouchered payables, book overdraft and an aging, by vendor, of any held checks
(delivered electronically in an acceptable format), and
(j) a detailed Inventory perpetual report with respect to Borrower’s Inventory
together with a listing by category and location of Inventory (delivered
electronically in an acceptable format).
Monthly (no later than the 20th day of each fiscal month)
(k) a reconciliation of Accounts, trade accounts payable, and Inventory of
Borrower’s general ledger accounts to its monthly financial statements including
any book reserves related to each category,
(l) a monthly sales backlog report, and
(m) a sales and gross margin report by brand comparing the current year-to-date
to prior year-to-date.
Monthly (no later than the 20th day of each fiscal month))
(14) a monthly model (referred to as the “FTA”) for Passport 6.0, in a form to
be determined by Lender,
(15) evidence of the pre-payment of the Marley royalty payment for the
succeeding quarter, and
(16) a monthly report listing any (1) terminations of distributor agreements and
(2) new distributor agreements (along with a copy of such agreement) within such
month.
Quarterly
(q) a report regarding each Loan Party’s accrued, but unpaid, ad valorem taxes.
Bi-Annually (in January and in July of each calendar year)
(r) a detailed list of each Loan Party’s customers, with address and contact
information,
(s) a detailed list of each Loan Party’s vendors, with address and contact
information, and
(t) an updated Disclosure Schedule, true and correct in all material respects as
of the date of delivery, accompanied by a certificate executed by an Authorized
Officer of Borrower and substantially in the form of Exhibit F hereto (it being
understood and agreed that no such update shall serve to cure any existing Event
of Default, including any Event of Default resulting from any failure to provide
any such disclosure to Lender on an earlier date or any breach of any earlier
made representation and/or warranty).
Yearly (no later than the 120th day after the end of each Fiscal Year of
Borrower)
(u) financial statements of each Other Obligor.
Promptly upon (but in no event later than two Business Days after) delivery or
receipt, as applicable, thereof
(v) copies of any and all written notices (including notices of default or
acceleration), reports and other deliveries received by or on behalf of any Loan
Party from or sent by or on behalf of any Loan Party to, any holder, agent or
trustee with respect to any or all of the Subordinated Debt (in such holder’s,
agent’s or trustee’s capacity as such).


 
 
75

 
 
Schedule E
 
Financial Covenant
 
Fixed Charge Coverage Ratio. If the Borrowers’ Excess Availability is less than
$1,000,000, Borrowers shall not permit the ratio of (i) EBITDA for the prior
three month period ending on the most recently reported prior 3 monthly
financials per section 5.15 (b) , minus unfinanced Capital Expenditures of the
Loan Parties on a consolidated basis for such period, to (ii) Fixed Charges for
such period to be less than 1.10x .
 
 
76

 
Exhibit A
 
FORM OF NOTICE OF BORROWING
 
[letterhead of New Age Beverages Corporation]
 
Siena Lending Group LLC
9 W Broad Street, 5th Floor
Stamford, Connecticut 06902
Attention: Steve Sanicola
 
Dear Mr. Sanicola:
 
Please refer to the Loan and Security Agreement dated as of August 10, 2018 (as
amended, restated or otherwise modified from time to time, the “Loan Agreement”)
among the undersigned, as Borrowing Agent, each of the other Borrowers party
thereto, and Siena Lending Group LLC, as Lender. Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed thereto in the Loan
Agreement. This notice is given pursuant to Section 1.4 of the Loan Agreement
and constitutes a representation by Borrowing Agent, on behalf of Borrower, that
the conditions specified in Section 1.6 of the Loan Agreement have been
satisfied. Without limiting the foregoing, (i) each of the representations and
warranties set forth in the Loan Agreement and in the other Loan Documents is
true and correct in all respects as of the date hereof (or to the extent any
representations or warranties are expressly made solely as of an earlier date,
such representations and warranties shall be true and correct as of such earlier
date), both before and after giving effect to the Loans requested hereby, and
(ii) no Default or Event of Default is in existence, both before and after
giving effect to the Loans requested hereby (if not true, in the “Comments
Regarding Exceptions” section below, specify the Default of Event of Default,
its nature, when it occurred, whether it is continuing and the steps being taken
by Borrower with respect to such Default of Event of Default).
 
Borrowing Agent, on behalf of Borrower, hereby requests a borrowing under the
Loan Agreement as follows:
 
The aggregate amount of the proposed borrowing is $[______________]. The
requested borrowing date for the proposed borrowing (which is a Business Day) is
[______________], [____].
 
Borrowing Agent has caused this Notice of Borrowing to be executed and delivered
by its Authorized Officer thereunto duly authorized on [_____________].
 
Comments Regarding Exceptions:

 
 
NEW AGE BEVERAGES CORPORATION
 
 
 
 
 
 
By:  


 
 
Title:


 
 
 


 

 
 
  A-1

 

 
Exhibit B
 
CLOSING CHECKLIST
 
[Attached]
 
  B-1

 

 
Exhibit C
 
CLIENT USER FORM
 
Siena Lending Group LLC
 
Passport 6.0 – Client User Form
 
Borrower Name: New Age Beverages Corporation
 
Borrower Number: ________
 
Loan and Security Agreement Date: August 10, 2018
 
We, being two Authorized Officers of the above borrower (the “Borrowing Agent”),
refer to the above referenced Loan and Security Agreement dated as of August 10,
2018 (as amended, restated or otherwise modified from time to time, the “Loan
Agreement”) between the Borrowing Agent, each of the other Borrowers (as defined
therein) and Siena Lending Group LLC. This is the Client User Form, used to
determined client access to Passport 6.0.
 
Being duly authorized by the Borrowing Agent, we each confirm that the following
people have been authorized by the Borrowing Agent to have access (Full Access
or Read Only, as indicated below) to Passport 6.0:
 
First Name
 
Last Name
 
Full Access or Read Only Access3
 
Email Address
 
Phone Number
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
NEW AGE BEVERAGES CORPORATION
 
By:
 
 
By:

 
 
Name:

 
Name:



 
Title:


 
Title:


 

 
3 Note: “Full Access” means the designated user will have the following rights:
(i) upload documents into Passport 6.0; (ii) access to Borrower portal within
Passport 6.0 module; and (iii) authority to request advances. “Read Only Access”
means the designated user will be limited to (i) and (ii).
 
  C-1

 

 
Exhibit D
 
AUTHORIZED ACCOUNTS FORM
 
Siena Lending Group LLC
Authorized Accounts Form
 
Borrower Name: New Age Beverages Corporation
 
Borrower Number: ________
 
Loan and Security Agreement Date: August 10, 2018
 
I, being an Authorized Officer of New Age Beverages Corporation (the “Borrowing
Agent”), refer to the above referenced Loan and Security Agreement dated as of
August 10, 2018 (as amended, restated or otherwise modified from time to time,
the “Loan Agreement”) between the Borrowing Agent, each of the other Borrowers
(as defined therein) and Siena Lending Group LLC (“Lender”). This is the
Authorized Accounts Form, referring to authorized operating bank accounts of the
Borrower. Terms defined in the Loan Agreement have the same meaning when used in
this Authorized Accounts Form.
 
Being duly authorized by the Borrowing Agent, I confirm that the following
operating bank accounts of the Borrowing Agent are the accounts into which the
proceeds of any Loan may be paid:
 
Bank
 
Routing Number
 
Account number
 
Account name
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
NEW AGE BEVERAGES CORPORATION
 
By:
 
 
By:

 
 
Name:

 
Name:



 
Title:


 
Title:


 
Date:


 
Date:


 

 
 

  D-1

 

 
Exhibit E-1
 
FORM OF ACCOUNT DEBTOR NOTIFICATION
 
New Age Beverages Corporation
______________
______________
 
VIA OVERNIGHT COURIER
___________________________
___________________________
___________________________
 
Re: Loan Transaction with Siena Lending Group LLC
 
Ladies and Gentlemen:
 
Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the "Financing Arrangements") with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”)), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.
 
You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:
 
If remitting payment via wire transfer, please wire transfer the monies to the
following account:
 
Transit Number (RTN/ABA): __________________________
Bank Name:  __________________________
Account Name:  __________________________
Beneficiary Account Number:  __________________________
Reference:  __________________________
 
If payment by check:
 
Made payable to: NEW AGE BEVERAGES CORPORATION
 
Mailed to:                       
___________________________
 
___________________________
 
___________________________
 
Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.
 
This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).
 
[SIGNATURES TO FOLLOW ON NEXT PAGE]
 
  E-1

 
 
Very truly yours,
 
NEW AGE BEVERAGES CORPORATION
 
 
By: __________________________________________
Name:
Title:
 
cc:                  
Siena Lending Group LLC
 
9 W Broad Street, 5th Floor
 
Stamford, CT 06902
 
Attention: Steven Sanicola
 
 
 
  E-2

 

 
Exhibit E-2
 
FORM OF ACCOUNT DEBTOR NOTIFICATION
 
NABC, INC.
______________
______________
 
VIA OVERNIGHT COURIER
___________________________
___________________________
___________________________
 
Re: Loan Transaction with Siena Lending Group LLC
 
Ladies and Gentlemen:
 
Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the "Financing Arrangements") with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”)), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.
 
You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:
 
If remitting payment via wire transfer, please wire transfer the monies to the
following account:
 
Transit Number (RTN/ABA):  __________________________
Bank Name:   

__________________________
Account Name:  

__________________________
Beneficiary Account Number:  

__________________________
Reference:  

__________________________
 
If payment by check:
 
Made payable to: NABC, INC.
 
Mailed to:
___________________________
 
___________________________
 
___________________________
 
Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.
 
This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).
 
[SIGNATURES TO FOLLOW ON NEXT PAGE]
 
  E-2-1

 
Very truly yours,
 
NABC, INC.
 
 
By: __________________________________________
Name:
Title:
 
 
 
cc:                  
Siena Lending Group LLC
 
9 W Broad Street, 5th Floor
 
Stamford, CT 06902
 
Attention: Steven Sanicola
 
 
  E-2-2

 

 
Exhibit E-3
 
FORM OF ACCOUNT DEBTOR NOTIFICATION
 
NABC PROPERTIES, LLC
______________
______________
 
VIA OVERNIGHT COURIER
___________________________
___________________________
___________________________
 
Re: Loan Transaction with Siena Lending Group LLC
 
Ladies and Gentlemen:
 
Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the "Financing Arrangements") with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”)), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.
 
You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:
 
If remitting payment via wire transfer, please wire transfer the monies to the
following account:
 
Transit Number (RTN/ABA):  __________________________
Bank Name:

__________________________
Account Name: 

__________________________
Beneficiary Account Number: 

__________________________
Reference: 

__________________________
 
If payment by check:
 
Made payable to: NABC PROPERTIES, LLC
 
Mailed to:
___________________________
___________________________
___________________________
 
Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.
 
This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).
 
[SIGNATURES TO FOLLOW ON NEXT PAGE]
 
  E-3-1

 
Very truly yours,
 
NABC PROPERTIES, LLC
 
 
By: __________________________________________
Name:
Title:
 
 
 
cc:                  
Siena Lending Group LLC
 
9 W Broad Street, 5th Floor
 
Stamford, CT 06902
 
Attention: Steven Sanicola
 
 
  E-3-2

 
 
Exhibit E-3
 
FORM OF ACCOUNT DEBTOR NOTIFICATION
 
New Age Health Sciences, Inc.
______________
______________
 
VIA OVERNIGHT COURIER
___________________________
___________________________
___________________________
 
Re: Loan Transaction with Siena Lending Group LLC
 
Ladies and Gentlemen:
 
Please be advised that we and certain of our subsidiaries or affiliates have
entered into certain financing arrangements (the "Financing Arrangements") with
Siena Lending Group LLC (as originating lender, and after the Closing Date as
servicer for affiliated assignee, Siena Funding LLC, a Delaware limited
liability company (“Siena Funding”), and together with Siena Funding,
collectively, “Lender”)), pursuant to which we have granted to Lender a security
interest in, among other things, any and all Accounts and Chattel Paper (as
those terms are defined in the Uniform Commercial Code) owing by you to us,
whether now existing or hereafter arising.
 
You are authorized and directed to respond to any inquiries that Lender may
direct to you from time to time pertaining to the validity, amount, and other
matters relating to such Accounts and Chattel Paper. In addition, you are hereby
authorized and directed to pay all invoices and amounts now and hereafter due to
us pursuant to the following directions:
 
If remitting payment via wire transfer, please wire transfer the monies to the
following account:
 
Transit Number (RTN/ABA):  __________________________
Bank Name:

__________________________
Account Name:

__________________________
Beneficiary Account Number: 

__________________________
Reference:

__________________________
 
If payment by check:
 
Made payable to:                                      NEW AGE HEALTH SCIENCES,
INC.
 
Mailed to:
___________________________
___________________________
___________________________
 
Please notify your accounting department of this change. If you make payment to
us in any manner other than as set forth above, such payment will not constitute
settlement of the account. These instructions may not be modified or
supplemented without written notice from Siena Lending Group LLC.
 
This authorization and directive shall be continuing and irrevocable until all
of the Financing Agreements have been terminated and all obligations owing
thereunder by us and our subsidiaries or affiliates have been paid in full in
cash (other than unasserted contingent indemnification obligations).
 
[SIGNATURES TO FOLLOW ON NEXT PAGE]
 
  E-3-3

 
Very truly yours,
 
NEW AGE HEALTH SCIENCES, INC.
 
 
By: __________________________________________
Name:
Title:
 
 
 
cc:                  
Siena Lending Group LLC
 
9 W Broad Street, 5th Floor
 
Stamford, CT 06902
 
Attention: Steven Sanicola
 
  E-3-4

 
Exhibit F
 
FORM OF COMPLIANCE CERTIFICATE
 
[letterhead of Borrowing Agent]
 
To:  

Siena Lending Group LLC
 
9 W Broad Street, 5th Floor
 
Stamford, Connecticut 06902
 
Attention: Steven Sanicola
 
Re: Compliance Certificate dated _______________
 
Ladies and Gentlemen:
 
Reference is made to that certain Loan and Security Agreement dated as of August
10, 2018 (as amended, restated or otherwise modified from time to time, the
“Loan Agreement”) by and among (1) Siena Lending Group LLC (together with its
successors and assigns, “Lender”), (2) NEW AGE BEVERAGES CORPORATION, a
Washington corporation (“Borrower 1”), NABC, INC., a Colorado corporation
(“Borrower 2”) NABC PROPERTIES, LLC, a Colorado limited liability company
(“Borrower 3”), NEW AGE HEALTH SCIENCES, INC., a Nevada corporation (“Borrower 4
and together with Borrower 1, Borrower 2, Borrower 3, individually and
collectively as the context may require, “Borrower”) and each of the Loan Party
Obligors (as defined therein) party thereto. Capitalized terms used in this
Compliance Certificate have the meanings set forth in the Loan Agreement unless
specifically defined herein.
 
Pursuant to Section 5.15 of the Loan Agreement, the undersigned Authorized
Officer of Borrowing Agent, on behalf of the Borrower, hereby certifies (solely
in his capacity as an officer of Borrowing Agent and not in his individual
capacity) that:
 
1.       
The financial statements of Borrower for the ___ -month period ending
_____________ attached hereto have been prepared in accordance with GAAP, and
fairly present the financial condition of Borrower for the periods and as of the
dates specified therein.
 
2.       
As of the date hereof, there does not exist any Default or Event of Default.
 
3.       
Borrower is in compliance with the applicable financial covenants contained in
Section 5.26 of the Loan Agreement for the periods covered by this Compliance
Certificate. Attached hereto are statements of all relevant facts and
computations in reasonable detail sufficient to evidence Borrower’s compliance
with such financial covenants, which computations were made in accordance with
GAAP.
 
 
IN WITNESS WHEREOF, this Compliance Certificate is executed by the undersigned
Authorized Officer this ____ day of _______________, ______.
 
NEW AGE BEVERAGES CORPORATION
 
By: ________________________________
Name:
Title:
 
  F-1

 
Exhibit G
 
FORM OF MONTHLY FINANCIAL MODEL
 
[See attached]
 
 
 
  G-1
